Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 1 of 128




                    EXHIBIT 1
    Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 2 of 128



                                                                       EXECUTION VERSION


                         SECURITIES PURCHASE AGREEMENT

       This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of
December 13, 2015, is by and among Patriot National, Inc., a Delaware corporation with offices
located at 401 East Las Olas Boulevard, Suite 1650, Fort Lauderdale, Florida 33301 (the
“Company”), Steven M. Mariano, (the “Selling Stockholder”) and each of the investors listed
on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the
“Buyers”).

                                          RECITALS

        A.      The Company, the Selling Stockholder and each Buyer is executing and
delivering this Agreement in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”) as promulgated by
the United States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

         B.     Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) such aggregate number of shares of Common Stock
of the Company, par value $0.001 per share (the “Common Stock”), as set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers (which aggregate amount for all Buyers
shall be 666,666 shares of Common Stock and shall collectively be referred to herein as the
“Company Common Shares”), (ii) a warrant to initially acquire that aggregate number of
additional shares of Common Stock set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers, substantially in the form attached hereto as Exhibit B-1 (the “Series A
Warrants”) (as exercised, collectively, the “Series A Warrant Shares”) and (iii) a warrant to
initially acquire that aggregate number of additional shares of Common Stock set forth opposite
such Buyer’s name in column (6) on the Schedule of Buyers, substantially in the form attached
hereto as Exhibit B-2 (the “Series B Warrants”, and together with the Series A Warrants, the
“Warrants”) (as exercised, collectively, the “Series A Warrant Shares”, and together with the
Series B Warrant Shares, the “Warrant Shares”).

        C.     Each Buyer also wishes to purchase, and the Selling Stockholder wishes to sell,
upon the terms and conditions stated in this Agreement, (i) such aggregate number of shares of
Common Stock as set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers
(which aggregate amount for all Buyers shall be 2,500,000 shares of Common Stock and shall
collectively be referred to herein as the “Stockholder Common Shares”, and together with the
Company Common Shares, the “Common Shares”).

       D.      At the Closing, the parties hereto shall execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company has agreed to provide certain registration rights with respect to
the Registrable Securities (as defined in the Registration Rights Agreement), under the 1933 Act
and the rules and regulations promulgated thereunder, and applicable state securities laws.




NY01\AdelM\4131894.2
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 3 of 128



        D.      The Common Shares, the Warrants and the Warrant Shares are collectively
referred to herein as the “Securities.”

                                         AGREEMENT

       NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and each Buyer hereby agree as follows:

1.      PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

        (a)    Purchase of Common Shares and Warrants. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below, (x) the Company shall issue and sell to each
Buyer, and each Buyer severally, but not jointly, agrees to purchase from the Company on the
Closing Date (as defined below) (i) such aggregate number of Company Common Shares as is
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers, (ii) Series A
Warrants to initially acquire up to that aggregate number of Series A Warrant Shares as is set
forth opposite such Buyer’s name in column (5) on the Schedule of Buyers and (iii) Series B
Warrants to initially acquire up to such aggregate number of Series B Warrant Shares as is set
forth opposite such Buyer’s name in column (6) on the Schedule of Buyers and (y) the Selling
Stockholder shall sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date such aggregate number of Stockholder
Common Shares as is set forth opposite such Buyer’s name in column (4) on the Schedule of
Buyers.

       (b)    Closing. The closing (the “Closing”) of the purchase of the Common Shares and
the Warrants by the Buyers shall occur at the offices of Kelley Drye & Warren LLP, 101 Park
Avenue, New York, NY 10178. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York time, on the first (1st) Business Day on which the conditions to the
Closing set forth in Sections 6 and 7 below are satisfied or waived (or such other date as is
mutually agreed to by the Company and each Buyer). As used herein “Business Day” means
any day other than a Saturday, Sunday or other day on which commercial banks in New York,
New York are authorized or required by law to remain closed.

       (c)    Purchase Price. The aggregate purchase price for the Company Common Shares
and the Warrants to be purchased by each Buyer (the “Company Purchase Price”) shall be the
amount set forth opposite such Buyer’s name in column (7) on the Schedule of Buyers. The
aggregate purchase price for the Stockholder Common Shares to be purchased by each Buyer
(the “Stockholder Purchase Price”, and together with the Company Purchase Price, the
“Purchase Price”) shall be the amount set forth opposite such Buyer’s name in column (8) on the
Schedule of Buyers.

       (d)     Form of Payment. On the Closing Date, (i) each Buyer shall pay (x) its respective
Company Purchase Price (less, in the case of any Buyer, the amounts withheld pursuant to
Section 4(g)) to the Company for the Company Common Shares and the Warrants to be issued
and sold to such Buyer at the Closing and (y) its respective Stockholder Purchase Price to the
Stockholder for the Stockholder Common Shares to be sold to such Buyer at the Closing, in each


                                                2
NY01\AdelM\4131894.2
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 4 of 128



case, by wire transfer of immediately available funds in accordance with the Flow of Funds
Letter (as defined below), (ii) the Stockholder shall deliver to the Company a stock certificate of
the Company (or a lost certificate affidavit in form and substance satisfactory to the Company)
for such aggregate number of Stockholder Common Shares being sold to Buyers hereunder for
cancellation and (iii) the Company shall deliver to each Buyer (A) a stock certificate of the
Company for such aggregate number of Company Common Shares as is set forth opposite such
Buyer’s name in column (3) of the Schedule of Buyers, (B) a stock certificate of the Company
for such aggregate number of Stockholder Common Shares as is set forth opposite such Buyer’s
name in column (4) of the Schedule of Buyers and (B) each of (x) a Series A Warrant pursuant to
which such Buyer shall have the right to initially acquire up to that aggregate number of Series A
Warrant Shares as is set forth opposite such Buyer’s name in column (5) on the Schedule of
Buyers and (y) a Series B Warrant pursuant to which such Buyer shall have the right to initially
acquire up to such aggregate number of Series B Warrant Shares as is set forth opposite such
Buyer’s name in column (6) on the Schedule of Buyers, in each case, duly executed on behalf of
the Company and registered in the name of such Buyer or its designee.

2.      BUYER’S REPRESENTATIONS AND WARRANTIES.

      Each Buyer, severally and not jointly, represents and warrants to the Company and the
Stockholder with respect to only itself that, as of the date hereof and as of the Closing Date:

        (a)    Organization; Authority. Such Buyer is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with the requisite
power and authority to enter into and to consummate the transactions contemplated by the
Transaction Documents (as defined below) to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.

        (b)     No Public Sale or Distribution. Such Buyer (i) is acquiring its Common Shares
and Warrants, and (ii) upon exercise of its Warrants (other than pursuant to a Cashless Exercise
(as defined in the Warrants)) will acquire the Warrant Shares issuable upon exercise thereof, in
each case, for its own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof in violation of applicable securities laws, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, by making the
representations herein, such Buyer does not agree, or make any representation or warranty, to
hold any of the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a registration statement or
an exemption from registration under the 1933 Act. Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to distribute any of the
Securities in violation of applicable securities laws. For purposes of this Agreement, “Person”
means an individual, a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental Entity or any
department or agency thereof

       (c)     Accredited Investor Status. Such Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act (“Regulation D”).




                                                3
NY01\AdelM\4131894.2
    Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 5 of 128



        (d)    Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying in part upon the
truth and accuracy of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

        (e)      Information. Such Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and materials relating
to the offer and sale of the Securities that have been requested by such Buyer. Such Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by such Buyer or its
advisors, if any, or its representatives shall modify, amend or affect such Buyer's right to rely on
the Company's representations and warranties contained herein. The Buyer has, in connection
with the Buyer’s decision to purchase Securities, not relied upon any representations or other
information (whether oral or written) other than as set forth in the representations and warranties
of the Company and the Selling Stockholder contained herein and the information disclosed in
the SEC Documents, and the Buyer has, with respect to all matters relating to this Agreement
and the offer and sale of the Securities, relied solely upon the advice of such Buyer’s own
sources of information, investment analysis and due diligence (including professional advice it
deems appropriate) and has not relied upon or consulted any counsel to the Placement Agent or
counsel to the Company. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its acquisition of
the Securities.

        (f)     No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

        (g)     Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement and Section 4(h) hereof: (i) the Securities have not been and are
not being registered under the 1933 Act or any state securities laws, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered thereunder, (B) such Buyer
shall have delivered to the Company (if requested by the Company) an opinion of counsel, in a
form reasonably acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Buyer provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance with some other

                                                 4
NY01\AdelM\4131894.2
    Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 6 of 128



exemption under the 1933 Act or the rules and regulations of the SEC promulgated thereunder;
and (iii) neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing arrangement
secured by the Securities and such pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document (as defined in Section
3(a)(i)), including, without limitation, this Section 2(g).

        (h)     Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such Buyer and shall
constitute the legal, valid and binding obligations of such Buyer enforceable against such Buyer
in accordance with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

        (i)    No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such Buyer of the
transactions contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Buyer, or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations hereunder.

        (j)     Certain Trading Activities. Such Buyer has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Buyer, engaged in any
transactions in the securities of the Company (including, without limitation, any Short Sales (as
defined below) involving the Company’s securities) during the period commencing as of the
time that such Buyer was first contacted by the Company or the Placement Agent (as defined
below), as applicable, regarding the specific investment in the Company contemplated by this
Agreement and ending immediately prior to the execution of this Agreement by such Buyer.
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under Regulation SHO
under the 1934 Act (as defined below) (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). Such Buyer is aware that Short Sales and
other hedging activities may be subject to applicable federal and state securities laws, rules and
regulations and such Buyer acknowledges that the responsibility of compliance with any such
federal or state securities laws, rules and regulations is solely the responsibility of such Buyer.

        (k)     Abandoned Registered Offering. Each Buyer acknowledges and agrees that a
registration statement on Form S-1 to relating to a terminated offering was filed by the Company


                                                  5
NY01\AdelM\4131894.2
    Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 7 of 128



and withdrawn on October 20, 2015 (the “Withdrawn Registration Statement”). Each Buyer
acknowledges and agrees that it does not have the benefit of Section 11 of the Securities Act
with respect to the Withdrawn Registration Statement.

3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
STOCKHOLDER.

       (a)     The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

                (i)     Organization and Qualification. Each of the Company and each of its
        Subsidiaries are entities duly organized and validly existing and in good standing under
        the laws of the jurisdiction in which they are formed, and have the requisite power and
        authority to own their properties and to carry on their business as now being conducted
        and as presently proposed to be conducted. Each of the Company and each of its
        Subsidiaries is duly qualified as a foreign entity to do business and is in good standing in
        every jurisdiction in which its ownership of property or the nature of the business
        conducted by it makes such qualification necessary, except to the extent that the failure to
        be so qualified or be in good standing would not reasonably be expected to have a
        Material Adverse Effect (as defined below). As used in this Agreement, “Material
        Adverse Effect” means any material adverse effect on (A) the business, properties,
        assets, liabilities, operations (including results thereof) or condition (financial or
        otherwise) of the Company or any Subsidiary, individually or taken as a whole, (B) the
        transactions contemplated hereby or in any of the other Transaction Documents or any
        other agreements or instruments to be entered into in connection herewith or therewith or
        (C) the authority or ability of the Company or any of its Subsidiaries to perform any of
        their respective obligations under any of the Transaction Documents (as defined below).
        Other than the Persons (as defined below) set forth on Schedule 3(a), the Company has
        no Subsidiaries. “Subsidiaries” means any Person in which the Company, directly or
        indirectly, (I) owns any of the outstanding capital stock or holds any equity or similar
        interest of such Person or (II) controls or operates all or any part of the business,
        operations or administration of such Person, and each of the foregoing, is individually
        referred to herein as a “Subsidiary.”

                (ii)   Legal Capacity; Authorization; Enforcement; Validity. The Selling
        Stockholder has the legal capacity and requisite power and authority to enter into each of
        the Transaction Documents to which it is a party and the consummate the transactions
        contemplated hereby, including, without limitation, the sale of the Stockholder Common
        Shares. The Company has the requisite power and authority to enter into and perform its
        obligations under this Agreement and the other Transaction Documents and to issue the
        Securities in accordance with the terms hereof and thereof. The execution and delivery
        of this Agreement and the other Transaction Documents by the Company and its
        Subsidiaries, and the consummation by the Company and its Subsidiaries of the
        transactions contemplated hereby and thereby (including, without limitation, the issuance
        of the Company Common Shares and the issuance of the Warrants and the reservation for
        issuance and issuance of the Warrant Shares issuable upon exercise of the Warrants) have
        been duly authorized by the Company’s board of directors and (other than the filing with


                                                 6
NY01\AdelM\4131894.2
    Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 8 of 128



        the SEC of one or more Registration Statements in accordance with the requirements of
        the Registration Rights Agreement, a Form D with the SEC and any other filings as may
        be required by any state securities agencies) no further filing, consent or authorization is
        required by the Company, its Subsidiaries, their respective boards of directors or their
        stockholders or other governing body. This Agreement has been, and the other
        Transaction Documents to which it is a party will be prior to the Closing, duly executed
        and delivered by the Company and the Stockholder, and each constitutes the legal, valid
        and binding obligations of the Company and the Stockholder, enforceable against the
        Company and the Stockholder in accordance with its respective terms, except as such
        enforceability may be limited by general principles of equity or applicable bankruptcy,
        insolvency, reorganization, moratorium, liquidation or similar laws relating to, or
        affecting generally, the enforcement of applicable creditors’ rights and remedies and
        except as rights to indemnification and to contribution may be limited by federal or state
        securities law. “Transaction Documents” means, collectively, this Agreement, the
        Common Shares, the Warrants, the Registration Rights Agreement, the Irrevocable
        Transfer Agent Instructions (as defined below) and each of the other agreements and
        instruments entered into or delivered by any of the parties hereto in connection with the
        transactions contemplated hereby and thereby, as may be amended from time to time.

                 (iii) Issuance of Securities; Valid Title to Shares. The issuance of the
        Company Common Shares and the Warrants are duly authorized and upon issuance in
        accordance with the terms of the Transaction Documents shall be validly issued, fully
        paid and non-assessable and free from all preemptive or similar rights, mortgages,
        defects, claims, liens, pledges, charges, taxes, rights of first refusal, encumbrances,
        security interests and other encumbrances (collectively “Liens”) with respect to the
        issuance thereof. As of the Closing, the Company shall have reserved from its duly
        authorized capital stock not less than 100% of the maximum number of Warrant Shares
        initially issuable upon exercise of the Warrants (without taking into account any
        limitations on the exercise of the Warrants set forth therein). Upon issuance or exercise
        in accordance with the Warrants, the Warrant Shares, when issued, will be validly issued,
        fully paid and nonassessable and free from all preemptive or similar rights or Liens with
        respect to the issue thereof, with the holders being entitled to all rights accorded to a
        holder of Common Stock. Subject to the accuracy of the representations and warranties
        of the Buyers in this Agreement, the offer and issuance by the Company of the Securities
        is exempt from registration under the 1933 Act. The Selling Stockholder now is and, at
        the time of delivery of the Stockholder Common Shares to be sold by the Selling
        Stockholder pursuant to this Agreement will be the lawful owner of such Stockholder
        Common Shares and has and, at the time of delivery of such Stockholder Common
        Shares, will have good and valid title to such Stockholder Common Shares, and upon
        delivery of and payment for such Stockholder Common Shares, the Buyers will acquire
        good and valid title to such Shares free and clear of any taxes, liens, and charges created
        by the Selling Stockholder.

               (iv)    No Conflicts. The execution, delivery and performance of the Transaction
        Documents by the Company and the Stockholder and the consummation by the Company
        and the Stockholder of the transactions contemplated hereby and thereby (including,
        without limitation, the issuance of the Company Common Shares, the Warrants and the

                                                 7
NY01\AdelM\4131894.2
    Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 9 of 128



        Warrant Shares and the reservation for issuance of the Warrant Shares) will not (A) result
        in a violation of the Certificate of Incorporation (as defined below) (including, without
        limitation, any certificate of designation contained therein), By-Laws (as defined below),
        certificate of formation, memorandum of association, articles of association, bylaws or
        other organizational documents of the Company or any of its Subsidiaries, or any capital
        stock or other securities of the Company or any of its Subsidiaries, (B) conflict with, or
        constitute a default (or an event which with notice or lapse of time or both would become
        a default) in any respect under, or give to others any rights of termination, amendment,
        acceleration or cancellation of, any agreement, indenture or instrument to which the
        Stockholder, the Company or any of its Subsidiaries is a party, or (C) result in a violation
        of any law, rule, regulation, order, judgment or decree (including, without limitation,
        foreign, federal and state securities laws and regulations and the rules and regulations of
        The New York Stock Exchange (the “Principal Market”) and including all applicable
        foreign, federal and state laws, rules and regulations) applicable to the Company or any
        of its Subsidiaries or by which any property or asset of the Company or any of its
        Subsidiaries is bound or affected except in the case of the foregoing clause (B) and (C)
        for any conflicts, defaults, rights or violations that would not, individually or in the
        aggregate, have a Material Adverse Effect or prevent or materially interfere with the
        consummation of the transactions contemplated hereby.

                (v)     Consents. Neither the Stockholder, the Company nor any Subsidiary is
        required to obtain any consent from, authorization or order of, or make any filing or
        registration with (other than the filing with the SEC of one or more Registration
        Statements in accordance with the requirements of the Registration Rights Agreement, a
        Form D with the SEC and any other filings as may be required by any state securities
        agencies), any Governmental Entity (as defined below) or any regulatory or self-
        regulatory agency (other than any listing application and related consents or any notices
        required by the NYSE) or any other Person in order for it to execute, deliver or perform
        any of its respective obligations under or contemplated by the Transaction Documents, in
        each case, in accordance with the terms hereof or thereof. All consents, authorizations,
        orders, filings and registrations which the Stockholder, the Company or any Subsidiary is
        required to obtain pursuant to the preceding sentence have been or will be obtained or
        effected on or prior to the Closing Date, and neither the Stockholder, the Company nor
        any of its Subsidiaries are aware of any facts or circumstances which might prevent the
        Stockholder, the Company or any of its Subsidiaries from obtaining or effecting any of
        the registration, application or filings contemplated by the Transaction Documents. The
        Company is not in violation in any material respects of the requirements of the Principal
        Market and has no knowledge of any facts or circumstances which could reasonably lead
        to delisting or suspension of the Common Stock in the foreseeable future.
        “Governmental Entity” means any nation, state, county, city, town, village, district, or
        other political jurisdiction of any nature, federal, state, local, municipal, foreign, or other
        government, governmental or quasi-governmental authority of any nature (including any
        governmental agency, branch, department, official, or entity and any court or other
        tribunal), multi-national organization or body; or body exercising, or entitled to exercise,
        any administrative, executive, judicial, legislative, police, regulatory, or taxing authority
        or power of any nature or instrumentality of any of the foregoing, including any entity or


                                                  8
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 10 of 128



        enterprise owned or controlled by a government or a public international organization or
        any of the foregoing.

                (vi)    Acknowledgment Regarding Buyer’s Purchase of Securities. Each of the
        Stockholder and the Company acknowledges and agrees that each Buyer is acting solely
        in the capacity of an arm’s length purchaser with respect to the Transaction Documents
        and the transactions contemplated hereby and thereby and that no Buyer is (i) an officer
        or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as defined in
        Rule 144) of the Company or any of its Subsidiaries or (iii) to its knowledge, a
        “beneficial owner” of more than 10% of the shares of Common Stock (as defined for
        purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “1934
        Act”)). Each of the Stockholder and the Company further acknowledges that no Buyer is
        acting as a financial advisor or fiduciary of the Stockholder, the Company or any of its
        Subsidiaries (or in any similar capacity) with respect to the Transaction Documents and
        the transactions contemplated hereby and thereby, and any advice given by a Buyer or
        any of its representatives or agents in connection with the Transaction Documents and the
        transactions contemplated hereby and thereby is merely incidental to such Buyer’s
        purchase of the Securities. Each of the Stockholder and the Company further represents
        to each Buyer that the Stockholder’s, the Company’s and each Subsidiary’s decision to
        enter into the Transaction Documents to which it is a party has been based solely on the
        independent evaluation by the Stockholder, the Company, each Subsidiary and their
        respective representatives.

                 (vii) No General Solicitation; Placement Agent’s Fees.                 Neither the
        Stockholder, the Company, nor any of its Subsidiaries or affiliates, nor any Person acting
        on its or their behalf, has engaged in any form of general solicitation or general
        advertising (within the meaning of Regulation D) in connection with the offer or sale of
        the Securities. The Company shall be responsible for the payment of any placement
        agent’s fees, financial advisory fees, or brokers’ commissions (other than for Persons
        engaged by any Buyer or its investment advisor) relating to or arising out of the
        transactions contemplated hereby, including, without limitation, placement agent fees
        payable to J.P. Morgan Securities LLC, as placement agent (the “Placement Agent”) in
        connection with the sale of the Securities. The fees and expenses of the Placement Agent
        to be paid by the Company or any of its Subsidiaries are as set forth on Schedule 3(a)(vi)
        attached hereto. The Company shall pay, and hold each Buyer harmless against, any
        liability, loss or expense (including, without limitation, attorney's fees and out-of-pocket
        expenses) arising in connection with any such claim. The Company acknowledges that it
        has engaged the Placement Agent in connection with the sale of the Securities. Other
        than the Placement Agent, neither the Stockholder, the Company nor any of its
        Subsidiaries has engaged any placement agent or other agent in connection with the offer
        or sale of the Securities.

                 (viii) No Integrated Offering.       Assuming the accuracy of Buyer’s
        representations and warranties, none of the Company, its Subsidiaries or any of their
        affiliates, nor any Person acting on their behalf has, directly or indirectly, made any
        offers or sales of any security or solicited any offers to buy any security, under
        circumstances that would require registration of the issuance of any of the Securities

                                                 9
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 11 of 128



        under the 1933 Act, whether through integration with prior offerings or otherwise, or
        cause this offering of the Securities to require approval of stockholders of the Company
        for purposes of the 1933 Act or under any applicable stockholder approval provisions,
        including, without limitation, under the rules and regulations of any exchange or
        automated quotation system on which any of the securities of the Company are listed or
        designated for quotation. Assuming the accuracy of Buyer’s representations and
        warranties, none of the Company, its Subsidiaries, their affiliates nor any Person acting
        on their behalf will take any action or steps that would require registration of the issuance
        of any of the Securities under the 1933 Act or cause the offering of any of the Securities
        to be integrated with other offerings of securities of the Company.

              (ix)    Dilutive Effect. The Company understands and acknowledges that the
        number of Warrant Shares will increase in certain circumstances. The Company further
        acknowledges that its obligation to issue the Warrant Shares upon exercise of the
        Warrants in accordance with this Agreement and the Warrants is absolute and
        unconditional regardless of the dilutive effect that such issuance may have on the
        ownership interests of other stockholders of the Company.

                (x)     Application of Takeover Protections; Rights Agreement. The Company
        and its board of directors have taken all necessary action, if any, in order to render
        inapplicable any control share acquisition, interested stockholder, business combination,
        poison pill (including, without limitation, any distribution under a rights agreement),
        stockholder rights plan or other similar anti-takeover provision under the Certificate of
        Incorporation, Bylaws or other organizational documents or the laws of the jurisdiction of
        its incorporation or otherwise which is or could become applicable to any Buyer as a
        result of the transactions contemplated by this Agreement, including, without limitation,
        the Company’s issuance of the Securities and any Buyer’s ownership of the Securities.
        The Company and its board of directors have taken all necessary action, if any, in order
        to render inapplicable any stockholder rights plan or similar arrangement relating to
        accumulations of beneficial ownership of shares of Common Stock or a change in control
        of the Company or any of its Subsidiaries.

                (xi)     Licenses and Permits. Except as would not individually or in the
        aggregate, have a Material Adverse Effect (A) each of the Company and the Subsidiaries
        has all necessary licenses, authorizations, consents and approvals and has made all
        necessary filings required under any applicable law, regulation or rule, including but not
        limited to state and federal workers compensation, health care, insurance and insurance-
        related laws, regulations and rules, and has obtained all necessary licenses,
        authorizations, consents and approvals from other persons, in order to conduct their
        respective businesses, and (B) neither the Company nor any of the Subsidiaries is in
        violation of, or in default under, or has received notice of any proceedings relating to
        revocation or modification of, any such license, authorization, consent or approval or any
        federal, state, local or foreign law, regulation or rule or any decree, order or judgment
        applicable to the Company or any of the Subsidiaries.

               (xii) Absence of Litigation. There are no actions, suits, claims, investigations
        or proceedings pending or, to the Company’s knowledge, threatened to which the


                                                 10
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 12 of 128



        Company or any of the Subsidiaries or any of their respective directors or officers is or
        would be a party or of which any of their respective properties is or would be subject at
        law or in equity, before or by any federal, state, local or foreign governmental or
        regulatory commission, board, body, authority or agency, or before or by any self-
        regulatory organization or other non-governmental regulatory authority (including,
        without limitation, the Principal Market) except any such action, suit, claim, investigation
        or proceeding which would not, individually or in the aggregate, have a Material Adverse
        Effect or prevent or materially interfere with the consummation of the transactions
        contemplated hereby.

                (xiii) Accountants.

                               (1)    BDO USA LLP, whose report on the consolidated financial
                statements of the Company and the Subsidiaries is included in the Company’s
                Annual Report on Form 10-K for the year ended December 31, 2014, are
                independent registered public accountants as required by the 1933 Act and by the
                rules of the Public Company Accounting Oversight Board.

                              (2)     Mayer Hoffman McCann P.C. whose report on the
                consolidated financial statements of Patriot Care Holdings, Inc. (f/k/a MCRS
                Holdings, Inc.) and its subsidiaries is included in the Company’s registration
                statement on Form S-1/A filed with the SEC on January 14, 2015, are
                independent auditors as required by the 1933 Act and by the rules of the
                American Institute of Certified Public Accountants.

                               (3)    Goldstein Schechter Koch, P.C. whose report on the
                consolidated financial statements of Global HR Research, LLC and its
                subsidiaries is included in the Company’s definitive information statement on
                Schedule 14C filed with the SEC on October 28, 2015, are independent auditors
                as required by the 1933 Act and by the rules of the American Institute of Certified
                Public Accountants.

                (xiv) Financial Statements. (1)        The financial statements of the Company
        and its Subsidiaries included in the SEC Documents, together with the related notes,
        present fairly in all material respects the combined financial position of the Company and
        the Subsidiaries as of the dates indicated and the combined results of operations, cash
        flows and changes in stockholders’ equity of the Company and the Subsidiaries for the
        periods specified and have been prepared in compliance with the requirements of the
        1933 Act and 1934 Act and in conformity with U.S. generally accepted accounting
        principles applied on a consistent basis during the periods involved, and, in the case of
        unaudited, interim financial statements, subject to normal year-end audit adjustments and
        the exclusion of certain footnotes; all pro forma financial statements or data included in
        the SEC Documents comply with the applicable requirements of the 1933 Act and the
        1934 Act in all material respects, and the assumptions used in the preparation of such pro
        forma financial statements and data are reasonable, the pro forma adjustments used
        therein are appropriate to give effect to the transactions or circumstances described
        therein and the pro forma adjustments have been properly applied to the historical


                                                11
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 13 of 128



        amounts in the compilation of those statements and data; the other financial and statistical
        data contained in the SEC Documents are accurately and fairly presented in all material
        respects and prepared on a basis consistent with the financial statements and books and
        records of the Company; there are no financial statements (historical or pro forma) that
        are required to be included in the SEC Documents that are not included as required; the
        Company and the Subsidiaries do not have any material liabilities or obligations, direct or
        contingent (including any off-balance sheet obligations), not described in the SEC
        Documents; and all disclosures contained in the SEC Documents regarding “non-GAAP
        financial measures” (as such term is defined by the rules and regulations of the
        Commission) comply with Regulation G of the 1934 Act and Item 10 of Regulation S-K
        under the 1933 Act, to the extent applicable.

                               (2)     The consolidated financial statements of Patriot Care
                Holdings, Inc. (f/k/a MCRS Holdings, Inc.) and Global HR Research, LLC
                included in the SEC Documents, together with the respective related notes to such
                consolidated financial statements, present fairly in all material respects the
                consolidated financial position of Patriot Care Holdings, Inc. (f/k/a MCRS
                Holdings, Inc.) and Global HR Research, LLC and their respective subsidiaries as
                of the dates indicated and the consolidated results of their respective operations,
                cash flows and changes in stockholder’s equity for the periods specified and have
                been prepared in compliance with the requirements of the 1933 Act and 1934 Act
                and have been prepared in conformity with accounting principles generally
                accepted in the United States of America applied on a consistent basis during the
                periods involved, and, in the case of unaudited, interim financial statements,
                subject to normal year-end audit adjustments and the exclusion of certain
                footnotes.

                (xv) No Material Adverse Change. Except as described in the SEC Documents,
        subsequent to the respective dates as of which information is given in the SEC
        Documents, in each case excluding any amendments or supplements to the foregoing
        made after the execution of this Agreement, there has not been (i) any material adverse
        change, or any development involving a prospective material adverse change, in the
        business, properties, management, financial condition or results of operations of the
        Company and the Subsidiaries taken as a whole, (ii) any transaction to which the
        Company or a Subsidiary is a party which is material to the Company and the
        Subsidiaries taken as a whole, (iii) any obligation or liability, direct or contingent
        (including any off-balance sheet obligations), incurred by the Company or any
        Subsidiary, which is material to the Company and the Subsidiaries taken as a whole, (iv)
        any change in the capital stock or outstanding indebtedness of the Company or any
        Subsidiaries (other than the issuance of shares of Common Stock issuable upon exercise
        of warrants or options disclosed as outstanding in Section 2.1 above) or (v) any dividend
        or distribution of any kind declared, paid or made on the capital stock of the Company or
        any Subsidiary.

                (xvi) Investment Company. The Company is not and, after giving effect to the
        offering and sale of the Shares to be sold by it and the application of the proceeds thereof,
        will not be, an “investment company” or an entity “controlled” by an “investment

                                                 12
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 14 of 128



        company,” as such terms are defined in the Investment Company Act of 1940, as
        amended (the “Investment Company Act”).

                (xvii) Real and Personal Property. Except as described in the SEC Documents,
        neither the Company nor any Subsidiary owns any real property, and except as would
        not, individually or in the aggregate, have a Material Adverse Effect (i) the Company and
        each of the Subsidiaries have good and marketable title to all personal property
        (excluding for the purposes of this Section 3(t), IP (as defined below)) described in the
        SEC Documents as being owned by any of them, free and clear of all liens, claims,
        security interests or other encumbrances, and (ii) all the property described in the SEC
        Documents as being held under lease by the Company or a Subsidiary is held thereby
        under valid, subsisting and enforceable leases.

                (xviii) Intellectual Property Rights. Except as disclosed in the SEC Documents
        (excluding any exhibits thereto), (i) except as would not, individually or in the aggregate,
        have a Material Adverse Effect, the Company and the Subsidiaries own all IP described
        in the SEC Documents as being owned by them, and all such items are valid and
        enforceable (collectively, the “Company-Owned IP”) and own or have obtained valid
        and enforceable licenses or rights (except as enforceability may be limited by bankruptcy,
        insolvency or similar laws affecting creditors generally or general equitable principles) to
        use all IP described in the SEC Documents as being owned or licensed by them or which
        is used in or necessary for the conduct of their respective businesses as currently
        conducted or as currently proposed to be conducted (all such IP used in, or necessary for
        the conduct of the Company’s and its Subsidiaries business being collectively referred to
        as the “Company IP”); (ii) to the Company’s knowledge, there is no infringement,
        misappropriation or other violation by third parties of any Company-Owned IP or any
        material Company IP that is exclusively licensed to the Company or any of its
        Subsidiaries; (iii) there is no pending or, to the Company’s knowledge, threatened action,
        suit, proceeding or claim by others challenging the Company’s or any of its Subsidiaries’
        ownership rights in or to, or the validity, enforceability or scope of, any Company-Owned
        IP or the Company’s exclusive rights in any material Company IP that is exclusively
        licensed to the Company or any of its Subsidiaries; (v) there is no pending or, to the
        Company’s knowledge, threatened action, suit, proceeding or claim by others that the
        Company or any Subsidiary infringes, misappropriates or otherwise violates any IP of
        others; and (vi) the Company and the Subsidiaries do not have any agreements pursuant
        to which material IP has been licensed to the Company or any Subsidiary; for purposes
        hereof, the term “IP” means all United States and foreign patents, patent applications,
        utility models, trademarks and service marks (whether registered or unregistered), trade
        names, trade dress, rights associated with databases, copyrights (whether registered or
        unregistered), inventions, discoveries, trade secrets, domain names, technology, know-
        how, including any applications or registrations with respect to any of the foregoing, and
        any other intellectual property of any kind or nature.

                (xix) Labor Disputes. No labor dispute with the employees of the Company or
        any Subsidiary exists or, to the knowledge of the Company, is imminent that may
        reasonably be expected, individually or in the aggregate, to result in a Material Adverse
        Effect.

                                                13
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 15 of 128



                 (xx) Environmental Laws. Except as described in the SEC Documents
        (excluding any exhibits thereto), the Company and the Subsidiaries and their respective
        properties, assets and operations are in compliance with, and the Company and each of
        the Subsidiaries hold all permits, authorizations and approvals required under,
        Environmental Laws (as defined below), except to the extent that failure to so comply or
        to hold such permits, authorizations or approvals would not, individually or in the
        aggregate, have a Material Adverse Effect; there are no past, present or, to the
        Company’s knowledge, reasonably anticipated future events, conditions, circumstances,
        activities, practices, actions, omissions or plans that would reasonably be expected to
        give rise to any costs or liabilities to the Company or any Subsidiary under, or to interfere
        with or prevent compliance by the Company or any Subsidiary with, Environmental
        Laws, except as would not, in each case, individually or in the aggregate, have a Material
        Adverse Effect; neither the Company nor any of the Subsidiaries (i) is the subject of any
        investigation, (ii) has received any notice or claim, (iii) is a party to or affected by any
        pending or, to the Company’s knowledge, threatened action, suit or proceeding, (iv) is
        bound by any judgment, decree or order or (v) has entered into any agreement, in each
        case relating to any alleged violation of any Environmental Law or any actual or alleged
        release or threatened release or cleanup at any location of any Hazardous Materials (as
        defined below), except, in each case, as would not, individually or in the aggregate, have
        a Material Adverse Effect. As used herein, “Environmental Law” means any federal,
        state, local or foreign law, statute, ordinance, rule, regulation, order, decree, judgment,
        injunction, permit, license, authorization or other binding requirement, or common law,
        relating to health, safety or the protection, cleanup or restoration of the environment or
        natural resources, including those relating to the distribution, processing, generation,
        treatment, storage, disposal, transportation, other handling or release or threatened release
        of Hazardous Materials, and “Hazardous Materials” means any material (including,
        without limitation, pollutants, contaminants, hazardous or toxic substances or wastes) that
        is regulated by or may give rise to liability under any Environmental Law.

                (xxi) Taxes. Except as described in the SEC Documents (excluding any
        exhibits thereto), all tax returns required to be filed by the Company or any of the
        Subsidiaries have been timely filed (within any applicable time limit extensions permitted
        by the relevant tax authority), and all taxes and other assessments of a similar nature
        (whether imposed directly or through withholding) including any interest, additions to tax
        or penalties applicable thereto due or claimed to be due from such entities have been
        timely paid, other than (i) those being contested in good faith and for which adequate
        reserves have been provided or (ii) where the failure to file such returns or pay such taxes
        or assessments would not, individually or in the aggregate, have a Material Adverse
        Effect.

                (xxii) Insurance. Except as would not, individually or in the aggregate, have a
        Material Adverse Effect, (i) the Company and each of the Subsidiaries maintain
        insurance covering their respective properties, operations, personnel and businesses as the
        Company reasonably deems adequate; (ii) such insurance insures against such losses and
        risks to an extent which is adequate in accordance with customary industry practice to
        protect the Company and the Subsidiaries and their respective businesses; (iii) all such
        insurance is fully in force on the date hereof and will be fully in force at the Closing Date

                                                 14
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 16 of 128



        and each additional time of purchase, if any; and (iv) neither the Company nor any
        Subsidiary has reason to believe that it will not be able to (A) renew any such insurance
        as and when such insurance expires or (B) obtain comparable coverage from similar
        institutions as may be necessary or appropriate to conduct its business as now conducted.

                (xxiii) Accounting Controls. The Company and each of the Subsidiaries maintain
        a system of internal accounting controls sufficient to provide reasonable assurance that (i)
        transactions are executed in accordance with management’s general or specific
        authorization; (ii) transactions are recorded as necessary to permit preparation of
        financial statements in conformity with generally accepted accounting principles and to
        maintain accountability for assets; (iii) access to assets is permitted only in accordance
        with management’s general or specific authorization; (iv) the recorded accountability for
        assets is compared with existing assets at reasonable intervals and appropriate action is
        taken with respect to any differences; and (v) the interactive data in eXtensible Business
        Reporting Language included in the SEC Documents fairly presents the information
        called for in all material respects and has been prepared in accordance with the SEC’s
        rules and guidelines applicable thereto.

                (xxiv) Disclosure Controls and Procedures. The Company has established and
        maintains and evaluates “disclosure controls and procedures” (as such term is defined in
        Rule 13a-15 and 15d-15 under the 1934 Act) within the meaning of Section 404 of the
        Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) within the periods required
        under applicable law; such disclosure controls and procedures are designed to ensure that
        material information relating to the Company, including its consolidated subsidiaries, is
        made known to the Company’s Chief Executive Officer and its Chief Financial Officer
        by others within those entities, and such disclosure controls and procedures are effective
        to perform the functions for which they were established; the Company’s independent
        registered public accountants and the Audit Committee of the Board of Directors of the
        Company have been advised of: (i) all significant deficiencies, if any, in the design or
        operation of internal controls which could adversely affect the Company’s ability to
        record, process, summarize and report financial data; and (ii) all fraud, if any, whether or
        not material, that involves management or other employees who have a role in the
        Company’s internal controls; all “significant deficiencies” and “material weaknesses” (as
        such terms are defined in Rule 1-02(a)(4) of Regulation S-X under the 1933 Act) of the
        Company, if any, have been identified to the Company’s independent registered public
        accountants, and, with respect to “material weaknesses,” are disclosed in the SEC
        Documents; except as disclosed in the SEC Documents, since the date of the most recent
        evaluation of such disclosure controls and procedures and internal controls, there have
        been no significant changes in internal controls or in other factors that could significantly
        affect internal controls, including any corrective actions with regard to significant
        deficiencies and material weaknesses; and the Company has taken all necessary actions to
        ensure that the Company and the Subsidiaries and their respective officers and directors,
        in their capacities as such, will be in compliance in all material respects with the
        applicable provisions of the Sarbanes-Oxley Act and the rules and regulations
        promulgated thereunder.




                                                 15
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 17 of 128



                (xxv) Foreign Corrupt Practices. Neither the Company nor any of the
        Subsidiaries nor any director, officer, nor, to the knowledge of the Company, any agent,
        employee or affiliate of the Company or any of the Subsidiaries is aware of or has (i)
        used any corporate funds for any unlawful contribution, gift, entertainment or other
        unlawful expense relating to political activity; (ii) made or taken an act in furtherance of
        an offer, promise or authorization of any direct or indirect unlawful payment or benefit to
        any foreign or domestic government official or employee, including of any government-
        owned or controlled entity or of a public international organization, or any person acting
        in an official capacity for or on behalf of any of the foregoing, or any political party or
        party official or candidate for political office; or (iii) made, offered, agreed, requested or
        taken an act in furtherance of any unlawful bribe or other unlawful benefit, including,
        without limitation, any rebate, payoff, influence payment, kickback or other unlawful or
        improper payment or benefit, or (iv) taken any action, directly or indirectly, that would
        result in a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
        amended, and the rules and regulations thereunder (the “Foreign Corrupt Practices
        Act”) or any other applicable anti-bribery law; and the Company, the Subsidiaries and, to
        the knowledge of the Company, its affiliates have instituted and maintain and enforce
        policies and procedures designed to ensure continued compliance therewith.

                (xxvi) Compliance with Anti-Money Laundering Laws. The operations of the
        Company and the Subsidiaries are and have been conducted at all times in compliance
        with applicable financial recordkeeping and reporting requirements of the Currency and
        Foreign Transactions Reporting Act of 1970, as amended, the USA Patriot Act, the Bank
        Secrecy Act of 1970, as amended, the money laundering statutes of all applicable
        jurisdictions, the rules and regulations thereunder and any related or similar rules,
        regulations or guidelines, issued, administered or enforced by any governmental agency
        (collectively, the “Money Laundering Laws”); and no action, suit or proceeding by or
        before any court or governmental agency, authority or body or any arbitrator or non-
        governmental authority involving the Company or any of the Subsidiaries with respect to
        the Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

                (xxvii) Sanctions. Neither the Company nor any of the Subsidiaries nor any
        director, officer, nor, to the knowledge of the Company, any agent, employee or affiliate
        of the Company or any of the Subsidiaries is currently subject to or target of any
        sanctions administered or enforced by the Office of Foreign Assets Control of the U.S.
        Treasury Department, the United Nations Security Council, the European Union, Her
        Majesty’s Treasury or any other relevant sanctions authority; neither the Company nor
        any of its Subsidiaries are organized, or resident in any country or territory that is the
        subject or target of any sanctions by such sanctions authorities and the Company will not
        directly or indirectly use the proceeds of the Offering contemplated hereby, or lend,
        contribute or otherwise make available such proceeds to any Subsidiary, joint venture
        partner or other person or entity for the purpose of financing or facilitating the activities
        of any person or country or territory currently subject to any sanctions administered or
        enforced by such authorities, or in any other manner that will result in a violation by any
        person of sanctions. For the past five years, the Company and its Subsidiaries have not
        knowingly engaged in, are not now knowingly engaged in, and will not engaged in, any


                                                 16
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 18 of 128



        dealings or transactions with any person that at the time of the dealing or transaction is or
        was the subject to the target of sanctions or with any sanctioned country.

                (xxviii)Sarbanes-Oxley Compliance. There is and has been no failure on the part
        of the Company and any of the Company’s directors or officers, in their capacities as
        such, to comply with any provision of the Sarbanes-Oxley Act to the extent applicable to
        the Company on the date hereof, including Section 402 relating to loans and Sections 302
        and 906 related to certifications.

                (xxix) SEC Documents. Except for the filing of the Forms 8-K filed on August
        24, 2015, October 14, 2015 and October 16, 2015, the Company has timely filed all
        reports, schedules, forms, statements and other documents required to be filed by it with
        the SEC, pursuant to the reporting requirements of the 1934 Act. The Company has
        delivered to each Buyer, or each Buyer has had access to, true and complete copies of the
        SEC Documents. As of their respective dates, the SEC Documents complied in all
        material respects with the requirements of the 1934 Act or the 1933 Act, as the case may
        be, and the rules and regulations of the SEC promulgated thereunder applicable to the
        SEC Documents, and none of the SEC Documents, at the time they were filed with the
        SEC, contained any untrue statement of a material fact or omitted to state a material fact
        required to be stated therein or necessary in order to make the statements therein, in light
        of the circumstances under which they were made, not misleading.

                (xxx) Disclosure. Except with respect to such disclosure set forth in the 8-K
        Filing (as defined below), the Company confirms that neither it nor any other Person
        acting on its behalf has provided any of the Buyers or their agents or counsel with any
        information that constitutes or could reasonably be expected to constitute material, non-
        public information concerning the Company or any of its Subsidiaries, other than the
        existence of the transactions contemplated by this Agreement and the other Transaction
        Documents. The Company understands and confirms that each of the Buyers will rely on
        the foregoing representations in effecting transactions in securities of the Company. All
        disclosure provided to the Buyers regarding the Company and its Subsidiaries, their
        businesses and the transactions contemplated hereby, including the schedules to this
        Agreement, furnished by or on behalf of the Company or any of its Subsidiaries taken
        together with the SEC Documents does not contain any untrue statement of a material
        fact or omit to state any material fact necessary in order to make the statements made
        therein, in the light of the circumstances under which they were made, not misleading.
        All of the written information furnished after the date hereof by or on behalf of the
        Company or any of its Subsidiaries to each Buyer pursuant to or in connection with this
        Agreement and the other Transaction Documents, taken together with the SEC
        Documents does not contain any untrue statement of a material fact or omit to state any
        material fact necessary in order to make the statements made therein, in the light of the
        circumstances under which they were made, not misleading.                   The Company
        acknowledges and agrees that no Buyer makes or has made any representations or
        warranties with respect to the transactions contemplated hereby other than those
        specifically set forth in Section 2.




                                                 17
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 19 of 128



                (xxxi) Related Party Transactions. All transactions that have occurred between or
        among the Company or any of its Subsidiaries, on the one hand, and any of their
        respective officers or directors, or any affiliate or affiliates of any such officer or director,
        on the other hand, prior to the date hereof have been disclosed in the SEC Documents;
        provided that on the date hereof, the Stockholder has executed an agreement with the
        Company relating to the transfer to the Company of a number of shares equal to 50% of
        the Warrant Shares.

                 (xxxii) Acknowledgment Regarding Buyers’ Trading Activity. Except as
        provided in Section 4(t) below, it is understood and acknowledged by the Company that
        (i) following the public disclosure of the transactions contemplated by the Transaction
        Documents, in accordance with the terms thereof, none of the Buyers have been asked by
        the Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
        Company or any of its Subsidiaries, to desist from effecting any transactions in or with
        respect to (including, without limitation, purchasing or selling, long and/or short) any
        securities of the Company, or “derivative” securities based on securities issued by the
        Company or to hold any of the Securities for any specified term; (ii) any Buyer, and
        counterparties in “derivative” transactions to which any such Buyer is a party, directly or
        indirectly, presently may have a “short” position in the Common Stock which was
        established prior to such Buyer’s knowledge of the transactions contemplated by the
        Transaction Documents; and (iii) each Buyer shall not be deemed to have any affiliation
        with or control over any arm’s length counterparty in any “derivative” transaction. The
        Company further understands and acknowledges that following the public disclosure of
        the transactions contemplated by the Transaction Documents pursuant to the Press
        Release (as defined below) one or more Buyers may engage in hedging and/or trading
        activities at various times during the period that the Securities are outstanding, including,
        without limitation, during the periods that the value and/or number of the Warrant Shares
        deliverable with respect to the Securities are being determined and such hedging and/or
        trading activities, if any, can reduce the value of the existing stockholders’ equity interest
        in the Company both at and after the time the hedging and/or trading activities are being
        conducted. The Company acknowledges that such aforementioned hedging and/or
        trading activities do not constitute a breach of this Agreement, the Warrants or any other
        Transaction Document or any of the documents executed in connection herewith or
        therewith.

                 (xxxiii)Manipulation of Price. Neither the Company nor any of its Subsidiaries
        has, and, to the knowledge of the Company, no Person acting on their behalf has, directly
        or indirectly, (i) taken any action designed to cause or to result in the stabilization or
        manipulation of the price of any security of the Company or any of its Subsidiaries to
        facilitate the sale or resale of any of the Securities, (ii) sold, bid for, purchased, or paid
        any compensation for soliciting purchases of, any of the Securities (other than the
        Placement Agent), (iii) paid or agreed to pay to any Person any compensation for
        soliciting another to purchase any other securities of the Company or any of its
        Subsidiaries or (iv) paid or agreed to pay any Person for research services with respect to
        any securities of the Company or any of its Subsidiaries.




                                                   18
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 20 of 128



                (xxxiv) Management. During the past five year period, no former officer or
        director, current or former officer or director or, to the knowledge of the Company,
        current ten percent (10%) or greater stockholder of the Company or any of its
        Subsidiaries has been the subject of:

                                (1)    a petition under bankruptcy laws or any other insolvency or
                moratorium law or the appointment by a court of a receiver, fiscal agent or similar
                officer for such Person, or any partnership in which such person was a general
                partner at or within two years before the filing of such petition or such
                appointment, or any corporation or business association of which such person was
                an executive officer at or within two years before the time of the filing of such
                petition or such appointment;

                               (2)     a conviction in a criminal proceeding or a named subject of
                a pending criminal proceeding (excluding traffic violations that do not relate to
                driving while intoxicated or driving under the influence);

                              (3)     any order, judgment or decree, not subsequently reversed,
                suspended or vacated, of any court of competent jurisdiction, permanently or
                temporarily enjoining any such person from, or otherwise limiting, the following
                activities:

                                       a)     Acting as a futures commission merchant,
                       introducing broker, commodity trading advisor, commodity pool operator,
                       floor broker, leverage transaction merchant, any other person regulated by
                       the United States Commodity Futures Trading Commission or an
                       associated person of any of the foregoing, or as an investment adviser,
                       underwriter, broker or dealer in securities, or as an affiliated person,
                       director or employee of any investment company, bank, savings and loan
                       association or insurance company, or engaging in or continuing any
                       conduct or practice in connection with such activity;

                                      b)      Engaging in any particular type of business
                       practice; or

                                       c)      Engaging in any activity in connection with the
                       purchase or sale of any security or commodity or in connection with any
                       violation of securities laws or commodities laws;

                                (4)     any order, judgment or decree, not subsequently reversed,
                suspended or vacated, of any authority barring, suspending or otherwise limiting
                for more than sixty (60) days the right of any such person to engage in any
                activity described in the preceding sub paragraph, or to be associated with persons
                engaged in any such activity;

                               (5)    a finding by a court of competent jurisdiction in a civil
                action or by the SEC or other authority to have violated any securities law,
                regulation or decree and the judgment in such civil action or finding by the SEC

                                                19
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 21 of 128



                or any other authority has not been subsequently reversed, suspended or vacated;
                or

                               (6)   a finding by a court of competent jurisdiction in a civil
                action or by the Commodity Futures Trading Commission to have violated any
                federal commodities law, and the judgment in such civil action or finding has not
                been subsequently reversed, suspended or vacated.

                 (xxxv) No Disagreements with Accountants and Lawyers. There are no material
        disagreements of any kind presently existing, or to the Company’s knowledge, pending or
        threatened, between the Company and the accountants and lawyers formerly or presently
        employed by the Company and the Company is current with respect to any fees owed to
        its accountants and lawyers which could affect the Company's ability to perform any of
        its obligations under any of the Transaction Documents. In addition, the Company has
        had discussions with its accountants about its financial statements as of and for the two
        years ended December 31, 2014 and as of and for the quarters ended March 31, 2014 and
        2015, June 30, 2014 and 2015 and September 31, 2014 and 2015, in each case as filed
        with the SEC and, based on those discussions, the Company has no reason to believe that
        it will need to restate any such financial statements or any part thereof.

                (xxxvi) No Disqualification Events. With respect to Securities to be offered and
        sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
        Securities”), none of the Company, any of its predecessors, any affiliated issuer, any
        director, executive officer, other officer of the Company participating in the offering
        contemplated hereby, any beneficial owner of 20% or more of the Company's outstanding
        voting equity securities, calculated on the basis of voting power, nor any promoter (as
        that term is defined in Rule 405 under the 1933 Act) connected with the Company in any
        capacity at the time of sale (each, an “Issuer Covered Person” and, together, “Issuer
        Covered Persons”) is subject to any of the “Bad Actor” disqualifications described in
        Rule 506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except for a
        Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised
        reasonable care to determine whether any Issuer Covered Person is subject to a
        Disqualification Event. The Company has complied, to the extent applicable, with its
        disclosure obligations under Rule 506(e), and has furnished to the Buyers a copy of any
        disclosures provided thereunder.

                (xxxvii)      Other Covered Persons. The Company is not aware of any Person
        (other than the Placement Agent) that has been or will be paid (directly or indirectly)
        remuneration for solicitation of Buyers or potential purchasers in connection with the sale
        of any Regulation D Securities.

               (xxxviii)      Capitalization. As of November 12, 2015, the authorized capital
        stock of the Company consisted of 1,000,000,000 shares of Common Stock, $0.001 par
        value per share, of which 27,050,694 shares of Common Stock were issued outstanding,
        and 100,000,000 shares of preferred stock, $0.001 par value per share, none of which
        were issued and outstanding. The number of shares of Common Stock issued and
        outstanding in the preceding sentence does not reflect (i) 144,855 shares of Common


                                                20
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 22 of 128



        Stock that may be issued upon the exercise of outstanding warrants at an exercise price of
        $2.67 per share; (ii) 94,451 shares of common stock issued in connection with the
        acquisition of Global HR Research LLC (“Global HR”) on August 21, 2015 (the
        “Global HR Acquisition”) that are held in escrow pending Global HR meeting certain
        post-acquisition performance goals; (iii) 618,478 additional shares of Common Stock that
        were issued on our about November 18, 2015 as deferred compensation in connection
        with the Global HR Acquisition; (iv) 573,651 outstanding restricted shares of Common
        Stock subject to time- or performance-based vesting requirements, (v) 179,890
        outstanding restricted stock units to acquire shares of Common Stock, with a weighted
        average remaining contractual life of 2.5 years, (vi) outstanding stock options to acquire
        1,237,778 shares of Common Stock, with a weighted average exercise price of $14.40 per
        share, granted under the Company’s 2014 Omnibus Incentive Plan; and (vii) an
        additional 522,997 shares of Common Stock available for future issuance under the
        Company’s Omnibus Incentive Plan. Except as described in this Section 2.1, neither the
        Company nor any of its Subsidiaries have any outstanding options to purchase, or any
        preemptive rights or other rights to subscribe for or to purchase, any securities or
        obligations convertible into, or any contracts or commitments to issue or sell, shares of its
        capital stock or any such options, rights, convertible securities or obligations other than
        options granted under the Company’s Omnibus Incentive Plan. All of the issued and
        outstanding shares of capital stock, including the Common Stock, of the Company have
        been duly authorized and validly issued and are fully paid and non-assessable, have been
        issued in compliance with all applicable securities laws and were not issued in violation
        of any preemptive right, resale right, right of first refusal or similar right.

       (b)     Stockholder Representations and Warranties. The Stockholder represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing Date:

               (i)     Legal Capacity. The Stockholder has the legal capacity and right to
        execute, deliver, enter into, consummate and perform this Agreement.

                 (ii)    Title to Stockholder Common Shares. The Stockholder is the sole record
        and beneficial owner of the Stockholder Common Shares to be sold by it pursuant to this
        Agreement and owns such shares free from all taxes, liens, claims, encumbrances and
        charges. Other than restrictions described in Section 2(g) above, there are no outstanding
        rights, options, subscriptions or other agreements or commitments obligating the Seller to
        sell or transfer the Stockholder Common Shares and the Stockholder Common Shares are
        not subject to any lock-up or other restriction on their transfer or on the ability of the
        Buyers to sell or transfer the Stockholder Common Shares.

                (iii) Authority. The Stockholder has the requisite power and authority to
        execute and deliver this Agreement and to carry out and perform all of its obligations
        under the terms of this Agreement, including, without limitation, the full power and
        authority to sell and transfer such Stockholder Common Shares held jointly by the
        Stockholder and any child of the Stockholder. This Agreement has been duly executed
        and delivered by the Stockholder, and this Agreement constitutes the valid and legally
        binding obligation of the Stockholder enforceable against the Stockholder in accordance
        with its terms, except as such enforceability may be limited by general principles of


                                                 21
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 23 of 128



        equity or to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
        and other similar laws relating to, or affecting generally, the enforcement of applicable
        creditors' rights and remedies.

                (iv)    Accredited Investor Status. The Stockholder is an "accredited investor" as
        that term is defined in Rule 501(a) of Regulation D under the 1933 Act.

                (v)     Noncontravention. The execution, delivery and performance by the
        Stockholder of this Agreement and the consummation by the Stockholder of the
        transactions contemplated hereby will not (a) conflict with, or constitute a default (or an
        event which with notice or lapse of time or both would become a default) under, or give
        to others any rights of termination, amendment, acceleration or cancellation of, any
        agreement, indenture or instrument to which the Stockholder is a party, or (b) result in a
        violation of any law, rule, regulation, order, judgment or decree (including federal and
        state securities laws) applicable to the Stockholder, except for such conflicts, defaults,
        rights or violations which would not, individually or in the aggregate, reasonably be
        expected to have a material adverse effect on the ability of the Stockholder to perform its
        obligations hereunder.

               (vi)   Consents.      No consent, approval, permit, order, notification or
        authorization of, or any exemption from registration, declaration or filing with, any
        person (governmental or private) is required in connection with the execution, delivery
        and performance by the Stockholder of this Agreement or the consummation by the
        Stockholder of the transactions contemplated hereby.

                (vii) Seller Status. The Stockholder (a) is a sophisticated person with respect to
        the sale of the Stockholder Common Shares; (b) has adequate information concerning the
        business and financial condition of the Company to make an informed decision regarding
        the sale of the Stockholder Common Shares; and (c) has independently and without
        reliance upon the Buyers, and based on such information as the Stockholder has deemed
        appropriate, made its own analysis and decision to enter into this Agreement, except that
        the Stockholder has relied upon each Buyer's express representations, warranties and
        covenants in this Agreement. The Stockholder acknowledges that the Buyers has not
        given the Stockholder any investment advice, credit information or opinion on whether
        the sale of the Stockholder Common Shares is prudent.

                (viii) Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
        or investigation before or by any court, public board, government agency or self
        regulatory organization or body pending or, to the knowledge of the Stockholder,
        threatened against or affecting the Stockholder that could reasonably be expected to have
        a material adverse affect on the ability of the Stockholder to perform its obligations
        hereunder.

                (ix)   No Brokers. Except with respect to the Placement Agent, the Stockholder
        has taken no action that would give rise to any claim by any person for brokerage
        commissions, finder's fees or similar payments relating to this Agreement or the
        transactions contemplated hereby.


                                                22
NY01\AdelM\4131894.2
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 24 of 128



               (x)     Outstanding Amounts. The Stockholder has paid any and all amounts and
        charges due and owing to the Company with respect to the Stockholder Common Shares
        and there are no unpaid amounts or charges claimed to be due to the Company from the
        Stockholder with respect to the Stockholder Common Shares.

4.      COVENANTS.

        (a)     Reasonable Best Efforts. Each Buyer shall use its reasonable best efforts to
timely satisfy each of the covenants hereunder and conditions to be satisfied by it as provided in
Section 6 of this Agreement. Each of the Company and the Stockholder shall use its reasonable
best efforts to timely satisfy each of the covenants hereunder and conditions to be satisfied by it
as provided in Section 7 of this Agreement.

        (b)     Blue Sky. The Company shall, on or before the Closing Date, take such action as
the Company shall reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or to obtain an
exemption from such qualification), and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date. Without limiting any other obligation of the Company
under this Agreement, the Company shall timely make all filings and reports relating to the offer
and sale of the Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky” laws), and the
Company shall comply with all applicable foreign, federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to the Buyers.

         (c)     Reporting Status. Until the date on which the Buyers shall not hold any
Registrable Securities (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such termination.

         (d)    Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, but not, directly or indirectly, for (i) the satisfaction of
any indebtedness of the Company or any of its Subsidiaries, (ii) the redemption or repurchase of
any securities of the Company or any of its Subsidiaries, or (iii) the settlement of any outstanding
litigation.

        (e)     Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting Period (i) unless
the following are filed with the SEC through EDGAR and are available to the public through the
EDGAR system, within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements and/or cash flow
statements for any period other than annual, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to the 1933 Act,
(ii) unless the following are either filed with the SEC through EDGAR or are otherwise widely
disseminated via a recognized news release service (such as PR Newswire), on the same day as


                                                  23
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 25 of 128



the release thereof, facsimile copies of all press releases issued by the Company or any of its
Subsidiaries and (iii) unless the following are filed with the SEC through EDGAR, copies of any
notices and other information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the stockholders.

        (f)     Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Registrable Securities upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is then listed
or designated for quotation (as the case may be) (subject to official notice of issuance) and shall
maintain such listing or designation for quotation (as the case may be) of all Registrable
Securities from time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall maintain the
Common Stock’s listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the
Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible Market”).
Neither the Company nor any of its Subsidiaries shall take any action which could be reasonably
expected to result in the delisting or suspension of the Common Stock on an Eligible Market.
The Company shall pay all fees and expenses in connection with satisfying its obligations under
this Section 4(f).

        (g)    Fees. The Company shall reimburse the lead Buyer for a non-accountable
expense allowance of $25,000 for expenses incurred by it or its affiliates in connection with the
structuring, documentation, negotiation and closing of the transactions contemplated by the
Transaction Documents (including, without limitation, as applicable, all reasonable legal fees of
outside counsel and disbursements of Kelley Drye & Warren LLP, counsel to the lead Buyer,
any other reasonable fees and expenses in connection with the structuring, documentation,
negotiation and closing of the transactions contemplated by the Transaction Documents and due
diligence and regulatory filings in connection therewith) (the “Transaction Expenses”) and
shall be withheld by the lead Buyer from its Purchase Price at the Closing; provided, that the
Company shall promptly reimburse Kelley Drye & Warren LLP on demand for all Transaction
Expenses not so reimbursed through such withholding at the Closing. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory fees, transfer agent
fees, DTC (as defined below) fees or broker’s commissions ( in each case other than for Persons
engaged by any Buyer) relating to or arising out of the transactions contemplated hereby
(including, without limitation, any fees or commissions payable to the Placement Agent, who is
the Company’s sole placement agent in connection with the transactions contemplated by this
Agreement). The Company shall pay, and hold each Buyer harmless against, any liability, loss
or expense (including, without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment. Except as otherwise set forth
in the Transaction Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Buyers.

        (h)    Pledge of Securities. Notwithstanding anything to the contrary contained in this
Agreement, the Company acknowledges and agrees that the Securities may be pledged by an
Investor in connection with a bona fide margin agreement or other loan or financing arrangement
that is secured by the Securities. The pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting a pledge of Securities

                                                24
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 26 of 128



shall be required to provide the Company with any notice thereof or otherwise make any delivery
to the Company pursuant to this Agreement or any other Transaction Document, including,
without limitation, Section 2(g) hereof; provided that an Investor and its pledgee shall be
required to comply with the provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in connection with a
pledge of the Securities to such pledgee by a Buyer.

        (i)     Disclosure of Transactions and Other Material Information.

                (i)     Disclosure of Transaction. The Company shall, on or before 9:30 a.m.,
        New York time, on the first (1st) Business Day after the date of this Agreement, issue a
        press release (the “Press Release”) reasonably acceptable to the lead Buyer disclosing all
        the material terms of the transactions contemplated by the Transaction Documents. On or
        before 9:30 a.m., New York time, on the first (1st) Business Day after the date of this
        Agreement, the Company shall file a Current Report on Form 8-K describing all the
        material terms of the transactions contemplated by the Transaction Documents in the
        form required by the 1934 Act and attaching all the material Transaction Documents
        (including, without limitation, this Agreement (and all schedules to this Agreement), the
        form of the Warrants and the form of the Registration Rights Agreement) (including all
        attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the Company
        shall have disclosed all material, non-public information (if any) provided to any of the
        Buyers by the Company or any of its Subsidiaries or any of their respective officers,
        directors, employees or agents in connection with the transactions contemplated by the
        Transaction Documents. In addition, effective upon the filing of the 8-K Filing, the
        Company acknowledges and agrees that any and all confidentiality or similar obligations
        under any agreement, whether written or oral, between the Company, any of its
        Subsidiaries or any of their respective officers, directors, affiliates, employees or agents,
        on the one hand, and any of the Buyers or any of their affiliates, on the other hand, shall
        terminate.

                (ii)   Limitations on Disclosure. The Company shall not, and the Company
        shall cause each of its Subsidiaries and each of its and their respective officers, directors,
        employees and agents not to, provide any Buyer with any material, non-public
        information regarding the Company or any of its Subsidiaries from and after the date
        hereof without the express prior written consent of such Buyer (which may be granted or
        withheld in such Buyer’s sole discretion). In the event of a breach of any of the
        foregoing covenants in this Section 4(i)(ii), or any of the covenants or agreements
        contained in any other Transaction Document, by the Company, any of its Subsidiaries,
        or any of its or their respective officers, directors, employees and agents (as determined
        in the reasonable good faith judgment of such Buyer), in addition to any other remedy
        provided herein or in the Transaction Documents, such Buyer shall have the right to
        make a public disclosure, in the form of a press release, public advertisement or
        otherwise, of such breach or such material, non-public information, as applicable, without
        the prior approval by the Company, any of its Subsidiaries, or any of its or their
        respective officers, directors, employees or agents. No Buyer shall have any liability to
        the Company, any of its Subsidiaries, or any of its or their respective officers, directors,

                                                 25
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 27 of 128



        employees, affiliates, stockholders or agents, for any such disclosure in breach of this
        Section 4(i)(ii). To the extent that the Company delivers any material, non-public
        information to a Buyer without such Buyer's consent, the Company hereby covenants and
        agrees that such Buyer shall not have any duty of confidentiality with respect to, or a duty
        not to trade on the basis of, such material, non-public information. Subject to the
        foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any press
        releases or any other public statements with respect to the transactions contemplated
        hereby; provided, however, the Company shall be entitled, without the prior approval of
        any Buyer, to make the Press Release and any press release or other public disclosure
        with respect to such transactions (i) in substantial conformity with the 8-K Filing and
        contemporaneously therewith and (ii) as is required by applicable law and regulations
        (provided that in the case of clause (i) the lead Buyer shall be consulted by the Company
        in connection with any such press release or other public disclosure prior to its release).
        Without the prior written consent of the applicable Buyer (which may be granted or
        withheld in such Buyer’s sole discretion), the Company shall not (and shall cause each of
        its Subsidiaries and affiliates to not) disclose the name of such Buyer in any filing,
        announcement, release or otherwise unless required by a Governmental Authority or by
        law. Notwithstanding anything contained in this Agreement to the contrary and without
        implication that the contrary would otherwise be true, the Company expressly
        acknowledges and agrees that no Buyer shall have (unless expressly agreed to by a
        particular Buyer after the date hereof in a written definitive and binding agreement
        executed by the Company and such particular Buyer (it being understood and agreed that
        no Buyer may bind any other Buyer with respect thereto)), any duty of confidentiality
        with respect to, or a duty not to trade on the basis of, any material, non-public
        information disclosed by the Company or any of its Subsidiaries regarding the Company
        or any of its Subsidiaries.

         (j)    Additional Registration Statements. Until the Applicable Date (as defined below)
and at any time thereafter while any Registration Statement is not effective or the prospectus
contained therein is not available for use or any Current Public Information Failure (as defined in
the Registration Rights Agreement) exists, the Company shall not file a registration statement
under the 1933 Act relating to securities that are not the Registrable Securities (other than a
registration statement on Form S-8 or S-4, or such supplements or amendments to registration
statements that are outstanding and have been declared effective by the SEC as of the date hereof
(solely to the extent necessary to keep such registration statements effective and available and
not with respect to any Subsequent Placement)). “Applicable Date” means the earlier of (x) the
first date on which the resale by the Buyers of all the Registrable Securities required to be filed
on the initial Registration Statement (as defined in the Registration Rights Agreement) pursuant
to the Registration Rights Agreement is declared effective by the SEC (and each prospectus
contained therein is available for use on such date) or (y) the first date on which all of the
Registrable Securities are eligible to be resold by the Buyers pursuant to Rule 144 (or, if a
Current Public Information Failure has occurred and is continuing, such later date after which the
Company has cured such Current Public Information Failure).

       (k)    Additional Issuance of Securities. The Company agrees that for the period
commencing on the date hereof and ending on the date immediately following the later of (x)
ninety (90) calendar days after the Closing Date and (y) twenty (20) Trading Days after the

                                                26
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 28 of 128



Applicable Date (provided that such period shall be extended by the number of calendar days
during such period and any extension thereof contemplated by this proviso on which any
Registration Statement is not effective or any prospectus contained therein is not available for
use or any Current Public Information Failure exists) (the “Restricted Period”), neither the
Company nor any of its Subsidiaries shall directly or indirectly issue, offer, sell, grant any option
or right to purchase, or otherwise dispose of (or announce any issuance, offer, sale, grant of any
option or right to purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that term is defined
under Rule 405 promulgated under the 1933 Act), any Convertible Securities (as defined below),
any debt, any preferred stock or any purchase rights) (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). Notwithstanding the foregoing, this
Section 4(k) shall not apply in respect of the issuance of (i) shares of Common Stock or options
to purchase Common Stock to directors, officers or employees of the Company in their capacity
as such pursuant to an Approved Stock Plan (as defined below), provided that (1) all such
issuances (taking into account the shares of Common Stock issuable upon exercise of such
options) after the date hereof pursuant to this clause (i) do not, in the aggregate, exceed more
than 10% of the Common Stock issued and outstanding immediately prior to the date hereof and
(2) the exercise price of any existing options is not lowered, none of such options are amended to
increase the number of shares issuable thereunder and none of the terms or conditions of any
such options are otherwise materially changed in any manner that adversely affects any of the
Buyers; (ii) shares of Common Stock issued upon the conversion or exercise of Convertible
Securities (other than options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) issued prior to the date hereof, provided that the
conversion, exercise or other method of issuance (as the case may be) of any such Convertible
Security is made solely pursuant to the conversion, exercise or other method of issuance (as the
case may be) provisions of such Convertible Security that were in effect on the date immediately
prior to the date of this Agreement, the conversion, exercise or issuance price of any such
Convertible Securities (other than options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) is not lowered, none of such
Convertible Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are amended to increase the
number of shares issuable thereunder and none of the terms or conditions of any such
Convertible Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are otherwise materially
changed in any manner that adversely affects any of the Buyers; (iii) the Warrant Shares; and (iv)
shares of Common Stock and Convertible Securities issued pursuant to equipment strategic
mergers or acquisitions of other assets or businesses, or strategic licensing or development
transactions; provided that (x) the primary purpose of such issuance is not to raise capital, (y) the
purchaser or acquirer of such shares of Common Stock in such issuance solely consists of either
(1) the actual participants in such strategic licensing or development transactions, (2) the actual
owners of such assets or securities acquired in such merger or acquisition or (3) the shareholders,
partners or members of the foregoing Persons, and (z) the number or amount (as the case may
be) of such shares of Common Stock issued to such Person by the Company shall not be
disproportionate to such Person’s actual participation in such strategic licensing or development
transactions or ownership of such assets or securities to be acquired by the Company (as


                                                 27
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 29 of 128



applicable) (each of the foregoing in clauses (i) through (iv), collectively the “Excluded
Securities”). “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and options to purchase Common Stock may be
issued to any employee, officer, director or consultant for services provided to the Company in
their capacity as such. “Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise entitles the
holder thereof to acquire, any capital stock or other security of the Company (including, without
limitation, Common Stock) or any of its Subsidiaries.

        (l)     Passive Foreign Investment Company. Until the Buyers do not hold Registrable
Securities, the Company shall conduct its business, and shall cause its Subsidiaries to conduct
their respective businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section 1297 of the
Code.

       (m)     Corporate Existence. So long as any Buyer beneficially owns any Warrants, the
Company shall not be party to any Fundamental Transaction (as defined in the Warrants) unless
the Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Warrants.

        (n)     Exercise Procedures. The form of Exercise Notice (as defined in the Warrants)
included in the Warrants sets forth the totality of the procedures required of the Buyers in order
to exercise the Warrants. No legal opinion or other information or instructions shall be required
of the Buyers to exercise their Warrants. The Company shall honor exercises of the Warrants
and shall deliver the Warrant Shares in accordance with the terms, conditions and time periods
set forth in the Warrants. Without limiting the preceding sentences, no ink-original Exercise
Notice shall be required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Exercise Notice form be required in order to exercise the Warrants.

       (o)    Regulation M. The Company will not take any action prohibited by Regulation M
under the 1934 Act, in connection with the distribution of the Securities contemplated hereby.

        (p)    General Solicitation. None of the Company, any of its affiliates (as defined in
Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company or such affiliate
will solicit any offer to buy or offer or sell the Securities by means of any form of general
solicitation or general advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

        (q)    Integration. So long as any Registrable Securities are held by any Investor, none
of the Company, any of its affiliates (as defined in Rule 501(b) under the 1933 Act), or any
person acting on behalf of the Company or such affiliate will sell, offer for sale, or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the 1933 Act) which will
be integrated with the sale of the Securities in a manner which would require the registration of


                                                 28
NY01\AdelM\4131894.2
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 30 of 128



the Securities under the 1933 Act or require stockholder approval under the rules and regulations
of the Principal Market and the Company will take all action that is appropriate or necessary to
assure that its offerings of other securities will not be integrated for purposes of the 1933 Act or
the rules and regulations of the Principal Market, with the issuance of Securities contemplated
hereby.

        (r)     Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to any Issuer Covered
Person and (ii) any event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person.

        (s)  Closing Documents. On or prior to fourteen (14) calendar days after the Closing
Date, the Company agrees to deliver, or cause to be delivered, to each Buyer and Kelley Drye &
Warren LLP a complete closing set of the executed Transaction Documents, Securities and any
other document required to be delivered to any party pursuant to Section 7 hereof or otherwise.

        (t)     Trading in Common Stock.

               (i)    During the period commencing on the date hereof and ending on the
        [Adjustment Time (as defined in the Warrants], each Buyer hereby agrees solely with the
        Company, severally and not jointly, and not with any other Buyer, for so long as such
        Buyer owns any Securities, such Buyer shall not maintain a Net Short Position (as
        defined below).

                (ii)    For purposes hereof, a “Net Short Position” by a person means a position
        whereby such person has executed one or more sales of Common Stock that is marked as
        a short sale (but not including any sale marked “short exempt”) and that is executed at a
        time when such Buyer has no equivalent offsetting long position in the Common Stock
        (or is deemed to have a long position hereunder or otherwise in accordance with
        Regulation SHO of the 1934 Act). For purposes of determining whether a Buyer has an
        equivalent offsetting long position in the Common Stock, all Common Stock (A) that is
        owned by such Buyer, or (B) that would be issuable upon exercise in full of all Series A
        Warrants issuable to such Buyer or then held by such Buyer, as applicable, (assuming
        that such Series A Warrants were then fully exercisable, notwithstanding any provisions
        to the contrary, and giving effect to any conversion or exercise price adjustments that
        would take effect given only the passage of time) shall be deemed to be held long by such
        Buyer.

5.      REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

        (a)     Register. The Company shall maintain at its principal executive offices (or such
other office or agency of the Company as it may designate by notice to each holder of Warrants),
a register for the Warrants in which the Company shall record the name and address of the
Person in whose name the Warrants have been issued (including the name and address of each
transferee) and the number of Warrant Shares issuable upon exercise of the Warrants held by
such Person. The Company shall keep the register open and available at all times during
business hours for inspection of any Buyer or its legal representatives.


                                                29
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 31 of 128



        (b)      Transfer Agent Instructions. The Company shall issue irrevocable instructions to
its transfer agent and any subsequent transfer agent (as applicable, the “Transfer Agent”) in a
form acceptable to each of the Buyers (the “Irrevocable Transfer Agent Instructions”) to issue
certificates (or create a book entry on the stock register of the Company with the Transfer Agent,
as applicable, a “Book Entry”)) or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its respective
nominee(s), for the Common Shares and the Warrant Shares in such amounts as specified from
time to time by each Buyer to the Company upon the exercise of the Warrants (as the case may
be). The Company represents and warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 5(b), and stop transfer instructions to give
effect to Section 2(g) hereof, will be given by the Company to its transfer agent with respect to
the Securities, and that the Securities shall otherwise be freely transferable on the books and
records of the Company, as applicable, to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the Securities in
accordance with Section 2(g), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates (or Book Entry) or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as specified by
such Buyer to effect such sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Common Shares or Warrant Shares sold, assigned or transferred pursuant to an
effective registration statement or in compliance with Rule 144, the transfer agent shall issue
such shares to such Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 5(d) below. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this Section 5(b) will
be inadequate and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 5(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any bond or other
security being required. The Company shall cause its counsel to issue the legal opinion referred
to in the Irrevocable Transfer Agent Instructions to the Company’s transfer agent on each
Effective Date (as defined in the Registration Rights Agreement). Any fees (with respect to the
transfer agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of any legends on any of the Securities shall be borne by the Company.

         (c)    Legends. Each Buyer understands that the Securities have been issued (or will be
issued in the case of the Warrant Shares) pursuant to an exemption from registration or
qualification under the 1933 Act and applicable state securities laws, and except as set forth
below, the Securities shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

        [NEITHER THE ISSUANCE AND SALE OF THE SECURITIES
        REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
        WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
        SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
        REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
        APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT

                                                30
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 32 of 128



        BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
        THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT
        FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
        AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF
        REQUESTED BY THE COMPANY), IN A FORM REASONABLY
        ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
        REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO
        BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
        NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
        PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
        OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
        SECURITIES.

        (d)     Removal of Legends. Certificates (or Book Entry) evidencing Securities shall not
be required to contain the legend set forth in Section 5(c) above or any other legend (i) following
a resale pursuant to an effective registration statement (including a Registration Statement)
covering the resale of such Securities under the 1933 Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of the Company), (iii)
if such Securities are eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer provides the Company with reasonable assurances that such Securities are eligible for
sale, assignment or transfer under Rule 144 which shall not include an opinion of Buyer’s
counsel), (iv) in connection with a sale, assignment or other transfer (other than under Rule 144),
provided that such Buyer provides the Company with an opinion of counsel to such Buyer, in a
generally acceptable form, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the 1933 Act or (v) if
such legend is not required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later than three (3)
Trading Days (or such earlier date as required pursuant to the 1934 Act or other applicable law,
rule or regulation for the settlement of a trade initiated on the date such Buyer delivers such
legended certificate (or evidence of Book Entry) representing such Securities to the Company)
following the delivery by a Buyer to the Company or the transfer agent (with notice to the
Company) of a legended certificate (or evidence of Book Entry) representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in form necessary
to affect the reissuance and/or transfer, if applicable), together with any other deliveries from
such Buyer as may be required above in this Section 5(d), as directed by such Buyer, either: (A)
provided that the Company’s transfer agent is participating in the DTC Fast Automated
Securities Transfer Program and such Securities are Common Shares or Warrant Shares, credit
the aggregate number of shares of Common Stock to which such Buyer shall be entitled to such
Buyer’s or its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system or (B) if the Company’s transfer agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver (via reputable overnight courier) to
such Buyer, a certificate representing such Securities that is free from all restrictive and other
legends, registered in the name of such Buyer or its designee (the date by which such credit is so
required to be made to the balance account of such Buyer’s or such Buyer’s designee with DTC
or such certificate is required to be delivered to such Buyer pursuant to the foregoing is referred
to herein as the “Required Delivery Date”, and the date such shares of Common Stock are

                                                31
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 33 of 128



actually delivered without restrictive legend to such Buyer or such Buyer’s designee with DTC,
as applicable, the “Share Delivery Date”). The Company shall be responsible for any transfer
agent fees or DTC fees with respect to any issuance of Securities or the removal of any legends
with respect to any Securities in accordance herewith.

        (e)     Failure to Timely Deliver; Buy-In. If the Company fails to, for any reason or for
no reason (other than failure of a Buyer to comply with Section 5(d)), issue and deliver (or cause
to be delivered) to a Buyer (or its designee) by the Required Delivery Date, either (I) if the
Transfer Agent is not participating in the DTC Fast Automated Securities Transfer Program or
the applicable Common Shares or Warrant Shares (as the case may be) are not eligible to be
resold pursuant to an effective registration statement or pursuant to Rule 144 (assuming a
Cashless Exercise of the Warrants, as applicable), a certificate for the number of Common
Shares or Warrant Shares (as the case may be) to which such Buyer is entitled and register such
Common Shares or Warrant Shares (as the case may be) on the Company’s share register or, if
the Transfer Agent is participating in the DTC Fast Automated Securities Transfer Program, to
credit the balance account of such Buyer or such Buyer’s designee with DTC for such number of
Common Shares or Warrant Shares (as the case may be) submitted for legend removal by such
Buyer pursuant to Section 5(d) above or (II) if the Registration Statement covering the resale of
the Common Shares or Warrant Shares (as the case may be) submitted for legend removal by
such Buyer pursuant to Section 5(d) above (the “Unavailable Shares”) is not available for the
resale of such Unavailable Shares and the Company fails to as required pursuant to the
Registration Rights Agreement, (x) so notify such Buyer and (y) deliver the Common Shares or
Warrant Shares, as applicable, electronically without any restrictive legend by crediting such
aggregate number of Common Shares or Warrant Shares (as the case may be) submitted for
legend removal by such Buyer pursuant to Section 5(d) above to such Buyer’s or its designee’s
balance account with DTC through its Deposit/Withdrawal At Custodian system (the event
described in the immediately foregoing clause (II) is hereinafter referred as a “Notice Failure”
and together with the event described in clause (I) above, a “Delivery Failure”), and if on or
after such Trading Day such Buyer purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by such Buyer of shares of Common Stock
submitted for legend removal by such Buyer pursuant to Section 5(d) above that such Buyer
anticipated receiving from the Company (a “Buy-In”), then the Company shall, within three (3)
Trading Days after such Buyer’s request and in such Buyer’s discretion, either (i) pay cash to
such Buyer in an amount equal to such Buyer’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any, for the shares of Common Stock so
purchased) (the “Buy-In Price”), at which point the Company’s obligation to so deliver such
certificate or credit such Buyer’s balance account shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to so deliver to such Buyer a certificate or
certificates or credit the balance account of such Buyer or such Buyer’s designee with DTC
representing such number of shares of Common Stock that would have been so delivered if the
Company timely complied with its obligations hereunder and pay cash to such Buyer in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Shares or Warrant Shares (as the case may be) that the Company was
required to deliver to such Buyer by the Required Delivery Date multiplied by (B) the lowest
Closing Sale Price (as defined in the Warrants) of the Common Stock on any Trading Day during
the period commencing on the date of the delivery by such Buyer to the Company of the
applicable Common Shares or Warrant Shares (as the case may be) and ending on the date of

                                               32
NY01\AdelM\4131894.2
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 34 of 128



such delivery and payment under this clause (ii). Nothing shall limit such Buyer’s right to
pursue any other remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) as required pursuant to the terms hereof.
Notwithstanding anything herein to the contrary, with respect to any given Notice Failure and/or
Delivery Failure, this Section 5(e) shall not apply to the applicable Buyer the extent the
Company has already paid such amounts in full to such Buyer with respect to such Notice
Failure and/or Delivery Failure, as applicable, pursuant to the analogous sections of the Note or
Warrant, as applicable, held by such Buyer.

       (f)    FAST Compliance. While any Warrants remain outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast Automated Securities Transfer
Program.

6.   CONDITIONS TO               THE     COMPANY’S          AND     THE     STOCKHOLDER’S
OBLIGATION TO SELL.

        (a)    The obligation of the Company hereunder to issue and sell the Company Common
Shares and the related Warrants and the Stockholder to sell the Stockholder Common Shares to
each Buyer at the Closing is subject to the satisfaction, at or before the Closing Date, of each of
the following conditions, provided that these conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion by providing each Buyer with
prior written notice thereof:

               (i)      Such Buyer shall have executed each of the other Transaction Documents
        to which it is a party and delivered the same to the Company and the Stockholder.

                (ii)   Such Buyer and each other Buyer shall have delivered to (x) the Company
        the Company Purchase Price (less, in the case of any Buyer, the amounts withheld
        pursuant to Section 4(g)) for the Company Common Shares and the related Warrants and
        (y) the Stockholder the Stockholder Purchase Price for the Stockholder Common Shares,
        in each case, being purchased by such Buyer at the Closing by wire transfer of
        immediately available funds in accordance with the Flow of Funds Letter.

                (iii) The representations and warranties of such Buyer shall be true and correct
        in all material respects as of the date when made and as of the Closing Date as though
        originally made at that time (except for representations and warranties that speak as of a
        specific date, which shall be true and correct as of such specific date), and such Buyer
        shall have performed, satisfied and complied in all material respects with the covenants,
        agreements and conditions required by this Agreement to be performed, satisfied or
        complied with by such Buyer at or prior to the Closing Date.

7.      CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

        (a)     The obligation of each Buyer hereunder to purchase the Common Shares and its
related Warrants at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each Buyer’s sole benefit

                                                33
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 35 of 128



and may be waived by such Buyer at any time in its sole discretion by providing the Company
with prior written notice thereof:

                (i)    The Company and the Stockholder shall have duly executed and delivered
        to such Buyer each of the Transaction Documents to which it is a party and the Company
        shall have duly executed and delivered to such Buyer (w) such aggregate number of
        Company Common Shares set forth across from such Buyer’s name in column (3) of the
        Schedule of Buyers, (x) such aggregate number of Stockholder Common Shares set forth
        across from such Buyer’s name in column (4) of the Schedule of Buyers, (y) Series A
        Warrants (initially for such aggregate number of Series A Warrant Shares as is set forth
        across from such Buyer’s name in column (5) of the Schedule of Buyers) and (z) Series B
        Warrants (initially for such aggregate number of Series B Warrant Shares as is set forth
        across from such Buyer’s name in column (6) of the Schedule of Buyers), in each case, as
        being purchased by such Buyer at the Closing pursuant to this Agreement.

                (ii)   The Company and the Selling Stockholder shall have delivered to such
        Buyer an opinion, dated as of the Closing Date, from Simpson Thacher & Bartlett LLP,
        counsel to the Company and the Selling Stockholder, in substantially the form attached
        hereto as Exhibit D-1 hereto.

                (iii) The Company shall have delivered to such Buyer an opinion, dated as of
        the Closing Date, of Christopher A. Pesch, Executive Vice President, General Counsel
        and Chief Legal Officer and Secretary of the Company, in substantially the form attached
        hereto as Exhibit D-2 hereto.

               (iv)   The Company shall have delivered to such Buyer a copy of the Irrevocable
        Transfer Agent Instructions, in the form acceptable to such Buyer, which instructions
        shall have been delivered to and acknowledged in writing by the Company’s transfer
        agent.

               (v)    The Company shall have delivered to such Buyer a certificate evidencing
        the formation and good standing of the Company issued by the Secretary of State of
        Delaware as of a date within ten (10) days of the Closing Date.

                (vi)   The Company shall have delivered to such Buyer a certified copy of the
        Certificate of Incorporation as certified by the Delaware Secretary of State within ten
        (10) days of the Closing Date.

                (vii) The Company shall have delivered to such Buyer a certificate, in the form
        acceptable to such Buyer, executed by the Secretary of the Company and dated as of the
        Closing Date, as to (i) the resolutions consistent with Section 3(a)(i) as adopted by the
        Company’s board of directors in a form reasonably acceptable to such Buyer, (ii) the
        Certificate of Incorporation of the Company and (iii) the Bylaws of the Company, each as
        in effect at the Closing.

               (viii) Each and every representation and warranty of the Company and the
        Stockholder shall be true and correct as of the date when made and as of the Closing Date
        as though originally made at that time (except for representations and warranties that

                                               34
NY01\AdelM\4131894.2
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 36 of 128



        speak as of a specific date, which shall be true and correct as of such specific date) and
        the Company shall have performed, satisfied and complied in all respects with the
        covenants, agreements and conditions required to be performed, satisfied or complied
        with by the Company at or prior to the Closing Date. Such Buyer shall have received a
        certificate, duly executed by the Stockholder and the Chief Executive Officer of the
        Company, dated as of the Closing Date, to the foregoing effect and as to such other
        matters as may be reasonably requested by such Buyer in the form acceptable to such
        Buyer.

                (ix)  The Company shall have delivered to such Buyer a letter from the
        Company’s transfer agent certifying the number of shares of Common Stock outstanding
        on the day immediately prior to the Closing.

               (x)     The Common Stock (A) shall be designated for quotation or listed (as
        applicable) on the Principal Market and (B) shall not have been suspended, as of the
        Closing Date, by the SEC or the Principal Market from trading on the Principal Market
        nor shall suspension by the SEC or the Principal Market have been threatened, as of the
        Closing Date, either (I) in writing by the SEC or the Principal Market or (II) by falling
        below the minimum maintenance requirements of the Principal Market.

               (xi)    The Company shall have obtained all governmental, regulatory or third
        party consents and approvals, if any, necessary for the sale of the Securities, including
        without limitation, those required by the Principal Market, if any.

                (xii) No statute, rule, regulation, executive order, decree, ruling or injunction
        shall have been enacted, entered, promulgated or endorsed by any court or Governmental
        Entity of competent jurisdiction that prohibits the consummation of any of the
        transactions contemplated by the Transaction Documents.

                (xiii) Since the date of execution of this Agreement, no event or series of events
        shall have occurred that reasonably would have or result in a Material Adverse Effect.

                (xiv) The Company shall have obtained approval of the Principal Market to list
        or designate for quotation (as the case may be) the Common Shares and the Warrant
        Shares.

               (xv) Such Buyer shall have received a letter on the letterhead of the Company,
        duly executed by the Chief Executive Officer of the Company, setting forth the wire
        amounts of each Buyer and the wire transfer instructions of the Company and the
        Stockholder (the “Flow of Funds Letter”).

8.      TERMINATION.

       In the event that the Closing shall not have occurred with respect to a Buyer within five
(5) days of the date hereof, then such Buyer shall have the right to terminate its obligations under
this Agreement with respect to itself at any time on or after the close of business on such date
without liability of such Buyer to any other party; provided, however, (i) the right to terminate
this Agreement under this Section 8 shall not be available to such Buyer if the failure of the

                                                35
NY01\AdelM\4131894.2
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 37 of 128



transactions contemplated by this Agreement to have been consummated by such date is the
result of such Buyer’s breach of this Agreement and (ii) the abandonment of the sale and
purchase of the Common Shares and the Warrants shall be applicable only to such Buyer
providing such written notice, provided further that no such termination shall affect any
obligation of the Company under this Agreement to reimburse such Buyer for the expenses
described in Section 4(g) above. Nothing contained in this Section 8 shall be deemed to release
any party from any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement or the other
Transaction Documents.

9.      MISCELLANEOUS.

        (a)     Governing Law; Jurisdiction; Jury Trial.            All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of New York. The
Company and the Stockholder each hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of the other
Transaction Documents or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from bringing suit or
taking other legal action against the Company or the Stockholder in any other jurisdiction to
collect on the Company’s or the Stockholder’s obligations to such Buyer or to enforce a
judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.

        (b)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the other party. In
the event that any signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such signature page shall



                                                 36
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 38 of 128



create a valid and binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an original thereof.

        (c)      Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this Agreement. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if followed by the
words “without limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are found.

        (d)     Severability; Maximum Payment Amounts. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability of the provision(s)
in question does not substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the prohibited, invalid or
unenforceable provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s). Notwithstanding
anything to the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the intention of the parties
that in no event shall amounts and value paid by the Stockholder, the Company and/or any of its
Subsidiaries (as the case may be), or payable to or received by any of the Buyers, under the
Transaction Documents (including without limitation, any amounts that would be characterized
as “interest” under applicable law) exceed amounts permitted under any applicable law.
Accordingly, if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant the Transaction Documents is finally judicially determined to be contrary to any such
applicable law, such obligation to pay, payment or collection shall be deemed to have been made
by mutual mistake of such Buyer, the Stockholder, the Company and its Subsidiaries and such
amount shall be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute unlawful
amounts required to be paid or actually paid to such Buyer under the Transaction Documents.
For greater certainty, to the extent that any interest, charges, fees, expenses or other amounts
required to be paid to or received by such Buyer under any of the Transaction Documents or
related thereto are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over the period of time
to which they relate.

     (e)    Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the instruments

                                                 37
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 39 of 128



referenced herein and therein supersede all other prior oral or written agreements between the
Buyers, the Stockholder, the Company, its Subsidiaries, their affiliates and Persons acting on
their behalf, including, without limitation, any transactions by any Buyer with respect to
Common Stock or the Securities, and the other matters contained herein and therein, and this
Agreement, the other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire understanding of the
parties solely with respect to the matters covered herein and therein; provided, however, nothing
contained in this Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements any Buyer has entered into with, or any instruments any
Buyer has received from, the Stockholder, the Company or any of its Subsidiaries prior to the
date hereof with respect to any prior investment made by such Buyer in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Stockholder, Company or
any of its Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in any
agreement entered into prior to the date hereof between or among the Stockholder, the Company
and/or any of its Subsidiaries and any Buyer, or any instruments any Buyer received from the
Stockholder, Company and/or any of its Subsidiaries prior to the date hereof, and all such
agreements and instruments shall continue in full force and effect. Except as specifically set forth
herein or therein, neither the Stockholder, the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be amended other than
by an instrument in writing signed by the Stockholder, the Company and the Required Holders
(as defined below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and holders of Securities,
as applicable; provided that no such amendment shall be effective to the extent that it (A) applies
to less than all of the holders of the Securities then outstanding or (B) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be granted or
withheld in such Buyer’s sole discretion). No waiver shall be effective unless it is in writing and
signed by an authorized representative of the waiving party, provided that the Required Holders
may waive any provision of this Agreement, and any waiver of any provision of this Agreement
made in conformity with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such waiver shall be effective to the extent
that it (1) applies to less than all of the holders of the Securities then outstanding (unless a party
gives a waiver as to itself only) or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such Buyer’s sole
discretion). Neither the Company nor the Stockholder has, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, each of the Stockholder, Company and the Stockholder confirms that,
except as set forth in this Agreement, no Buyer has made any commitment or promise or has any
other obligation to provide any financing to the Stockholder, Company, any Subsidiary or
otherwise. As a material inducement for each Buyer to enter into this Agreement, the
Stockholder, the Company and each Stockholder expressly acknowledges and agrees that (x) no
due diligence or other investigation or inquiry conducted by a Buyer, any of its advisors or any
of its representatives shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Stockholder’s, the Company’s or the Stockholder’s
representations and warranties contained in this Agreement or any other Transaction Document


                                                 38
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 40 of 128



and (y) unless a provision of this Agreement or any other Transaction Document is expressly
preceded by the phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Stockholder’s, the Company’s or the Stockholder’s
representations and warranties contained in this Agreement or any other Transaction Document.
“Required Holders” means (I) prior to the Closing Date, each Buyer entitled to purchase
Common Shares and Warrants at the Closing and (II) on or after the Closing Date, holders of
2/3rds of the Registrable Securities as of such time (excluding any Registrable Securities held by
the Company or any of its Subsidiaries or the Stockholder as of such time) issued or issuable
hereunder or pursuant to the Warrants.

       (f)     Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when sent
by facsimile (provided confirmation of transmission is mechanically or electronically generated
and kept on file by the sending party) or electronic mail; or (iii) one (1) Business Day after
deposit with an overnight courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses, facsimile numbers and e-mail
addresses for such communications shall be:

                       If to the Company:

                              Patriot National, Inc.
                              401 East Las Olas Boulevard, Suite 1650
                              Fort Lauderdale, Florida 33301
                              Facsimile: 954-333-5326
                              Attention: Christopher A. Pesch, Executive Vice President and
                              General Counsel
                              E-Mail: cpesch@patnat.com

                       With a copy (for informational purposes only) to:

                              Simpson Thacher & Bartlett LLP
                              425 Lexington Avenue
                              New York, New York 10017
                              Attn: Gary Horowitz
                                    Lesley Peng
                              Facsimile: 212-455-2502
                              Email: ghorowitz@stblaw.com
                                     lpeng@stblaw.com




                                               39
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 41 of 128



                       If to the Stockholder:

                              ______________________
                              ______________________
                              ______________________
                              Telephone: (___) ___-____
                              Facsimile: (___) ___-____
                              Attention: _____________
                              E-Mail:

                       If to the Transfer Agent:

                              American Stock Transfer & Trust Company, LLC
                              6201 15th Avenue
                              Brooklyn, NY 11219
                              Telephone: (718) 921-8200 ext.6544
                              Facsimile: (718) 765-8717
                              Attention: Janice Santiago
                              E-Mail: jasantiago@amstock.com

If to a Buyer, to its address, e-mail address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule of Buyers,

                       with a copy (for informational purposes only) to:

                              Kelley Drye & Warren LLP
                              101 Park Avenue
                              New York, NY 10178
                              Telephone: (212) 808-7540
                              Facsimile: (212) 808-7897
                              Attention: Michael A. Adelstein, Esq.
                              E-mail: madelstein@kelleydrye.com

or to such other address, e-mail address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change, provided that Kelley Drye & Warren LLP
shall only be provided copies of notices sent to the lead Buyer. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile transmission, an
image of the first page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above, respectively.

        (g)     Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including any purchasers of any
of the Common Shares and Warrants (other than purchasers of Common Shares in open market
transactions). Neither the Company nor the Stockholder shall assign this Agreement or any

                                                   40
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 42 of 128



rights or obligations hereunder without the prior written consent of the Required Holders,
including, without limitation, by way of a Fundamental Transaction (as defined in the Warrants)
(unless, with respect to an assignment of the Warrant, the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the Warrants). A Buyer
may assign some or all of its rights hereunder in connection with any transfer of any of its
Securities (other than through a public offering) without the consent of the Company or the
Stockholder, in which event such assignee shall be deemed to be a Buyer hereunder with respect
to such assigned rights.

        (h)     No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person, other than the Indemnitees
referred to in Section 1(a).

       (i)    Survival. The representations, warranties, agreements and covenants shall survive
the Closing. Each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

       (j)    Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may reasonably request
in order to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

         (k)    Indemnification. In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to all of the
Company’s and the Stockholder’s other obligations under the Transaction Documents, each of
the Stockholder and the Company shall defend, protect, indemnify and hold harmless each Buyer
and each holder of any Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing Persons’ agents or
other representatives (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs, penalties, fees, liabilities
and damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by any
Indemnitee as a result of, or arising out of, or relating to (i) any misrepresentation or breach of
any representation or warranty made by the Company, the Stockholder or any Subsidiary in any
of the Transaction Documents, (ii) any breach of any covenant, agreement or obligation of the
Company, the Stockholder or any Subsidiary contained in any of the Transaction Documents or
(iii) any cause of action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf of the Company or
any Subsidiary) or which otherwise involves such Indemnitee to the extent that such Indemnified
Liabilities arise out of or result from (A) the execution, delivery, performance or enforcement of
any of the Transaction Documents (including, without limitation the purchase of the Securities
pursuant to the Transaction Documents by the Buyers), or (B) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the issuance of the


                                                   41
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 43 of 128



Securities (including, without limitation, as a party in interest or otherwise in any action or
proceeding for injunctive or other equitable relief). For the avoidance of doubt, with respect to
any Buyer (or related Indemnitees) seeking indemnification hereunder, clause (iii)(A) of the
immediately preceding sentence shall not apply to (X) actions or omissions of such Buyer or
Indemnitee after purchase of the Securities or (Y) any breach of any representation or warranty
or covenant of such Buyer under the Transaction Documents. To the extent that the foregoing
undertaking by the Company or the Stockholder may be unenforceable for any reason, the
Company and the Stockholder shall each make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in Section 6 of the
Registration Rights Agreement, mutatis, mutandis.

        (l)     The Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of strict construction
will be applied against any party. No specific representation or warranty shall limit the
generality or applicability of a more general representation or warranty. Each and every
reference to share prices, shares of Common Stock and any other numbers in this Agreement that
relate to the Common Stock shall be automatically adjusted for any stock splits, stock dividends,
stock combinations, recapitalizations or other similar transactions that occur with respect to the
Common Stock after the date of this Agreement. It is expressly understood and agreed that for
all purposes of this Agreement, and without implication that the contrary would otherwise be
true, neither transactions nor purchases nor sales shall include the location and/or reservation of
borrowable shares of Common Stock.

         (m)     Remedies. Each Buyer and in the event of any permitted assignment by Buyer of
its rights and obligations hereunder, each holder of Securities, shall have all rights and remedies
set forth in the Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this Agreement
(except Section 5(f)) and to exercise all other rights granted by law. Furthermore, the Company
and the Stockholder each recognize that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may be) obligations under
the Transaction Documents, any remedy at law would inadequate relief to the Buyers. The
Company and the Stockholder each therefore agree that the Buyers shall be entitled to specific
performance and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security. The remedies provided in this Agreement
and the other Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in equity
(including a decree of specific performance and/or other injunctive relief).

       (n)      Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever any Buyer
exercises a right, election, demand or option under a Transaction Document and the Stockholder,

                                                42
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 44 of 128



the Company or any Subsidiary does not timely perform its related obligations within the periods
therein provided, then such Buyer may rescind or withdraw, in its sole discretion from time to
time upon written notice to the Stockholder, the Company or such Subsidiary (as the case may
be), any relevant notice, demand or election in whole or in part without prejudice to its future
actions and rights.

        (o)     Payment Set Aside; Currency. To the extent that the Stockholder or the Company
makes a payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise restored to the
Stockholder or the Company, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, foreign, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred. Unless
otherwise expressly indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all amounts owing
under this Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of calculation. “Exchange
Rate” means, in relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation.

        (p)     Judgment Currency.

                (i)    If for the purpose of obtaining or enforcing judgment against the Company
        or the Stockholder in connection with this Agreement or any other Transaction Document
        in any court in any jurisdiction it becomes necessary to convert into any other currency
        (such other currency being hereinafter in this Section 9(p) referred to as the “Judgment
        Currency”) an amount due in US Dollars under this Agreement, the conversion shall be
        made at the Exchange Rate prevailing on the Trading Day immediately preceding:

                                (1)     the date actual payment of the amount due, in the case of
                any proceeding in the courts of New York or in the courts of any other
                jurisdiction that will give effect to such conversion being made on such date: or

                               (2)    the date on which the foreign court determines, in the case
                of any proceeding in the courts of any other jurisdiction (the date as of which such
                conversion is made pursuant to this Section 9(p)(i)(2) being hereinafter referred to
                as the “Judgment Conversion Date”).

               (ii)    If in the case of any proceeding in the court of any jurisdiction referred to
        in Section 9(p)(i)(2) above, there is a change in the Exchange Rate prevailing between
        the Judgment Conversion Date and the date of actual payment of the amount due, the


                                                 43
NY01\AdelM\4131894.2
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 45 of 128



        applicable party shall pay such adjusted amount as may be necessary to ensure that the
        amount paid in the Judgment Currency, when converted at the Exchange Rate prevailing
        on the date of payment, will produce the amount of US Dollars which could have been
        purchased with the amount of Judgment Currency stipulated in the judgment or judicial
        order at the Exchange Rate prevailing on the Judgment Conversion Date.

               (iii) Any amount due from the Stockholder, the Company or the Stockholder
        under this provision shall be due as a separate debt and shall not be affected by judgment
        being obtained for any other amounts due under or in respect of this Agreement or any
        other Transaction Document.

         (q)    Independent Nature of Buyers’ Obligations and Rights. The obligations of each
Buyer under the Transaction Documents are several and not joint with the obligations of any
other Buyer, and no Buyer shall be responsible in any way for the performance of the obligations
of any other Buyer under any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and each of the Stockholder and the Company acknowledges
that the Buyers do not so constitute, a partnership, an association, a joint venture or any other
kind of group or entity, or create a presumption that the Buyers are in any way acting in concert
or as a group or entity, and neither the Stockholder nor the Company shall assert any such claim
with respect to such obligations or the transactions contemplated by the Transaction Documents
or any matters, and each of the Stockholder and the Company acknowledges that the Buyers are
not acting in concert or as a group, and neither the Stockholder nor the Company shall assert any
such claim, with respect to such obligations or the transactions contemplated by the Transaction
Documents. The decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each Buyer
acknowledges that no other Buyer has acted as agent for such Buyer in connection with such
Buyer making its investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or enforcing its
rights under the Transaction Documents. The Stockholder, the Company and each Buyer
confirm that each Buyer has independently participated with the Stockholder, the Company and
its Subsidiaries in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Buyer shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose. The use of a single agreement to effectuate
the purchase and sale of the Securities contemplated hereby was solely in the control of the
Company and the Stockholder , not the action or decision of any Buyer, and was done solely for
the convenience of the Stockholder, Company and its Subsidiaries and not because it was
required or requested to do so by any Buyer. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is between the
Stockholder, the Company, each Subsidiary and a Buyer, solely, and not between the
Stockholder, the Company, its Subsidiaries and the Buyers collectively and not between and
among the Buyers.

                                     [signature pages follow]



                                                44
NY01\AdelM\4131894.2
Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 46 of 128
Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 47 of 128
Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 48 of 128
Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 49 of 128
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 50 of 128



       IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first written above.


                                         BUYER:

                                         ALTO OPPORTUNITY MASTER FUND, SPC




                                         By:
                                               Name: Daniel Kochav
                                               Title: Partner




                    [Signature Page to Securities Purchase Agreement]
                             Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 51 of 128



                                                                        SCHEDULE OF BUYERS



             (1)                              (2)                     (3)        (4)        (5)       (6)          (7)              (8)                    (9)




                                                                   Aggregate
                                                                    Number Aggregate Aggregate Aggregate
                                                                      of     Number of Number Number
                                                                                          of       of
                                                                   Company Stockholder Series A Series B                                         Legal Representative’s
                                                                   Common Common Warrant Warrant                Company         Stockholder      Address and Facsimile
           Buyer                Address and Facsimile Number        Shares    Shares    Shares   Shares       Purchase Price   Purchase Price           Number



CVI Investments, Inc.          c/o Heights Capital Management       250,000   1,125,000   937,500   950,000     $9,000,000       $13,500,000    Kelley Drye & Warren LLP
                               101 California Street, Suite 3250                                                                                101 Park Avenue
                               San Francisco, CA 94111                                                                                          New York, NY 10178
                               Attention: Martin Kobinger,                                                                                      Telephone: (212) 808-7540
                               Investment Manager                                                                                               Facsimile: (212) 808-7897
                               Facsimile: 415-403-6525                                                                                          Attention: Michael A.
                               Telephone: 415-403-6500                                                                                          Adelstein, Esq.
                               E-Mail: sam.winer@sig.com
                               Residence: Cayman Islands


Hudson Bay Master Fund Ltd Please deliver any notices other than    250,000   1,125,000   937,500   950,000     $9,000,000      $13,500,000
                           Pre-Notices to:

                               777 Third Avenue, 30th Floor
                               New York, NY 10017
                               Attention: Yoav Roth
                               Facsimile: (212) 571-1279
                               E-mail:
                               investments@hudsonbaycapital.com
                               Residence: Cayman Islands

                               Please deliver any Pre-Notice to:

                               777 Third Ave., 30th Floor
                               New York, NY 10017
                               Facsimile: (646) 214-7946
                               Attention: Scott Black
                               General Counsel and Chief
                               Compliance Officer



NY01\AdelM\4131894.2
                          Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 52 of 128




Alto Opportunity Master   c/o Tenor Capital Management,    166,666   250,000    208,333   100,000    $1,999,992    $3,000,000
Fund, SPC                 1180 Avenue of Americas, Suite
                          1940
                          New York, NY 10036
                          Attention: Waqas Khatri, Ravi
                          Patel
                          E-mail:
                          wkhatri@tenorcapital.com
                          Residence: Cayman Islands


TOTAL                                                      666,666   2,500,000 2,083,333 2,000,000   $19,999,992   $30,000,000




NY 243769645v3
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 53 of 128



                                                                              Exhibit [B-1][B-2]

                            [FORM OF SERIES [A][B] WARRANT]


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES
ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.        THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED
BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II)
UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.      NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY BE LESS THAN THE AMOUNTS SET FORTH
ON THE FACE HEREOF PURSUANT TO SECTION 1(a) OF THIS WARRANT.

                                   PATRIOT NATIONAL, INC.

                       SERIES [A][B] WARRANT TO PURCHASE COMMON STOCK

Warrant No.:
Date of Issuance: December __, 2015 (“Issuance Date”)

        Patriot National, Inc., a Delaware corporation (the “Company”), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
[BUYER], the registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), at any time or times on or after [INSERT IN SERIES A WARRANTS
ONLY: July 1, 2016][INSERT IN SERIES B WARRANT: the Issuance Date] (the “Initial
Exercise Date”), but not after 11:59 p.m., New York time, on the Expiration Date (as defined
below), _________________ (subject to adjustment as provided herein) fully paid and non-
assessable shares of Common Stock (as defined below) (the “Warrant Shares”, and such
number of Warrant Shares, the “Warrant Number”). Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in Section 17. This Warrant is
one of the Warrants to Purchase Common Stock (the “SPA Warrants”) issued pursuant to
Section 1 of that certain Securities Purchase Agreement, dated as of December 13, 2015 (the
“Subscription Date”), by and among the Company, a stockholder of the Company and the



NY01\AdelM\3989318.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 54 of 128



investors (the “Buyers”) referred to therein, as amended from time to time (the “Securities
Purchase Agreement”).

        [INSERT IN SERIES B WARRANT ONLY: The Aggregate Exercise Price (as
defined below) of this Warrant, except for a nominal exercise price of $0.01 (as adjusted for
stock splits, stock dividends, recapitalizations or similar events) (the “Nominal Remaining
Exercise Price”) per Warrant Share, was pre-funded to the Company on or prior to the
initial Issuance Date and, consequently, no additional consideration (other than the
Nominal Remaining Exercise Price per Warrant Share) shall be required to be paid by the
Holder to any Person to effect any exercise of this Warrant. The Holder shall not be
entitled to the return or refund of all, or any portion, of such pre-paid Aggregate Exercise
Price under any circumstance or for any reason whatsoever, including in the event this
Warrant shall not have been exercised prior to the Expiration Date.]

1.      EXERCISE OF WARRANT.

        (a)     Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 1(f)), this Warrant may be exercised by the
Holder on any day on or after the Initial Exercise Date (an “Exercise Date”), in whole or in part,
by delivery (whether via facsimile or otherwise) of a written notice, in the form attached hereto
as Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this Warrant. Within
one (1) Trading Day following an exercise of this Warrant as aforesaid, the Holder shall deliver
payment to the Company of an amount equal to the Exercise Price in effect on the date of such
exercise multiplied by the number of Warrant Shares as to which this Warrant was so exercised
(the “Aggregate Exercise Price”) in cash or via wire transfer of immediately available funds if
the Holder did not notify the Company in such Exercise Notice that such exercise was made
pursuant to a Cashless Exercise (as defined in Section 1(d)). The Holder shall not be required to
deliver the original of this Warrant in order to effect an exercise hereunder. Execution and
delivery of an Exercise Notice with respect to less than all of the Warrant Shares shall have the
same effect as cancellation of the original of this Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares. Execution and
delivery of an Exercise Notice for all of the then-remaining Warrant Shares shall have the same
effect as cancellation of the original of this Warrant after delivery of the Warrant Shares in
accordance with the terms hereof. On or before the first (1st) Trading Day following the date on
which the Company has received an Exercise Notice, the Company shall transmit by facsimile or
electronic mail an acknowledgment of confirmation of receipt of such Exercise Notice, in the
form attached hereto as Exhibit B, to the Holder and the Company’s transfer agent (the
“Transfer Agent”), which confirmation shall constitute an instruction to the Transfer Agent to
process such Exercise Notice in accordance with the terms herein. On or before the third (3rd)
Trading Day following the date on which the Company has received such Exercise Notice (or
such earlier date as required pursuant to the 1934 Act or other applicable law, rule or regulation
for the settlement of a trade of such Warrant Shares initiated on the applicable Exercise Date),
the Company shall (X) provided that the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program and the Warrant Shares are
eligible to be resold pursuant to an effective registration statement or, if a Cashless Exercise, the
Warrant Shares are eligible to be resold by the Holder pursuant to Rule 144 (such Warrant

                                                 2
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 55 of 128



Shares, the “Unrestricted Warrant Shares”), upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled pursuant to such
exercise to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, or (Y) if the Transfer Agent is not participating in the
DTC Fast Automated Securities Transfer Program or the applicable Warrant Shares are not
Unrestricted Warrant Shares, upon the request of the Holder, issue and deliver (via reputable
overnight courier) to the address as specified in the Exercise Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled pursuant to such exercise. Upon delivery of an Exercise Notice, the
Holder shall be deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares (as the case may be). If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise and upon surrender of this Warrant to the Company by the
Holder, then, at the request of the Holder, the Company shall no later than three (3) Business
Days after any exercise and at its own expense, issue and deliver to the Holder (or its designee) a
new Warrant (in accordance with Section 7(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No fractional shares
of Common Stock are to be issued upon the exercise of this Warrant, but rather the number of
shares of Common Stock to be issued shall be rounded up to the nearest whole number. The
Company shall pay any and all transfer, stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the Transfer Agent) that may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this Warrant.
Notwithstanding the foregoing, except in the case where an exercise of this Warrant is validly
made pursuant to a Cashless Exercise), the Company’s failure to deliver Warrant Shares to the
Holder on or prior to the later of ((i) three (3) Trading Days after receipt of the applicable
Exercise Notice (or such earlier date as required pursuant to the 1934 Act or other applicable
law, rule or regulation for the settlement of a trade of such Warrant Shares initiated on the
applicable Exercise Date) and (ii) one (1) Trading Day after the Company’s receipt of the
Aggregate Exercise Price (or valid notice of a Cashless Exercise (such later date, the “Share
Delivery Deadline”) shall not be deemed to be a breach of this Warrant. From the Issuance Date
through and including the Expiration Date, the Company shall maintain a transfer agent that
participates in the DTC’s Fast Automated Securities Transfer Program. [INSERT IN SERIES B
WARRANTS: Notwithstanding any provision of this Warrant to the contrary, no more than the
Maximum Eligibility Number of Warrant Shares shall be exercisable hereunder.]

       (b)    Exercise Price. For purposes of this Warrant, “Exercise Price” means [INSERT
IN SERIES A WARRANT ONLY: means, as of any given Exercise Date, the lesser of (x) the
Fixed Exercise Price and (y) the Variable Exercise Price in effect as of such Exercise Date]
[INSERT IN SERIES B WARRANT ONLY: $[               ]], subject to adjustment as provided herein.

       (c)     Company’s Failure to Timely Deliver Securities. If the Company shall fail, for
any reason or for no reason, on or prior to the Share Delivery Deadline, either (I) if the Transfer

                                                3
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 56 of 128



Agent is not participating in the DTC Fast Automated Securities Transfer Program or the
applicable Warrant Shares are not Unrestricted Warrant Shares, to issue and deliver to the Holder
(or its designee) a certificate for the number of Warrant Shares to which the Holder is entitled
and register such Warrant Shares on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, to credit the balance
account of the Holder or the Holder’s designee with DTC for such number of Warrant Shares to
which the Holder is entitled upon the Holder’s exercise of this Warrant (as the case may be) or
(II) if a Registration Statement covering the resale of the Warrant Shares that are the subject of
the Exercise Notice (the “Unavailable Warrant Shares”) is not available for the resale of such
Unavailable Warrant Shares and the Company fails to, as required pursuant to the Registration
Rights Agreement, (x) so notify the Holder and (y) deliver the Warrant Shares electronically
without any restrictive legend by crediting such aggregate number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the Holder’s or its designee’s balance account
with DTC through its Deposit/Withdrawal At Custodian system (the event described in the
immediately foregoing clause (II) is hereinafter referred as a “Notice Failure” and together with
the event described in clause (I) above, a “Delivery Failure”), and if on or after such Share
Delivery Deadline the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of all or any portion of the
number of shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then, in addition to all other remedies available to the
Holder, the Company shall, within three (3) Business Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point the Company’s
obligation to so issue and deliver such certificate (and to issue such shares of Common Stock) or
credit the balance account of such Holder or such Holder’s designee, as applicable, with DTC for
the number of Warrant Shares to which the Holder is entitled upon the Holder’s exercise
hereunder (as the case may be) (and to issue such Warrant Shares) shall terminate, or (ii)
promptly honor its obligation to so issue and deliver to the Holder a certificate or certificates
representing such Warrant Shares or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of Warrant Shares to which the Holder is
entitled upon the Holder’s exercise hereunder (as the case may be) and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of (A) such number
of Warrant Shares multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable Exercise Notice and
ending on the date of such issuance and payment under this clause (ii) (the “Buy-In Payment
Amount”). Nothing shall limit the Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock (or to electronically deliver such shares of Common
Stock) upon the exercise of this Warrant as required pursuant to the terms hereof.

        (d)    Cashless Exercise. Notwithstanding anything contained herein to the contrary
(other than Section 1(f) below), if at the time of exercise hereof a Registration Statement (as
defined in the Registration Rights Agreement (as defined in the Securities Purchase Agreement))
                                                4
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 57 of 128



is not effective (or the prospectus contained therein is not available for use) for the resale by the
Holder of all of the Warrant Shares, then the Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise contemplated to
be made to the Company upon such exercise in payment of the Aggregate Exercise Price, elect
instead to receive upon such exercise the “Net Number” of Warrant Shares determined according
to the following formula (a “Cashless Exercise”):

                       Net Number = (A x B) - (A x C)
                                           D

                       For purposes of the foregoing formula:

                A= the total number of shares with respect to which this Warrant is then being
                exercised.

                B = the quotient of (x) the sum of the VWAP of the Common Stock of each of the
                ten (10) Trading Days ending at the close of business on the Principal Market
                immediately prior to the time of exercise as set forth in the applicable Exercise
                Notice, divided by (y) ten (10).

                C = [INSERT IN SERIES A WARRANT ONLY: the Exercise Price then in effect
                for the applicable Warrant Shares at the time of such exercise.][INSERT IN
                SERIES B WARRANT ONLY: the Nominal Remaining Exercise Price.]

                D = the VWAP of the Common Stock at the close of business on the Principal
                Market on the date of the delivery of the applicable Exercise Notice.

               For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
Subscription Date, it is intended that the Warrant Shares issued in a Cashless Exercise shall be
deemed to have been acquired by the Holder, and the holding period for the Warrant Shares shall
be deemed to have commenced, on the date this Warrant was originally issued pursuant to the
Securities Purchase Agreement.

        (e)    Disputes. In the case of a dispute as to the determination of the Exercise Price or
the arithmetic calculation of the number of Warrant Shares to be issued pursuant to the terms
hereof, the Company shall promptly issue to the Holder the number of Warrant Shares that are
not disputed and resolve such dispute in accordance with Section 13.

        (f)     Limitations on Exercises.

                (i)    Limitations on Beneficial Ownership. The Company shall not effect the
        exercise of any portion of this Warrant, and the Holder shall not have the right to exercise
        any portion of this Warrant, pursuant to the terms and conditions of this Warrant and any
        such exercise shall be null and void and treated as if never made, to the extent that after
        giving effect to such exercise, the Holder together with the other Attribution Parties
        collectively would beneficially own in excess of 4.99% (the “Maximum Percentage”) of
        the shares of Common Stock outstanding immediately after giving effect to such

                                                 5
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 58 of 128



        exercise. For purposes of the foregoing sentence, the aggregate number of shares of
        Common Stock beneficially owned by the Holder and the other Attribution Parties shall
        include the number of shares of Common Stock held by the Holder and all other
        Attribution Parties plus the number of shares of Common Stock issuable upon exercise of
        this Warrant with respect to which the determination of such sentence is being made, but
        shall exclude shares of Common Stock which would be issuable upon (A) exercise of the
        remaining, unexercised portion of this Warrant beneficially owned by the Holder or any
        of the other Attribution Parties and (B) exercise or conversion of the unexercised or
        unconverted portion of any other securities of the Company (including, without
        limitation, any convertible notes or convertible preferred stock or warrants, including
        other SPA Warrants) beneficially owned by the Holder or any other Attribution Party
        subject to a limitation on conversion or exercise analogous to the limitation contained in
        this Section 1(f)(i). For purposes of this Section 1(f)(i), beneficial ownership shall be
        calculated in accordance with Section 13(d) of the 1934 Act. For purposes of
        determining the number of outstanding shares of Common Stock the Holder may acquire
        upon the exercise of this Warrant without exceeding the Maximum Percentage, the
        Holder may rely on the number of outstanding shares of Common Stock as reflected in
        (x) the Company’s most recent Annual Report on Form 10-K, Quarterly Report on Form
        10-Q, Current Report on Form 8-K or other public filing with the SEC, as the case may
        be, (y) a more recent public announcement by the Company or (z) any other written
        notice by the Company or the Transfer Agent, if any, setting forth the number of shares
        of Common Stock outstanding (the “Reported Outstanding Share Number”). If the
        Company receives an Exercise Notice from the Holder at a time when the actual number
        of outstanding shares of Common Stock is less than the Reported Outstanding Share
        Number, the Company shall (i) notify the Holder in writing of the number of shares of
        Common Stock then outstanding and, to the extent that such Exercise Notice would
        otherwise cause the Holder’s beneficial ownership, as determined pursuant to this Section
        1(f)(i), to exceed the Maximum Percentage, the Holder must notify the Company of a
        reduced number of Warrant Shares to be acquired pursuant to such Exercise Notice (the
        number of shares by which such purchase is reduced, the “Reduction Shares”) and (ii)
        as soon as reasonably practicable, the Company shall return to the Holder any exercise
        price paid by the Holder for the Reduction Shares. For any reason at any time, upon the
        written or oral request of the Holder, the Company shall within one (1) Business Day
        confirm orally and in writing or by electronic mail to the Holder the number of shares of
        Common Stock then outstanding. In any case, the number of outstanding shares of
        Common Stock shall be determined after giving effect to the conversion or exercise of
        securities of the Company, including this Warrant, by the Holder and any other
        Attribution Party since the date as of which the Reported Outstanding Share Number was
        reported. In the event that the issuance of shares of Common Stock to the Holder upon
        exercise of this Warrant results in the Holder and the other Attribution Parties being
        deemed to beneficially own, in the aggregate, more than the Maximum Percentage of the
        number of outstanding shares of Common Stock (as determined under Section 13(d) of
        the 1934 Act), the number of shares so issued by which the Holder’s and the other
        Attribution Parties’ aggregate beneficial ownership exceeds the Maximum Percentage
        (the “Excess Shares”) shall be deemed null and void and shall be cancelled ab initio, and
        the Holder shall not have the power to vote or to transfer the Excess Shares. As soon as
                                                6
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 59 of 128



        reasonably practicable after the issuance of the Excess Shares has been deemed null and
        void, the Company shall return to the Holder the exercise price paid by the Holder for the
        Excess Shares. Upon delivery of a written notice to the Company, the Holder may from
        time to time increase (with such increase not effective until the sixty-first (61st) day after
        delivery of such notice) or decrease the Maximum Percentage to any other percentage not
        in excess of 9.99% as specified in such notice; provided that (i) any such increase in the
        Maximum Percentage will not be effective until the sixty-first (61st) day after such notice
        is delivered to the Company and (ii) any such increase or decrease will apply only to the
        Holder and the other Attribution Parties and not to any other holder of SPA Warrants that
        is not an Attribution Party of the Holder. For purposes of clarity, the shares of Common
        Stock issuable pursuant to the terms of this Warrant in excess of the Maximum
        Percentage shall not be deemed to be beneficially owned by the Holder for any purpose
        including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior
        inability to exercise this Warrant pursuant to this paragraph shall have any effect on the
        applicability of the provisions of this paragraph with respect to any subsequent
        determination of exercisability. The provisions of this paragraph shall be construed and
        implemented in a manner otherwise than in strict conformity with the terms of this
        Section 1(f)(i) to the extent necessary to correct this paragraph or any portion of this
        paragraph which may be defective or inconsistent with the intended beneficial ownership
        limitation contained in this Section 1(f)(i) or to make changes or supplements necessary
        or desirable to properly give effect to such limitation. The limitation contained in this
        paragraph may not be waived and shall apply to a successor holder of this Warrant.

                (ii)    Principal Market Regulation. The Company shall not issue any shares of
        Common Stock upon the exercise of this Warrant if the issuance of such shares of
        Common Stock (taken together with the issuance of the Company Common Shares (as
        defined in the Securities Purchase Agreement) and the Warrant Shares issuable upon the
        exercise of the SPA Warrants) would exceed the aggregate number of shares of Common
        Stock which the Company may issue upon exercise or conversion (as the case may be) of
        the SPA Warrants without breaching the Company’s obligations under the rules or
        regulations of the Principal Market (the number of shares which may be issued without
        violating such rules and regulations, the “Exchange Cap”), except that such limitation
        shall not apply in the event that the Company (A) obtains the approval of its stockholders
        as required by the applicable rules of the Principal Market for issuances of shares of
        Common Stock in excess of such amount (and in the case of a written consent in lieu of a
        stockholders meeting, after the Company has sent an information statement under the
        1934 Act and the waiting period under the 1934 Act for the consent to be effective has
        expired) or (B) obtains a written opinion from outside counsel to the Company that such
        approval is not required, which opinion shall be reasonably satisfactory to the Holder or
        (C) obtains a waiver from the Principal Market of the applicable rules of such Principal
        Market for the issuance of shares of Common Stock in excess of such amount. While
        such limitation applies, no Buyer shall be issued in the aggregate, upon exercise of any of
        the SPA Warrants, shares of Common Stock in an amount greater than the product of (i)
        the Exchange Cap as of the Issuance Date multiplied by (ii) the quotient of (1) aggregate
        number of Company Common Shares issued to such Buyer pursuant to the Securities
        Purchase Agreement on the Closing Date (as defined in the Securities Purchase
                                                  7
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 60 of 128



        Agreement) divided by (2) aggregate number of Company Common Shares issued to the
        Buyers pursuant to the Securities Purchase Agreement on the Closing Date (with respect
        to each Buyer, the “Exchange Cap Allocation”). In the event that any Buyer shall sell or
        otherwise transfer any of such Buyer’s SPA Warrants, the transferee shall be allocated a
        pro rata portion of such Buyer’s Exchange Cap Allocation with respect to such portion of
        such SPA Warrants so transferred, and the restrictions of the prior sentence shall apply to
        such transferee with respect to the portion of the Exchange Cap Allocation so allocated to
        such transferee. Upon exercise in full of a holder’s SPA Warrants, the difference (if any)
        between such holder’s Exchange Cap Allocation and the number of shares of Common
        Stock actually issued to such holder upon such holder's exercise in full of such SPA
        Warrants shall be allocated to the respective Exchange Cap Allocations of the remaining
        holders of SPA Warrants on a pro rata basis in proportion to the shares of Common Stock
        underlying the SPA Warrants then held by each such holder. At any time after the
        Adjustment Time, in the event that the Company is prohibited from issuing any shares of
        Common Stock pursuant to this Section 1(f)(ii) (the “Exchange Cap Shares”), in lieu of
        issuing and delivering such Exchange Cap Shares to the Holder, the Company shall pay
        cash to the Holder in exchange for the cancellation of such portion of this Warrant
        exercisable into such Exchange Cap Shares at a price equal to the sum of (x) the product
        of (A) such number of Exchange Cap Shares and (B) the greatest Closing Sale Price of
        the Common Stock on any Trading Day during the period commencing on the date the
        Holder delivers the applicable Exercise Notice with respect to such Exchange Cap Shares
        to the Company and ending on the date immediately preceding the date of such payment
        under this Section 1(f)(ii) and (y) to the extent the Holder purchases (in an open market
        transaction or otherwise) shares of Common Stock to deliver in satisfaction of a sale by
        the Holder of Exchange Cap Shares, any Buy-In Payment Amount, brokerage
        commissions and other out-of-pocket expenses, if any, of the Holder incurred in
        connection therewith.

        (g)     Reservation of Shares.

                (i)    Required Reserve Amount. So long as this Warrant remains outstanding,
        the Company shall at all times keep reserved for issuance under this Warrant a number of
        shares of Common Stock at least equal to the maximum number of shares of Common
        Stock as shall be necessary to satisfy the Company’s obligation to issue shares of
        Common Stock under the SPA Warrants then outstanding [INSERT IN SERIES A
        WARRANTS ONLY: (without regard to any limitations on exercise)] [INSERT IN
        SERIES B WARRANTS ONLY:(without regard to any limitations on exercise and
        assuming an Adjustment Time as of such time of determination) (the “Required Reserve
        Amount”); provided that at no time shall the number of shares of Common Stock
        reserved pursuant to this Section 1(g)(i) be reduced other than proportionally in
        connection with any exercise or redemption of SPA Warrants or such other event covered
        by Section 2(a) below. The Required Reserve Amount (including, without limitation,
        each increase in the number of shares so reserved) shall be allocated pro rata among the
        holders of the SPA Warrants based on number of shares of Common Stock issuable upon
        exercise of Series A SPA Warrants held by each holder on the Closing Date (without
        regard to any limitations on exercise) or increase in the number of reserved shares, as the

                                                 8
NY01\AdelM\3989318.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 61 of 128



        case may be (the “Authorized Share Allocation”). In the event that a holder shall sell or
        otherwise transfer any of such holder’s SPA Warrants, each transferee shall be allocated a
        pro rata portion of such holder’s Authorized Share Allocation. Any shares of Common
        Stock reserved and allocated to any Person which ceases to hold any SPA Warrants shall
        be allocated to the remaining holders of SPA Warrants, pro rata based on the number of
        shares of Common Stock issuable upon exercise of the SPA Warrants then held by such
        holders (without regard to any limitations on exercise).

                (ii)    Insufficient Authorized Shares. If, notwithstanding Section 1(g)(i) above,
        and not in limitation thereof, at any time while any of the SPA Warrants remain
        outstanding, the Company does not have a sufficient number of authorized and
        unreserved shares of Common Stock to satisfy its obligation to reserve the Required
        Reserve Amount (an “Authorized Share Failure”), then the Company shall immediately
        take all action necessary to increase the Company’s authorized shares of Common Stock
        to an amount sufficient to allow the Company to reserve the Required Reserve Amount
        for all the SPA Warrants then outstanding. Without limiting the generality of the
        foregoing sentence, as soon as practicable after the date of the occurrence of an
        Authorized Share Failure, but in no event later than sixty (60) days after the occurrence
        of such Authorized Share Failure, the Company shall hold a meeting of its stockholders
        for the approval of an increase in the number of authorized shares of Common Stock. In
        connection with such meeting, the Company shall provide each stockholder with a proxy
        statement and shall use its best efforts to solicit its stockholders’ approval of such
        increase in authorized shares of Common Stock and to cause its board of directors to
        recommend to the stockholders that they approve such proposal. In the event that the
        Company is prohibited from issuing shares of Common Stock upon an exercise of this
        Warrant due to the failure by the Company to have sufficient shares of Common Stock
        available out of the authorized but unissued shares of Common Stock (such unavailable
        number of shares of Common Stock, the “Authorization Failure Shares”), in lieu of
        delivering such Authorization Failure Shares to the Holder, the Company shall pay cash
        in exchange for the cancellation of such portion of this Warrant exercisable into such
        Authorized Failure Shares at a price equal to the sum of (i) the product of (x) such
        number of Authorization Failure Shares and (y) the greatest Closing Sale Price of the
        Common Stock on any Trading Day during the period commencing on the date the
        Holder delivers the applicable Exercise Notice with respect to such Authorization Failure
        Shares to the Company and ending on the date of such issuance and payment under this
        Section 1(f)(i); and (ii) to the extent the Holder purchases (in an open market transaction
        or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the Holder of
        Authorization Failure Shares, any Buy-In Payment Amount, brokerage commissions and
        other out-of-pocket expenses, if any, of the Holder incurred in connection therewith.
        Nothing contained in this Section 1(g)(ii) shall limit any obligations of the Company
        under any provision of the Securities Purchase Agreement.

2.      ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.                        The
Exercise Price and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 2.


                                                 9
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 62 of 128



         (a)    Stock Dividends and Splits. Without limiting any provision of Section 3 or
Section 4, if the Company, at any time on or after the Subscription Date, (i) pays a stock
dividend on one or more classes of its then outstanding shares of Common Stock or otherwise
makes a distribution on any class of capital stock that is payable in shares of Common Stock, (ii)
subdivides (by any stock split, stock dividend, recapitalization or otherwise) one or more classes
of its then outstanding shares of Common Stock into a larger number of shares or (iii) combines
(by combination, reverse stock split or otherwise) one or more classes of its then outstanding
shares of Common Stock into a smaller number of shares, then in each such case the Exercise
Price shall be multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the denominator shall
be the number of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or combination. If any event
requiring an adjustment under this paragraph occurs during the period that an Exercise Price is
calculated hereunder, then the calculation of such Exercise Price shall be adjusted appropriately
to reflect such event. [INSERT IN SERIES B WARRANTS ONLY: Notwithstanding the
foregoing, in no event shall the Exercise Price be less than the Nominal Remaining Exercise
Price.]

       (b)     Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 2, the number of Warrant Shares that may be purchased upon
exercise of this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the adjusted number of Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately prior to such
adjustment (without regard to any limitations on exercise contained herein). [INSERT IN
SERIES B WARRANTS ONLY: At the Adjustment Time (without giving effect to any Exercise
Notices delivered to the Company on or prior to the Adjustment Time), the number of Warrant
Shares that may be purchased upon exercise of this Warrant shall be increased or decreased as
necessary, so that as of the Adjustment Time the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall equal the sum of the Base Share Amount and the
Adjustment Share Amount.]

       (c)     Calculations. All calculations under this Section 2 shall be made by rounding to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or held by or for
the account of the Company, and the disposition of any such shares shall be considered an
issuance or sale of Common Stock.

        (d)     Voluntary Adjustment By Company. The Company may at any time during the
term of this Warrant, with the prior written consent of the Required Holders (as defined in the
Securities Purchase Agreement), reduce the then current Exercise Price to any amount and for
any period of time deemed appropriate by the board of directors of the Company.

3.      RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant
to Section 2 above, if the Company shall declare or make any dividend or other distribution of its
                                               10
NY01\AdelM\3989318.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 63 of 128



assets (or rights to acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash, stock or other
securities, property, options, evidence of indebtedness or any other assets by way of a dividend,
spin off, reclassification, corporate rearrangement, scheme of arrangement or other similar
transaction) (a “Distribution”), at any time after the issuance of this Warrant, then, in each such
case, the Holder shall be entitled to participate in such Distribution to the same extent that the
Holder would have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including without limitation, the Maximum Percentage)
immediately before the date on which a record is taken for such Distribution, or, if no such
record is taken, the date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, that to the extent that
the Holder’s right to participate in any such Distribution would result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of such Distribution
(and beneficial ownership) to the extent of any such excess) and the portion of such Distribution
shall be held in abeyance for the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such Distribution (and any
Distributions declared or made on such initial Distribution or on any subsequent Distribution
held similarly in abeyance) to the same extent as if there had been no such limitation).

4.      PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

        (a)     Purchase Rights. In addition to any adjustments pursuant to Section 2 above, if at
any time the Company grants, issues or sells any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property pro rata to the record holders of any class
of Common Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Warrant (without regard to any limitations or restrictions on exercise of
this Warrant, including without limitation, the Maximum Percentage) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase Rights, or, if no
such record is taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issuance or sale of such Purchase Rights (provided, however, that to
the extent that the Holder’s right to participate in any such Purchase Right would result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Purchase Right to the extent of the Maximum
Percentage (and shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Purchase Right (and beneficial ownership) to the extent of any such excess) and
such Purchase Right to such extent shall be held in abeyance for the benefit of the Holder until
such time or times, if ever, as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the Holder shall
be granted such right (and any Purchase Right granted, issued or sold on such initial Purchase


                                                  11
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 64 of 128



Right or on any subsequent Purchase Right held similarly in abeyance) to the same extent as if
there had been no such limitation).

        (b)     Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity (if the Successor Entity is not the
Company) assumes in writing all of the obligations of the Company under this Warrant and the
other Transaction Documents (as defined in the Securities Purchase Agreement) in accordance
with the provisions of this Section 4(b) pursuant to written agreements in form and substance
satisfactory to the Holder and approved by the Holder prior to such Fundamental Transaction,
including agreements to deliver to the Holder in exchange for this Warrant a security of such
Successor Entity evidenced by a written instrument substantially similar in form and substance to
this Warrant, including, without limitation, which is exercisable for a corresponding number of
shares of capital stock equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of this Warrant) prior
to such Fundamental Transaction, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative value of the shares
of Common Stock pursuant to such Fundamental Transaction and the value of such shares of
capital stock, such adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction).               Upon the consummation of each
Fundamental Transaction, the Successor Entity (if the Successor Entity is not the Company) shall
succeed to, and be substituted for (so that from and after the date of the applicable Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this Warrant and
the other Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein. Upon consummation of each Fundamental Transaction, the
Successor Entity (if the Successor Entity is not the Company) shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction, in lieu of the shares of Common
Stock (or other securities, cash, assets or other property (except such items still issuable under
Sections 3 and 4(a) above, which shall continue to be receivable thereafter)) issuable upon the
exercise of this Warrant prior to the applicable Fundamental Transaction, such shares of publicly
traded common stock (or its equivalent) of the Successor Entity (including its Parent Entity)
which the Holder would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the applicable
Fundamental Transaction (without regard to any limitations on the exercise of this Warrant), as
adjusted in accordance with the provisions of this Warrant. Notwithstanding the foregoing, and
without limiting Section 1(f) hereof, the Holder may elect, at its sole option, by delivery of
written notice to the Company to waive this Section 4(b) to permit the Fundamental Transaction
without the assumption of this Warrant. In addition to and not in substitution for any other rights
hereunder, prior to the consummation of each Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will upon the closing of such Fundamental
Transaction have the right to receive upon an exercise of this Warrant at any time after the
                                                12
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 65 of 128



consummation of the applicable Fundamental Transaction but prior to the Expiration Date, in
lieu of the shares of the Common Stock (or other securities, cash, assets or other property (except
such items still issuable under Sections 3 and 4(a) above, which shall continue to be receivable
thereafter)) issuable upon the exercise of the Warrant prior to such Fundamental Transaction,
such shares of stock, securities, cash, assets or any other property whatsoever (including warrants
or other purchase or subscription rights) which the Holder would have been entitled to receive
upon the happening of the applicable Fundamental Transaction had this Warrant been exercised
immediately prior to the applicable Fundamental Transaction (without regard to any limitations
on the exercise of this Warrant). Provision made pursuant to the preceding sentence shall be in a
form and substance reasonably satisfactory to the Holder. Notwithstanding the foregoing, upon
any Going Private Transaction, each Holder will receive at the consummation thereof the greater
of (x) the Black-Scholes Value and (y) the consideration it would have received had it exercised
this Warrant and received Common Stock in full (without regard to any limitations on exercise
set forth herein) immediately prior to such consummation.

        (c)     Black Scholes Value. Notwithstanding the foregoing and the provisions of
Section 4(b) above, at the request of the Holder delivered at any time commencing on the earliest
to occur of (x) the public disclosure of any Change of Control, (y) the consummation of any
Change of Control and (z) the Holder first becoming aware of any Change of Control through the
date that is sixty (60) days after the public disclosure of the consummation of such Change of
Control by the Company pursuant to a Current Report on Form 8-K filed with the SEC, the
Company or the Successor Entity (as the case may be) shall purchase this Warrant from the
Holder on the date of such request by paying to the Holder cash in an amount equal to the Black
Scholes Value. Payment of such amounts shall be made by the Company (or at the Company’s
direction) to the Holder on or prior to the later of (x) the second (2nd) Trading Day after the date
of such request and (y) the date of consummation of such Change of Control. Notwithstanding
the foregoing, payments made under this Section 4(c) shall not be duplicative of payments made
under Section 4(b) above.

        (d)     Application. The provisions of this Section 4 shall apply similarly and equally to
successive Fundamental Transactions and Corporate Events and shall be applied as if this
Warrant (and any such subsequent warrants) were fully exercisable and without regard to any
limitations on the exercise of this Warrant (provided that the Holder shall continue to be entitled
to the benefit of the Maximum Percentage, applied however with respect to shares of capital
stock registered under the 1934 Act and thereafter receivable upon exercise of this Warrant (or
any such other warrant)).

5.      NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation (as defined in the Securities
Purchase Agreement), Bylaws (as defined in the Securities Purchase Agreement) or through any
reorganization, transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issuance or sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all times in good faith
carry out all the provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the Company (a) shall not
increase the par value of any shares of Common Stock receivable upon the exercise of this

                                                13
NY01\AdelM\3989318.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 66 of 128



Warrant above the Exercise Price then in effect, and (b) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant.

6.       WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in its capacity as a holder of this Warrant, shall
not be entitled to vote or receive dividends or be deemed the holder of share capital of the
Company for any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in its capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares which it is then
entitled to receive upon the due exercise of this Warrant. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase any securities
(upon exercise of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company. Notwithstanding this
Section 6, the Company shall provide the Holder with copies of the same notices and other
information given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

7.      REISSUANCE OF WARRANTS.

        (a)    Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Warrant (in accordance with Section 7(d)), registered as the
Holder may request, representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares then underlying
this Warrant is being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being transferred.

        (b)    Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or mutilation of this
Warrant (as to which a written certification and the indemnification contemplated below shall
suffice as such evidence), and, in the case of loss, theft or destruction, of any indemnification
undertaking by the Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 7(d)) representing the right to
purchase the Warrant Shares then underlying this Warrant.

       (c)     Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new Warrant or
Warrants (in accordance with Section 7(d)) representing in the aggregate the right to purchase
the number of Warrant Shares then underlying this Warrant, and each such new Warrant will
represent the right to purchase such portion of such Warrant Shares as is designated by the
Holder at the time of such surrender; provided, however, no warrants for fractional shares of
Common Stock shall be given.
                                             14
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 67 of 128



       (d)     Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of like tenor with
this Warrant, (ii) shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a new Warrant being
issued pursuant to Section 7(a) or Section 7(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other new
Warrants issued in connection with such issuance, does not exceed the number of Warrant
Shares then underlying this Warrant), (iii) shall have an issuance date, as indicated on the face of
such new Warrant which is the same as the Issuance Date, and (iv) shall have the same rights and
conditions as this Warrant.

8.        NOTICES. Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 9(f) of the Securities
Purchase Agreement. Without limiting the generality of the foregoing, the Company will give
written notice to the Holder (i) immediately upon each adjustment of the Exercise Price and the
number of Warrant Shares, setting forth in reasonable detail, and certifying, the calculation of
such adjustment(s), (ii) at least fifteen (15) days prior to the date on which the Company closes
its books or takes a record (A) with respect to any dividend or distribution upon the shares of
Common Stock or (B) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation, provided in each case that such information shall be made
known to the public prior to or in conjunction with such notice being provided to the Holder, and
(iii) at least ten (10) Trading Days prior to the consummation of any Fundamental Transaction or
Going Private Transaction. The Company shall provide the Holder with prompt written notice of
all other actions taken pursuant to this Warrant (other than the issuance of shares of Common
Stock upon exercise in accordance with the terms hereof), including in reasonable detail a
description of such action and the reason therefor. To the extent that any notice provided
hereunder constitutes, or contains, material, non-public information regarding the Company or
any of its Subsidiaries, the Company shall simultaneously file such notice with the SEC (as
defined in the Securities Purchase Agreement) pursuant to a Current Report on Form 8-K. If the
Company or any of its Subsidiaries provides material non-public information to the Holder that
is not simultaneously filed in a Current Report on Form 8-K and the Holder has not agreed to
receive such material non-public information, the Company hereby covenants and agrees that the
Holder shall not have any duty of confidentiality to the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, affiliates or agents with respect to, or a duty to
any of the foregoing not to trade on the basis of, such material non-public information. It is
expressly understood and agreed that the time of execution specified by the Holder in each
Exercise Notice shall be definitive and may not be disputed or challenged by the Company.

9.      AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant (other than Section 1(f)) may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by it, only if the
Company has obtained the written consent of the Holder. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.

10.    SEVERABILITY. If any provision of this Warrant is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction, the provision that

                                                 15
NY01\AdelM\3989318.1
      Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 68 of 128



would otherwise be prohibited, invalid or unenforceable shall be deemed amended to apply to
the broadest extent that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of this Warrant so long
as this Warrant as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

11.     GOVERNING LAW. This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company and the Holder hereby irrevocably
waive personal service of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to the Company or the Holder at the address set forth in
Section 9(f) of the Securities Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The Company and the Holder hereby
irrevocably submit to the exclusive jurisdiction of the state and federal courts sitting in The City
of New York, Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waive, and agree not to assert in any suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. THE COMPANY AND THE HOLDER
HEREBY IRREVOCABLY WAIVE ANY RIGHT THAT THE COMPANY OR THE
HOLDER MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

12.     CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the drafter hereof.
The headings of this Warrant are for convenience of reference and shall not form part of, or
affect the interpretation of, this Warrant. Terms used in this Warrant but defined in the other
Transaction Documents shall have the meanings ascribed to such terms on the Closing Date (as
defined in the Securities Purchase Agreement) in such other Transaction Documents unless
otherwise consented to in writing by the Holder.

13.      DISPUTE RESOLUTION.

         (a)    Submission to Dispute Resolution.
                                               16
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 69 of 128



                (i)     In the case of a dispute relating to the Exercise Price, the Closing Sale
        Price, Black Scholes Value or fair market value or the arithmetic calculation of the
        number of Warrant Shares (as the case may be) (including, without limitation, a dispute
        relating to the determination of any of the foregoing), the Company or the Holder (as the
        case may be) shall submit the dispute to the other party via facsimile (A) if by the
        Company, within five (5) Business Days after the occurrence of the circumstances giving
        rise to such dispute or (B) if by the Holder, at any time after the Holder learned of the
        circumstances giving rise to such dispute. If the Holder and the Company are unable to
        promptly resolve such dispute relating to such Exercise Price, such Closing Sale Price,
        such Black Scholes Value or such fair market value or such arithmetic calculation of the
        number of Warrant Shares (as the case may be), at any time after the second (2nd)
        Business Day following such initial notice by the Company or the Holder (as the case
        may be) of such dispute to the Company or the Holder (as the case may be), then the
        Holder may, at its sole option, select an independent, reputable investment bank to
        resolve such dispute.

                (ii)    The Holder and the Company shall each deliver to such investment bank
        (A) a copy of the initial dispute submission so delivered in accordance with the first
        sentence of this Section 13 and (B) written documentation supporting its position with
        respect to such dispute, in each case, no later than 5:00 p.m. (New York time) by the fifth
        (5th) Business Day immediately following the date on which the Holder selected such
        investment bank (the “Dispute Submission Deadline”) (the documents referred to in the
        immediately preceding clauses (A) and (B) are collectively referred to herein as the
        “Required Dispute Documentation”) (it being understood and agreed that if either the
        Holder or the Company fails to so deliver all of the Required Dispute Documentation by
        the Dispute Submission Deadline, then the party who fails to so submit all of the
        Required Dispute Documentation shall no longer be entitled to (and hereby waives its
        right to) deliver or submit any written documentation or other support to such investment
        bank with respect to such dispute and such investment bank shall resolve such dispute
        based solely on the Required Dispute Documentation that was delivered to such
        investment bank prior to the Dispute Submission Deadline). Unless otherwise agreed to
        in writing by both the Company and the Holder or otherwise requested by such
        investment bank, neither the Company nor the Holder shall be entitled to deliver or
        submit any written documentation or other support to such investment bank in connection
        with such dispute (other than the Required Dispute Documentation).

                (iii) The Company and the Holder shall cause such investment bank to
        determine the resolution of such dispute and notify the Company and the Holder of such
        resolution no later than ten (10) Business Days immediately following the Dispute
        Submission Deadline. The fees and expenses of such investment bank shall be borne
        solely by the Company, and such investment bank’s resolution of such dispute shall be
        final and binding upon all parties absent manifest error.

        (b)    Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 13 constitutes an agreement to arbitrate between the Company and the Holder (and
constitutes an arbitration agreement) under the rules then in effect under § 7501, et seq. of the

                                                17
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 70 of 128



New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized to apply for
an order to compel arbitration pursuant to CPLR § 7503(a) in order to compel compliance with
this Section 13, (ii) the terms of this Warrant and each other applicable Transaction Document
shall serve as the basis for the selected investment bank’s resolution of the applicable dispute,
such investment bank shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to be made by
such investment bank in connection with its resolution of such dispute and in resolving such
dispute such investment bank shall apply such findings, determinations and the like to the terms
of this Warrant and any other applicable Transaction Documents and (iv) nothing in this Section
13 shall limit the Holder from obtaining any injunctive relief or other equitable remedies
(including, without limitation, with respect to any matters described in this Section 13).

14.     REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to pursue damages for any failure by the
Company to comply with the terms of this Warrant. The Company covenants to the Holder that
there shall be no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments, exercises and the like
(and the computation thereof) shall be the amounts to be received by the Holder and shall not,
except as expressly provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any such breach
or threatened breach, the holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to enable the
Holder to confirm the Company’s compliance with the terms and conditions of this Warrant
(including, without limitation, compliance with Section 2 hereof). The issuance of shares and
certificates for shares as contemplated hereby upon the exercise of this Warrant shall be made
without charge to the Holder or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of any certificate in a name other than the
Holder or its agent on its behalf.

15.     PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Warrant is placed in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the holder otherwise takes action to collect amounts
due under this Warrant or to enforce the provisions of this Warrant or (b) there occurs any
bankruptcy, reorganization, receivership of the company or other proceedings affecting company
creditors’ rights and involving a claim under this Warrant, then the Company shall pay the costs
incurred by the Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements.

                                                 18
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 71 of 128



16.     TRANSFER. This Warrant may be offered for sale, sold, transferred or assigned without
the consent of the Company, except as may otherwise be required by Section 2(g) of the
Securities Purchase Agreement.

17.     CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall have
the following meanings:

        (a)    “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

        (b)    “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

        (c)     [INSERT IN SERIES A WARRANT ONLY: [Intentionally Omitted]] [INSERT
FOR SERIES B WARRANTS ONLY: “Adjustment” shall have the meaning as set forth in the
definition of “Maximum Eligibility Number” below.]

        (d)    [INSERT IN SERIES A WARRANT ONLY: [Intentionally Omitted]] [INSERT
FOR SERIES B WARRANTS ONLY: “Adjustment Share Amount” equals the greater of (I)
zero and (II) the difference of (i) the quotient of (x) the Purchase Price (as defined in the
Securities Purchase Agreement) of the Holder divided by (y) 90% of the lowest Market Price
during the period commencing six (6) Trading Days following the Issuance Date through and
including the Adjustment Time, less (ii) the number of Common Shares previously issued to the
Holder.]

        (e)    [INSERT IN SERIES B WARRANT ONLY: [Intentionally Omitted]] [INSERT
FOR SERIES B WARRANTS ONLY: “Adjustment Time” means 9:00 AM, New York city
time, on the tenth (10) Trading Day after the earlier to occur of (x) the later of (A) the initial
Effective Date (as defined in the Registration Rights Agreement) and (B) the date of the filing
with the SEC by the Company of its Annual Report on Form 10-K for the fiscal period ended
December 31, 2015 and (y) such date whereafter all Registrable Securities (assuming the
cashless exercise of any SPA Warrants) shall be eligible for sale without restriction under Rule
144 (as defined in the Securities Purchase Agreement).]

        (f)      “Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such Person, it being
understood for purposes of this definition that “control” of a Person means the power directly or
indirectly either to vote 10% or more of the stock having ordinary voting power for the election
of directors of such Person or direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

        (g)      “Attribution Parties” means, collectively, the following Persons and entities: (i)
any investment vehicle, including, any funds, feeder funds or managed accounts, currently, or
from time to time after the Issuance Date, directly or indirectly managed or advised by the
Holder’s investment manager or any of its Affiliates or principals, (ii) any direct or indirect
Affiliates of the Holder or any of the foregoing, (iii) any Person acting or who could be deemed
to be acting as a Group together with the Holder or any of the foregoing and (iv) any other
                                                19
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 72 of 128



Persons whose beneficial ownership of the Company’s Common Stock would or could be
aggregated with the Holder’s and the other Attribution Parties for purposes of Section 13(d) of
the 1934 Act. For clarity, the purpose of the foregoing is to subject collectively the Holder and
all other Attribution Parties to the Maximum Percentage.

        (h)       [INSERT IN SERIES A WARRANT ONLY: [Intentionally Omitted]] [INSERT
FOR SERIES B WARRANTS ONLY: “Base Share Amount” shall have the meaning as set
forth in the definition of “Maximum Eligibility Number” below.]

        (i)      “Black Scholes Value” means the value of the unexercised portion of this
Warrant remaining on the date of the Holder’s request pursuant to Section 4(c), which value is
calculated using the Black Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg utilizing (i) an underlying price per share equal to the greater of (1) the highest
Closing Sale Price of the Common Stock during the period beginning on the Trading Day
immediately preceding the announcement of the applicable Change of Control (or the
consummation of the applicable Change of Control, if earlier) and ending on the Trading Day of
the Holder’s request pursuant to Section 4(c) and (2) the sum of the price per share being offered
in cash in the applicable Change of Control (if any) plus the value of the non-cash consideration
being offered in the applicable Change of Control (if any), (ii) a strike price equal to the Exercise
Price in effect on the date of the Holder’s request pursuant to Section 4(c), (iii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the greater of (1) the
remaining term of this Warrant as of the date of the Holder’s request pursuant to Section 4(c) and
(2) the remaining term of this Warrant as of the date of consummation of the applicable Change
of Control or as of the date of the Holder’s request pursuant to Section 4(c) if such request is
prior to the date of the consummation of the applicable Change of Control, (iv) a zero cost of
borrow and (v) an expected volatility equal to the greater of 50% and the 30 day volatility
obtained from the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the earliest to occur of (A) the public
disclosure of the applicable Change of Control, (B) the consummation of the applicable Change
of Control and (C) the date on which the Holder first became aware of the applicable Change of
Control.

        (j)     “Bloomberg” means Bloomberg, L.P.

        (k) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law to remain
closed.

        (l)     “Change of Control” means (x) any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned Subsidiaries with or into
any of the foregoing Persons, (ii) any reorganization, recapitalization or reclassification of the
shares of Common Stock in which holders of the Company’s voting power immediately prior to
such reorganization, recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and, directly or indirectly,
are, in all material respects, the holders of the voting power of the surviving entity (or entities
with the authority or voting power to elect the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities) after such reorganization,
                                                 20
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 73 of 128



recapitalization or reclassification, or (iii) pursuant to a migratory merger effected solely for the
purpose of changing the jurisdiction of incorporation of the Company or any of its Subsidiaries
or (y) the occurrence of any going private transaction of the Company or any other event which
results in the Common Stock of the Company to cease to be registered under the 1934 Act;
provided, that solely with respect to clause (x) above, a Change of Control shall not be deemed
to have occurred if the Stockholder (as defined in the Securities Purchase Agreement) and its
Affiliates as of the Issuance Date (or any bona fide trust or estate planning vehicle for the benefit
of the stockholder or his immediate family) beneficially owns or acquires 50% or more of the
outstanding shares of Common Stock or 50% or more of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.

        (m)     “Closing Sale Price” means, for any security as of any date, the last closing trade
price for such security on the Principal Market, as reported by Bloomberg, or, if the Principal
Market begins to operate on an extended hours basis and does not designate the closing trade
price, then the last trade price of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last trade price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by Bloomberg, or if the
foregoing does not apply, the last trade price of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if no last trade price
is reported for such security by Bloomberg, the average of the ask prices of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink
Sheets LLC). If the Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the Company and the
Holder are unable to agree upon the fair market value of such security, then such dispute shall be
resolved in accordance with the procedures in Section 13. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period.

       (n)    “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common stock.

        (o)    “Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly, convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.

      (p)    “Eligible Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market, the OTCQB or the Principal Market.

       (q)     “Expiration Date” means the date that is June 30, 2018 or, if such date falls on a
day other than a Trading Day or on which trading does not take place on the Principal Market (a
“Holiday”), the next date that is not a Holiday.


                                                 21
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 74 of 128



        (r)    [INSERT IN SERIES A WARRANT ONLY: “Fixed Exercise Price” means
$15.00 subject to adjustment as provided herein.] [INSERT IN SERIES B WARRANT ONLY:
[Intentionally Omitted]]

        (s)     “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, (i) consolidate or merge with or into (whether or not the Company is the surviving
corporation) another Subject Entity, or (ii) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Company and its subsidiaries to one or
more Subject Entities, or (iii) make, or allow one or more Subject Entities to make, or allow the
Company to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted by the holders of at
least either (x) 50% of the outstanding shares of Common Stock, (y) 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all Subject
Entities making or party to, or Affiliated with any Subject Entities making or party to, such
purchase, tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated with any Subject
Entity making or party to, such purchase, tender or exchange offer, become collectively the
beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (iv) consummate a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of the outstanding
shares of Common Stock, (y) at least 50% of the outstanding shares of Common Stock calculated
as if any shares of Common Stock held by all the Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of Common Stock such
that the Subject Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the 1934 Act) of at least 50% of the outstanding shares of Common Stock, or (v)
reorganize, recapitalize or reclassify its Common Stock, (B) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in the aggregate to be
or become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, whether through acquisition, purchase, assignment, conveyance, tender, tender offer,
exchange, reduction in outstanding shares of Common Stock, merger, consolidation, business
combination, reorganization, recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of either (x) at least
50% of the aggregate ordinary voting power represented by issued and outstanding Common
Stock, (y) at least 50% of the aggregate ordinary voting power represented by issued and
outstanding Common Stock not held by all such Subject Entities as of the date of this Warrant
calculated as if any shares of Common Stock held by all such Subject Entities were not
outstanding, or (z) a percentage of the aggregate ordinary voting power represented by issued
and outstanding shares of Common Stock or other equity securities of the Company sufficient to
allow such Subject Entities to effect a statutory short form merger or other transaction requiring
other shareholders of the Company to surrender their shares of Common Stock without approval
of the shareholders of the Company or (C) directly or indirectly, including through subsidiaries,
                                                22
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 75 of 128



Affiliates or otherwise, in one or more related transactions, the issuance of or the entering into
any other instrument or transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this definition to the extent
necessary to correct this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

        (t)    “Going Private Transaction” means a transaction in which the Company merges
or consolidates with another Subject Entity that does not have a class of common equity
registered pursuant to the 1934 Act and the holders of Common Stock receive cash in lieu of
their shares.

       (u)      “Group” means a “group” as that term is used in Section 13(d) of the 1934 Act
and as defined in Rule 13d-5 thereunder.

        (v)     [INSERT IN SERIES A WARRANT ONLY: “Market Price” means with
respect to a particular date of determination, the lower of (i) the VWAP of the Common Stock on
the Trading Day immediately prior to the applicable date of determination and (ii) the price
which shall be computed as the quotient of (I) the sum of the VWAP of the Common Stock of
each Trading Day during the ten (10) consecutive Trading Day period ending and including the
Trading Day immediately prior to the applicable date of determination, divided by (II) ten (10).
All such determinations to be appropriately adjusted for any stock split, stock dividend, stock
combination or other similar transaction during any such measuring period.]

        [INSERT IN SERIES B WARRANT ONLY: “Market Price” means with respect to a
particular date of determination, the price which shall be computed as the quotient of (I) the sum
of the VWAP of the Common Stock of each Trading Day during the ten (10) consecutive
Trading Day period ending and including the Trading Day immediately prior to the applicable
date of determination, divided by (II) ten (10). All such determinations to be appropriately
adjusted for any stock split, stock dividend, stock combination or other similar transaction during
any such measuring period.]

      (w)     [INSERT IN SERIES A WARRANT ONLY: [Intentionally Omitted]] [INSERT
IN SERIES B WARRANTS: “Maximum Eligibility Number” means initially [          ] (the “Base
Share Amount”) and shall be increased (such increase, an “Adjustment”) at the Adjustment
Time by such number of shares of Common Stock equal to the Adjustment Share Amount.]

        (x)   “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

       (y)     “Parent Entity” of a Person means an entity that, directly or indirectly, controls
the applicable Person and whose common stock or equivalent equity security is quoted or listed
on an Eligible Market, or, if there is more than one such Person or Parent Entity, the Person or
Parent Entity with the largest public market capitalization as of the date of consummation of the
Fundamental Transaction.



                                                23
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 76 of 128



       (z)     “Person” means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization, any other entity or a government
or any department or agency thereof.

        (aa)    “Principal Market” means The New York Stock Exchange.

       (bb) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the Buyers relating to,
among other things, the registration of the resale of the Common Stock sold to the Buyers
pursuant to the Securities Purchase Agreement and issuable upon exercise of the SPA Warrants,
as may be amended from time to time.

       (cc) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

       (dd) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

        (ee) “Successor Entity” means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or the Person (or, if
so elected by the Holder, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

        (ff)   “Trading Day” means, as applicable, (x) with respect to all price or trading
volume determinations relating to the Common Stock, any day on which the Common Stock is
traded on the Principal Market, or, if the Principal Market is not the principal trading market for
the Common Stock, then on the principal securities exchange or securities market on which the
Common Stock is then traded, provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on such exchange or market for less than 4.5 hours or
any day that the Common Stock is suspended from trading during the final hour of trading on
such exchange or market (or if such exchange or market does not designate in advance the
closing time of trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time) unless such day is otherwise designated as a Trading Day in writing by the
Holder or (y) with respect to all determinations other than price or trading volume determinations
relating to the Common Stock, any day on which The New York Stock Exchange (or any
successor thereto) is open for trading of securities.

        (gg) [INSERT IN SERIES A WARRANT ONLY: “Variable Exercise Price” means,
as of any Exercise Date, 85% of the Market Price on such Exercise Date (subject to adjustment
for stock splits, stock dividends, stock combinations, recapitalizations or similar events occurring
on such Exercise Date).][INSERT IN SERIES B WARRANT ONLY: [Intentionally Omitted]]

       (hh)     “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal Market is not the
principal trading market for such security, then on the principal securities exchange or securities
market on which such security is then traded) during the period beginning at 9:30:01 a.m., New
York time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
                                                24
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 77 of 128



“HP” function (set to weighted average) or, if the foregoing does not apply, the dollar volume-
weighted average price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York time, and ending
at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the VWAP cannot be calculated for such security on such date on any of the foregoing
bases, the VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 13. All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination, recapitalization or other similar transaction
during such period.

                                    [signature page follows]




                                               25
NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 78 of 128



       IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common
Stock to be duly executed as of the Issuance Date set out above.

                                     PATRIOT NATIONAL, INC.




                                     By: _________________________________
                                         Name:
                                         Title:




NY01\AdelM\3821933.10

NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 79 of 128



                                                                                        EXHIBIT A

                                      EXERCISE NOTICE

       TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
                  WARRANT TO PURCHASE COMMON STOCK

                                  PATRIOT NATIONAL, INC.

       The undersigned holder hereby elects to exercise the Warrant to Purchase Common Stock
No. _______ (the “Warrant”) of Patriot National, Inc., a Delaware corporation (the
“Company”) as specified below. Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.

       1.      Form of Exercise Price. The Holder intends that payment of the Aggregate
Exercise Price shall be made as:

                       a “Cash Exercise” with respect to _________________ Warrant Shares;
                       and/or

                       a “Cashless Exercise” with respect to _______________ Warrant Shares.

       In the event that the Holder has elected a Cashless Exercise with respect to some or all of the
Warrant Shares to be issued pursuant hereto, the Holder hereby represents and warrants that this
Exercise Notice was executed by the Holder at __________ [a.m.][p.m.] on the date set forth below.

        2.      Payment of Exercise Price. In the event that the Holder has elected a Cash Exercise
with respect to some or all of the Warrant Shares to be issued pursuant hereto, the Holder shall pay
the Aggregate Exercise Price in the sum of $___________________ to the Company in accordance
with the terms of the Warrant.

        3.      Maximum Percentage Representation. This Exercise Notice shall constitute a
representation by the Holder that after giving effect to the exercise provided for in this Exercise
Notice, such Holder (together with the other Attribution Parties) will not have beneficial ownership
(together with the other Attribution Parties) of a number of shares of Common Stock which exceeds
the Maximum Percentage (as defined in the Warrant) of the total outstanding shares of Common
Stock of the Company as determined pursuant to the provisions of Section 1(f)(i) of the Warrant.

        4.      Delivery of Warrant Shares. The Company shall deliver to Holder, or its designee or
agent as specified below, __________ shares of Common Stock in accordance with the terms of the
Warrant. Delivery shall be made to Holder, or for its benefit, as follows:

              Check here if requesting delivery as a certificate to the following name and to the
following address:


        Issue to:



NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 80 of 128




                Check here if requesting delivery by Deposit/Withdrawal at Custodian as follows:

         DTC Participant:

         DTC Number:

         Account Number:


Date: _____________ __,


Name of Registered Holder


By:
      Name:
      Title:


      Tax ID:____________________________

      Facsimile:__________________________

      E-mail Address:_____________________




NY01\AdelM\3989318.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 81 of 128



                                                                                EXHIBIT B

                                 ACKNOWLEDGMENT

        The Company hereby acknowledges this Exercise Notice and hereby directs
______________ to issue the above indicated number of shares of Common Stock in accordance
with the Transfer Agent Instructions dated _________, 201_, from the Company and acknowledged
and agreed to by _______________.


                                          PATRIOT NATIONAL, INC.




                                          By: _________________________________
                                             Name:
                                             Title:




NY01\AdelM\3989318.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 82 of 128
                                                                                       Exhibit C


                         REGISTRATION RIGHTS AGREEMENT

       This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of [___], 2015, is by and among Patriot National, Inc., a Delaware corporation with offices
located at 401 East Las Olas Boulevard, Suite 1650, Fort Lauderdale, Florida 33301 (the
“Company”), and the undersigned buyers (each, a “Buyer,” and collectively, the “Buyers”).

                                          RECITALS

        A.     In connection with the Securities Purchase Agreement by and among the parties
hereto, dated as of December 13, 2015 (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to
issue and sell to each Buyer (i) the Company Common Shares (as defined in the Securities
Purchase Agreement) and (ii) the Warrants (as defined in the Securities Purchase Agreement)
which will be exercisable to purchase Warrant Shares (as defined in the Securities Purchase
Agreement) in accordance with the terms of the Warrants and a stockholder of the Company has
agreed to sell to each Buyer the Stockholder Common Shares (as defined in the Securities
Purchase Agreement).

        B.     To induce the Buyers to consummate the transactions contemplated by the
Securities Purchase Agreement, the Company has agreed to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state securities laws.

                                        AGREEMENT

       NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and each of the Buyers hereby agree as follows:

1.      Definitions.

       Capitalized terms used herein and not otherwise defined herein shall have the respective
meanings set forth in the Securities Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

      (a)       “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

      (b)       “Common Shares” shall have the meaning set forth in the Securities Purchase
Agreement.

       (c)     “Effective Date” means the date that the applicable Registration Statement has
been declared effective by the SEC.

       (d)     “Effectiveness Deadline” means (i) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), January 31, 2016 and (ii) with respect to
any additional Registration Statements that may be required to be filed by the Company pursuant

NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 83 of 128



to this Agreement, the earlier of the (A) 60th calendar day following the date on which the
Company was required to file such additional Registration Statement and (B) 5th Business Day
after the date the Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Registration Statement will not be reviewed or will not be subject to further review.

         (e)    “Filing Deadline” means (i) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 15th Business Day after the Closing Date and
(ii) with respect to any additional Registration Statements that may be required to be filed by the
Company pursuant to this Agreement, the date on which the Company was required to file such
additional Registration Statement pursuant to the terms of this Agreement.

        (f)    “Investor” means a Buyer or any transferee or assignee of any Registrable
Securities or Warrants, as applicable, to whom a Buyer assigns its rights under this Agreement
and who agrees to become bound by the provisions of this Agreement in accordance with
Section 9 and any transferee or assignee thereof to whom a transferee or assignee of any
Registrable Securities or Warrants, as applicable, assigns its rights under this Agreement and
who agrees to become bound by the provisions of this Agreement in accordance with Section 9.

       (g)     “Person” means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization or a government or any
department or agency thereof.

       (h)     “register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements in compliance with the 1933 Act and
pursuant to Rule 415 and the declaration of effectiveness of such Registration Statement(s) by
the SEC.

         (i)     “Registrable Securities” means (i) the Common Shares, (ii) the Warrant Shares
and (iii) any capital stock of the Company issued or issuable with respect to the Common Shares,
the Warrant Shares or the Warrants, including, without limitation, (1) as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock (as defined in the
Warrants) are converted or exchanged and shares of capital stock of a Successor Entity (as
defined in the Warrants) into which the shares of Common Stock are converted or exchanged, in
each case, without regard to any limitations on exercise of the Warrants.

       (j)      “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering Registrable Securities.

       (k)    “Required Holders” means, as of any given time, the holders of 2/3rds of the
Registrable Securities as of such time (excluding any Registrable Securities held by the
Company or any of its Subsidiaries as of such time).

       (l)     “Required Registration Amount” means the sum of (i) the number of Common
Shares issued or resold, as applicable, pursuant to the Securities Purchase Agreement; (ii) the
maximum number of Warrant Shares issued and issuable pursuant to the Series A Warrants (as
defined in the Securities Purchase Agreement; and (iii) 150% of the maximum number of
Warrant Shares issued and issuable pursuant to the Warrants immediately preceding the
                                               2
NY01\AdelM\3847432.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 84 of 128



applicable date of determination, in each case, without taking into account any limitations on the
exercise of the Warrants set forth therein and, with respect to any given Registration Statement,
(x) assuming an exercise in full of such related Warrants as of the time immediately prior to the
time of filing of such Registration Statement and (y) with respect to the related Series B
Warrants (as defined in the Securities Purchase Agreement) assuming an Adjustment Time (as
defined in the Series B Warrants) immediately prior to such date of determination), all subject to
adjustment as provided in Section 2(d) and/or Section 2(f).

       (m)      “Rule 144” means Rule 144 promulgated by the SEC under the 1933 Act, as
such rule may be amended from time to time, or any other similar or successor rule or regulation
of the SEC that may at any time permit the Investors to sell securities of the Company to the
public without registration.

        (n)    “Rule 415” means Rule 415 promulgated by the SEC under the 1933 Act, as
such rule may be amended from time to time, or any other similar or successor rule or regulation
of the SEC providing for offering securities on a continuous or delayed basis.

       (o)      “SEC” means the United States Securities and Exchange Commission or any
successor thereto.

2.      Registration.

        (a)     Mandatory Registration. The Company shall prepare and, no later than the Filing
Deadline, file with the SEC an initial Registration Statement on Form S-1 covering the resale of
all of the Registrable Securities, provided that such initial Registration Statement shall register
for resale at least the number of shares of Common Stock equal to the Required Registration
Amount as of the date such Registration Statement is initially filed with the SEC;. Such initial
Registration Statement, and each other Registration Statement required to be filed pursuant to the
terms of this Agreement, shall contain (except if otherwise directed by the Required Holders or
unless required by the SEC) the “Selling Stockholders” and “Plan of Distribution” sections in
substantially the form attached hereto as Exhibit B. The Company shall use its best efforts to
have such initial Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms of this Agreement, declared effective by the SEC no later than the
applicable Effectiveness Deadline for such Registration Statement.

        (b)     Legal Counsel. Subject to Section 5 hereof, Kelley Drye & Warren LLP, counsel
solely to the lead investor (“Legal Counsel”) shall review and oversee any registration, solely on
behalf of the lead investor, pursuant to this Section 2.

        (c)    Ineligibility to Use Form S-3. The Company shall undertake to register the resale
of the Registrable Securities on Form S-3 as soon as such form is available to it (being no earlier
than November 1, 2016), provided that the Company shall maintain the effectiveness of all
Registration Statements then in effect until such time as a Registration Statement on Form S-3
covering the resale of all the Registrable Securities has been declared effective by the SEC and
the prospectus contained therein is available for use.

       (d)    Sufficient Number of Shares Registered. In the event the number of shares
available under any Registration Statement is insufficient to cover all of the Registrable
                                           3
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 85 of 128



Securities required to be covered by such Registration Statement or an Investor’s allocated
portion of the Registrable Securities pursuant to Section 2(h), the Company shall amend such
Registration Statement (if permissible), or file with the SEC a new Registration Statement (on
the short form available therefor, if applicable), or both, so as to cover at least the Required
Registration Amount as of the Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, no later than fifteen (15) days after the
necessity therefor arises (but taking account of any Staff position with respect to the date on
which the Staff will permit such amendment to the Registration Statement and/or such new
Registration Statement (as the case may be) to be filed with the SEC). The Company shall use
its best efforts to cause such amendment to such Registration Statement and/or such new
Registration Statement (as the case may be) to become effective no event later than the
applicable Effectiveness Deadline for such Registration Statement. For purposes of the
foregoing provision, the number of shares available under a Registration Statement shall be
deemed “insufficient to cover all of the Registrable Securities” if at any time during the
Registration Period (as defined below) the number of shares of Common Stock available for
resale under the applicable Registration Statement is less than the product determined by
multiplying (i) the Required Registration Amount as of such time by (ii) 0.90. The calculation
set forth in the foregoing sentence shall be made without regard to any limitations on exercise of
the Warrants (and such calculation shall assume that the Warrants are then fully exercisable for
shares of Common Stock at the then-prevailing applicable Exercise Price).

        (e)     Effect of Failure to File and Obtain and Maintain Effectiveness of any
Registration Statement. If (i) a Registration Statement covering the resale of all of the
Registrable Securities required to be covered thereby (disregarding any reduction pursuant to
Section 2(f)) and required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the Filing Deadline for such Registration Statement (a “Filing
Failure”) or (B) not declared effective by the SEC on or before the Effectiveness Deadline for
such Registration Statement (an “Effectiveness Failure”) (it being understood that if on the
Business Day immediately following the Effective Date for such Registration Statement the
Company shall not have filed a “final” prospectus for such Registration Statement with the SEC
under Rule 424(b) in accordance with Section 3(b) (whether or not such a prospectus is
technically required by such rule), the Company shall be deemed to not have satisfied this clause
(i)(B) and such event shall be deemed to be an Effectiveness Failure), (ii) other than during an
Allowable Grace Period (as defined below), on any day after the Effective Date of a Registration
Statement sales of all of the Registrable Securities required to be included on such Registration
Statement (disregarding any reduction pursuant to Section 2(f)) cannot be made pursuant to such
Registration Statement (including, without limitation, because of a failure to keep such
Registration Statement effective, a failure to disclose such information as is necessary for sales
to be made pursuant to such Registration Statement, a suspension or delisting of (or a failure to
timely list) the shares of Common Stock on the Principal Market (as defined in the Securities
Purchase Agreement), or a failure to register a sufficient number of shares of Common Stock or
by reason of a stop order) or the prospectus contained therein is not available for use for any
reason (a “Maintenance Failure”), or (iii) if a Registration Statement is not effective for any
reason or the prospectus contained therein is not available for use for any reason, and either (x)
the Company fails for any reason to satisfy the requirements of Rule 144(c)(1), including,
without limitation, the failure to satisfy the current public information requirement under Rule
144(c) or (y) the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
                                                 4
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 86 of 128



such an issuer in the future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Current Public Information Failure”) as a result of which any of the Investors
are unable to sell Registrable Securities without restriction under Rule 144 (including, without
limitation, volume restrictions), then, as partial relief for the damages to any holder by reason of
any such delay in, or reduction of, its ability to sell the underlying shares of Common Stock
(which remedy shall not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each holder of Registrable Securities relating to such Registration
Statement an amount in cash equal to one percent (1%) of the aggregate Purchase Price (as such
term is defined in the Securities Purchase Agreement): (1) on the date of such Filing Failure,
Effectiveness Failure, Maintenance Failure or Current Public Information Failure, as applicable,
and (2) on every thirty (30) day anniversary of (I) a Filing Failure until such Filing Failure is
cured; (II) an Effectiveness Failure until such Effectiveness Failure is cured; (III) a Maintenance
Failure until such Maintenance Failure is cured; and (IV) a Current Public Information Failure
until the earlier of (i) the date such Current Public Information Failure is cured and (ii) such time
that such public information is no longer required pursuant to Rule 144 (in each case, pro rated
for periods totaling less than thirty (30) days). The payments to which a holder of Registrable
Securities shall be entitled pursuant to this Section 2(e) are referred to herein as “Registration
Delay Payments.” Following the initial Registration Delay Payment for any particular event or
failure (which shall be paid on the date of such event or failure, as set forth above), without
limiting the foregoing, if an event or failure giving rise to the Registration Delay Payments is
cured prior to any thirty (30) day anniversary of such event or failure, then such Registration
Delay Payment shall be made on the third (3rd) Business Day after such cure. In the event the
Company fails to make Registration Delay Payments in a timely manner in accordance with the
foregoing, such Registration Delay Payments shall bear interest at the rate of one percent (1%)
per month (prorated for partial months) until paid in full. Notwithstanding the foregoing, (i) no
Registration Delay Payments shall be owed to an Investor (other than with respect to a
Maintenance Failure resulting from a suspension or delisting of (or a failure to timely list) the
shares of Common Stock on the Principal Market) with respect to any period during which all of
such Investor’s Registrable Securities may be sold by such Investor without restriction under
Rule 144 (including, without limitation, volume restrictions) and without the need for current
public information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (ii) no
Registration Delay Payments shall be owed to an Investor to the extent such Investor shall have
received Registation Delay Payments in excess of 10% of the aggregate Purchase Price of such
Investor. For the avoidance of doubt, no more than one Registration Delay Payment shall be
payable by the Company at any given time, notwithstanding that more than one failure giving
rise to a Registration Delay Payment shall have occurred and is continuing (e.g., an Effectiveness
Failure and a Current Public Information Failure continuing simultaneously); provided, that,
Registration Delay Payments shall continue in accordance with this Section 2(e) until all failures
giving rise to such payments are cured.

       (f)      Offering. Notwithstanding anything to the contrary contained in this Agreement,
in the event the staff of the SEC (the “Staff”) or the SEC seeks to characterize any offering
pursuant to a Registration Statement filed pursuant to this Agreement as constituting an offering
of securities by, or on behalf of, the Company, or in any other manner, such that the Staff or the
SEC do not permit such Registration Statement to become effective and used for resales in a
manner that does not constitute such an offering and that permits the continuous resale at the
market by the Investors participating therein (or as otherwise may be acceptable to each Investor)
                                                 5
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 87 of 128



without being named therein as an “underwriter,” then the Company shall reduce the number of
shares to be included in such Registration Statement by all Investors until such time as the
Staff and the SEC shall so permit such Registration Statement to become effective as aforesaid.
In making such reduction, the Company shall reduce the number of shares to be included by all
Investors on a pro rata basis (based upon the number of Registrable Securities otherwise required
to be included for each Investor) unless the inclusion of shares by a particular Investor or a
particular set of Investors are resulting in the Staff or the SEC’s “by or on behalf of the
Company” offering position, in which event the shares held by such Investor or set of Investors
shall be the only shares subject to reduction (and if by a set of Investors on a pro rata basis by
such Investors or on such other basis as would result in the exclusion of the least number of
shares by all such Investors); provided, that, with respect to such pro rata portion allocated to any
Investor, such Investor may elect the allocation of such pro rata portion among the Registrable
Securities of such Investor. In addition, in the event that the Staff or the SEC requires any
Investor seeking to sell securities under a Registration Statement filed pursuant to this
Agreement to be specifically identified as an ”underwriter” in order to permit such Registration
Statement to become effective, and such Investor does not consent to being so named as an
underwriter in such Registration Statement, then, in each such case, the Company shall reduce
the total number of Registrable Securities to be registered on behalf of such Investor, until such
time as the Staff or the SEC does not require such identification or until such Investor accepts
such identification and the manner thereof. Any reduction pursuant to this paragraph will first
reduce all Registrable Securities other than those issued or resold, as applicable, pursuant to the
Securities Purchase Agreement. In the event of any reduction in Registrable Securities pursuant
to this paragraph, an affected Investor shall have the right to require, upon delivery of a written
request to the Company signed by such Investor, the Company to file a registration statement
within twenty (20) days of such request (subject to any restrictions imposed by Rule 415 or
required by the Staff or the SEC) for resale by such Investor in a manner acceptable to such
Investor, and the Company shall following such request cause to be and keep effective such
registration statement in the same manner as otherwise contemplated in this Agreement
for registration statements hereunder, in each case until such time as: (i) all Registrable
Securities held by such Investor have been registered and sold pursuant to an effective
Registration Statement in a manner acceptable to such Investor or (ii) all Registrable Securities
may be resold by such Investor without restriction (including, without limitation, volume
limitations) pursuant to Rule 144 (taking account of any Staff position with respect to “affiliate”
status) and without the need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable) or (iii) such Investor agrees to be named as an underwriter in any such
Registration Statement in a manner acceptable to such Investor as to all Registrable Securities
held by such Investor and that have not theretofore been included in a Registration Statement
under this Agreement (it being understood that the special demand right under this sentence may
be exercised by an Investor multiple times and with respect to limited amounts of Registrable
Securities in order to permit the resale thereof by such Investor as contemplated above).

       (g)      Piggyback Registrations. Without limiting any obligation of the Company
hereunder or under the Securities Purchase Agreement, if there is not an effective Registration
Statement covering all of the Registrable Securities or the prospectus contained therein is not
available for use and the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others under the 1933 Act
of any of its equity securities (other than on Form S-4 or Form S-8 (each as promulgated under
                                                 6
NY01\AdelM\3847432.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 88 of 128



the 1933 Act) or their then equivalents relating to equity securities to be issued solely in
connection with any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans), then the Company
shall deliver to each Investor a written notice of such determination and, if within fifteen (15)
days after the date of the delivery of such notice, any such Investor shall so request in writing,
the Company shall include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered; provided, however, the Company shall not be
required to register any Registrable Securities pursuant to this Section 2(g) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation, volume
restrictions) and without the need for current public information required by Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) or that are the subject of a then-effective Registration Statement.

        (h)     Allocation of Registrable Securities. The initial number of Registrable Securities
included in any Registration Statement and any increase in the number of Registrable Securities
included therein shall be allocated pro rata among the Investors based on the number of
Registrable Securities held by each Investor at the time such Registration Statement covering
such initial number of Registrable Securities or increase thereof is declared effective by the SEC.
In the event that an Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee or assignee (as the case may be) that becomes an Investor shall be
allocated a pro rata portion of the then-remaining number of Registrable Securities included in
such Registration Statement for such transferor or assignee (as the case may be). Any shares of
Common Stock included in a Registration Statement and which remain allocated to any Person
which ceases to hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of Registrable Securities then
held by such Investors which are covered by such Registration Statement.

        (i)    No Inclusion of Other Securities. The Company shall in no event include any
securities other than Registrable Securities on any Registration Statement filed in accordance
herewith without the prior written consent of the Required Holders.

3.      Related Obligations.

        The Company shall use its best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof, and, pursuant thereto,
the Company shall have the following obligations:

         (a)    The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to all the Registrable Securities (but in no event later than the applicable
Filing Deadline) and use its best efforts to cause such Registration Statement to become effective
no later than the Effectiveness Deadline. Subject to Allowable Grace Periods, the Company
shall keep each Registration Statement effective (and the prospectus contained therein available
for use) pursuant to Rule 415 for resales by the Investors on a delayed or continuous basis at
then-prevailing market prices (and not fixed prices) at all times until the earlier of (i) the date as
of which all of the Investors may sell all of the Registrable Securities required to be covered by
such Registration Statement (disregarding any reduction pursuant to Section 2(f)) without
restriction pursuant to Rule 144 (including, without limitation, volume restrictions) and without
the need for current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
                                                  7
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 89 of 128



applicable), (ii) the date on which the Investors shall have sold all of the Registrable Securities
covered by such Registration Statement, or (iii) March 31, 2019 (the “Registration Period”).
Notwithstanding anything to the contrary contained in this Agreement, the Company shall ensure
that, when filed and at all times while effective, each Registration Statement (including, without
limitation, all amendments and supplements thereto) and the prospectus (including, without
limitation, all amendments and supplements thereto) used in connection with such Registration
Statement (1) shall not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not misleading and (2)
will disclose (whether directly or through incorporation by reference to other SEC filings to the
extent permitted) all material information regarding the Company and its securities.

        (b)     Subject to Section 3(r) of this Agreement, the Company shall prepare and file
with the SEC such amendments (including, without limitation, post-effective amendments) and
supplements to each Registration Statement and the prospectus used in connection with each
such Registration Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep each such Registration Statement effective at
all times during the Registration Period for such Registration Statement, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company required to be covered by such Registration Statement until such time
as all of such Registrable Securities shall have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such Registration Statement;
provided, however, by 8:30 a.m. (New York time) on the Business Day immediately following
each Effective Date, the Company shall file with the SEC in accordance with Rule 424(b) under
the 1933 Act the final prospectus to be used in connection with sales pursuant to the applicable
Registration Statement (whether or not such a prospectus is technically required by such rule).

        (c)    The Company shall permit Legal Counsel and legal counsel for each other
Investor to review and comment upon (i) each Registration Statement at least five (5) Business
Days prior to its filing with the SEC and (ii) all amendments and supplements to each
Registration Statement (including, without limitation, the prospectus contained therein) (except
for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports) within a reasonable number of days prior to their filing
with the SEC. The Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto or to any prospectus contained
therein without the prior consent of Legal Counsel, which consent shall not be unreasonably
withheld. The Company shall promptly furnish to Legal Counsel and legal counsel for each other
Investor, without charge, (i) copies of any correspondence from the SEC or the Staff to the
Company or its representatives relating to each Registration Statement, provided that such
correspondence shall not contain any material, non-public information regarding the Company or
any of its Subsidiaries (as defined in the Securities Purchase Agreement), (ii) after the same is
prepared and filed with the SEC, one (1) copy of each Registration Statement and any
amendment(s) and supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by an Investor, and all
exhibits and (iii) upon the effectiveness of each Registration Statement, one (1) copy of the
prospectus included in such Registration Statement and all amendments and supplements thereto.

                                                 8
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 90 of 128



The Company shall reasonably cooperate with Legal Counsel and legal counsel for each other
Investor in performing the Company’s obligations pursuant to this Section 3.

        (d)     The Company shall promptly furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i) after the same is
prepared and filed with the SEC, at least one (1) copy of each Registration Statement and any
amendment(s) and supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of each Registration
Statement, an electronic copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such Investor may
reasonably request from time to time) and (iii) such other documents, including, without
limitation, copies of any preliminary or final prospectus, as such Investor may reasonably request
from time to time in order to facilitate the disposition of the Registrable Securities owned by
such Investor.

        (e)     The Company shall use its best efforts to register and qualify, unless an
exemption from registration and qualification applies, the resale by Investors of the Registrable
Securities covered by a Registration Statement under such other securities or “blue sky” laws of
all applicable jurisdictions in the United States; provided, however, the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this Section 3(e), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a general consent to service
of process in any such jurisdiction. The Company shall promptly notify Legal Counsel, legal
counsel for each other Investor and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities or “blue sky” laws
of any jurisdiction in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.

        (f)     The Company shall notify Legal Counsel, legal counsel for each other Investor
and each Investor in writing of the happening of any event, as promptly as practicable after
becoming aware of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, may include an untrue statement of a material fact or omission to
state a material fact required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, non-public information regarding the Company or
any of its Subsidiaries), and, subject to Section 3(r), promptly prepare a supplement or
amendment to such Registration Statement and such prospectus contained therein to correct such
untrue statement or omission and deliver an electronic copy of such supplement or amendment to
Legal Counsel, legal counsel for each other Investor and each Investor (or such other number of
copies as Legal Counsel, legal counsel for each other Investor or such Investor may reasonably
request). The Company shall also promptly notify Legal Counsel, legal counsel for each other
Investor and each Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness shall be delivered to Legal
Counsel, legal counsel for each other Investor and each Investor by facsimile or e-mail on the
                                                 9
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 91 of 128



same day of such effectiveness and by overnight mail), and when the Company receives written
notice from the SEC that a Registration Statement or any post-effective amendment will be
reviewed by the SEC, (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, (iii) of the Company’s
reasonable determination that a post-effective amendment to a Registration Statement would be
appropriate; and (iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the Registration Statement or
any amendment or supplement thereto or any related prospectus.

         (g)     The Company shall (i) use its best efforts to prevent the issuance of any stop order
or other suspension of effectiveness of each Registration Statement or the use of any prospectus
contained therein, or the suspension of the qualification, or the loss of an exemption from
qualification, of any of the Registrable Securities for sale in any jurisdiction and, if such an order
or suspension is issued, to obtain the withdrawal of such order or suspension at the earliest
possible moment and (ii) notify Legal Counsel, legal counsel for each other Investor and each
Investor who holds Registrable Securities of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding for such purpose.

        (h)     [Reserved]

        (i)     If any Investor may be required under applicable securities law to be described in
any Registration Statement as an underwriter and such Investor consents to so being named an
underwriter, upon the written request of such Investor, the Company shall make available for
inspection by (i) such Investor, (ii) legal counsel for such Investor and (iii) one (1) firm of
accountants or other agents retained by such Investor (collectively, the “Inspectors”), all
pertinent financial and other records, and pertinent corporate documents and properties of the
Company (collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply all information
which any Inspector may reasonably request; provided, however, each Inspector shall agree in
writing to hold in strict confidence and not to make any disclosure (except to such Investor) or
use of any Record or other information which the Company’s board of directors determines in
good faith to be confidential, and of which determination the Inspectors are so notified, unless
(1) the disclosure of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the 1933 Act, (2) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a court or
government body of competent jurisdiction, or (3) the information in such Records has been
made generally available to the public other than by disclosure in violation of this Agreement or
any other Transaction Document (as defined in the Securities Purchase Agreement). Such
Investor agrees that it shall, upon learning that disclosure of such Records is sought in or by a
court or governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed confidential.
Nothing herein (or in any other confidentiality agreement between the Company and such
Investor, if any) shall be deemed to limit any Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.


                                                 10
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 92 of 128



        (j)    The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii) the disclosure of
such information is necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required to be disclosed in such Registration Statement pursuant to the
1933 Act, (iii) the release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by disclosure in violation
of this Agreement or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt written notice
to such Investor and allow such Investor, at such Investor’s expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such information.

         (k)    Without limiting any obligation of the Company under the Securities Purchase
Agreement, the Company shall use its best efforts either to (i) cause all of the Registrable
Securities covered by each Registration Statement to be listed on each securities exchange on
which securities of the same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such exchange,
(ii) secure designation and quotation of all of the Registrable Securities covered by each
Registration Statement on a Eligible Market (as defined in the Securities Purchase Agreement),
or (iii) if, despite the Company’s best efforts to satisfy the preceding clauses (i) or (ii) the
Company is unsuccessful in satisfying the preceding clauses (i) or (ii), without limiting the
generality of the foregoing, to use its best efforts to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority (“FINRA”) as such with respect to
such Registrable Securities. In addition, the Company shall cooperate with each Investor and
any broker or dealer through which any such Investor proposes to sell its Registrable Securities
in effecting a filing with FINRA pursuant to FINRA Rule 5110 as requested by such Investor.
The Company shall pay all fees and expenses in connection with satisfying its obligations under
this Section 3(k).

        (l)     The Company shall cooperate with the Investors who hold Registrable Securities
being offered and, to the extent applicable, facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts (as the case may be) as the Investors may reasonably request from
time to time and registered in such names as the Investors may request.

        (m)    If requested by an Investor, the Company shall as soon as practicable after receipt
of notice from such Investor and subject to Section 3(r) hereof, (i) incorporate in a prospectus
supplement or post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable Securities being
offered or sold, the purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be incorporated in
such prospectus supplement or post-effective amendment; and (iii) supplement or make
                                                 11
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 93 of 128



amendments to any Registration Statement or prospectus contained therein if reasonably
requested by an Investor holding any Registrable Securities.

        (n)   The Company shall use its best efforts to cause the Registrable Securities covered
by a Registration Statement to be registered with or approved by such other governmental
agencies or authorities as may be necessary to consummate the disposition of such Registrable
Securities.

        (o)     The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period covered thereby, an
earnings statement (in form complying with, and in the manner provided by, the provisions of
Rule 158 under the 1933 Act) covering a twelve-month period beginning not later than the first
day of the Company’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.

        (p)    The Company shall otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC in connection with any registration hereunder.

        (q)     Within one (1) Business Day after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall deliver, and shall
cause legal counsel for the Company to deliver, to the transfer agent for such Registrable
Securities (with copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.

         (r)    Notwithstanding anything to the contrary herein (but subject to the last sentence
of this Section 3(r)), at any time after the Effective Date of a particular Registration Statement,
the Company may delay the disclosure of material, non-public information concerning the
Company or any of its Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the Company and, in the
opinion of counsel to the Company, otherwise required (a “Grace Period”), provided that the
Company shall promptly notify the Investors in writing of the (i) existence of material, non-
public information giving rise to a Grace Period (provided that in each such notice the Company
shall not disclose the content of such material, non-public information to any of the Investors)
and the date on which such Grace Period will begin and (ii) date on which such Grace Period
ends, provided further that (I) no Grace Period shall exceed forty-five (45) consecutive days and
during any three hundred sixty five (365) day period all such Grace Periods shall not exceed an
aggregate of one hundred and twenty (120) days, (II) the first day of any Grace Period must be at
least five (5) Trading Days after the last day of any prior Grace Period and (III) no Grace Period
may exist during the fifteen (15) Trading Day period immediately following the Effective Date
of such Registration Statement (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, such Grace Period shall begin on and include
the date the Investors receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Investors receive the notice referred to in clause (ii) above and
the date referred to in such notice. The provisions of Section 3(b) hereof shall not be applicable
during the period of any Allowable Grace Period. Upon expiration of each Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect to the
                                                12
NY01\AdelM\3847432.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 94 of 128



information giving rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary contained in this Section 3(r), the
Company shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which such Investor has
entered into a contract for sale, and delivered a copy of the prospectus included as part of the
particular Registration Statement to the extent applicable, prior to such Investor’s receipt of the
notice of a Grace Period and for which the Investor has not yet settled.

         (s)    The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by each Investors of its Registrable Securities pursuant to each Registration
Statement.

        (t)     Neither the Company nor any Subsidiary or affiliate thereof shall identify any
Investor as an underwriter in any public disclosure or filing with the SEC, the Principal Market
or any Eligible Market and any Buyer being deemed an underwriter by the SEC shall not relieve
the Company of any obligations it has under this Agreement or any other Transaction Document;
provided, however, that the foregoing shall not prohibit the Company from including the
disclosure found in the "Plan of Distribution" section attached hereto as Exhibit B in the
Registration Statement. Notwithstanding anything herein to the contrary, if an Investor is
required by the SEC to be named as an underwriter in a Registration Statement and such Investor
elects not to be named as an underwriter (or the Company is required by the SEC to reduce the
number of Registrable Securities included in such Registration Statement to remove such
requirement by the SEC, if applicable, or otherwise), the Company shall not be required to
include such Investor’s Registrable Securities in such Registration Statement hereunder and no
Registration Delay Payments shall accrue with respect to such Investor’s Registrable Securities.

        (u)     Neither the Company nor any of its Subsidiaries has entered, as of the date hereof,
nor shall the Company or any of its Subsidiaries, on or after the date of this Agreement, enter
into any agreement with respect to its securities, that would have the effect of impairing the
rights granted to the Buyers in this Agreement or otherwise conflicts with the provisions hereof.

4.      Obligations of the Investors.

         (a)     At least five (5) Business Days prior to the first anticipated filing date of each
Registration Statement, the Company shall notify each Investor in writing of the information the
Company requires from each such Investor with respect to such Registration Statement. It shall
be a condition precedent to the obligations of the Company to complete the registration pursuant
to this Agreement with respect to the Registrable Securities of a particular Investor that such
Investor shall furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable Securities held by
it, as shall be reasonably required to effect and maintain the effectiveness of the registration of
such Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

       (b)    Each Investor, by such Investor’s acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in connection with the

                                                13
NY01\AdelM\3847432.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 95 of 128



preparation and filing of each Registration Statement hereunder, unless such Investor has
notified the Company in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.

        (c)     Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first sentence of 3(f), such
Investor will immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such Investor’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 3(b) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is required.
Notwithstanding anything to the contrary in this Section 4(c), the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which such Investor has entered into a contract for sale
prior to the Investor’s receipt of a notice from the Company of the happening of any event of the
kind described in Section 3(g) or the first sentence of Section 3(f) and for which such Investor
has not yet settled.

        (d)    Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with sales of Registrable
Securities pursuant to a Registration Statement.

5.      Expenses of Registration.

       All reasonable expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2 and 3, including,
without limitation, all registration, listing and qualifications fees, printers and accounting fees,
FINRA filing fees (if any) and fees and disbursements of counsel for the Company shall be paid
by the Company. The Company shall reimburse Legal Counsel for its fees and disbursements in
connection with registration, filing or qualification pursuant to Sections 2 and 3 of this
Agreement which amount shall be limited to $10,000.

6.      Indemnification.

        (a)     To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor and each of its directors, officers,
shareholders, members, partners, employees, agents, advisors, representatives (and any other
Persons with a functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls such Investor within the
meaning of the 1933 Act or the Securities Exchange Act of 1934, as amended (the “1934 Act”),
and each of the directors, officers, shareholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such controlling Persons
(each, an “Indemnified Person”), against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without limitation, court
costs, reasonable attorneys’ fees and costs of defense and investigation), amounts paid in
settlement or expenses, joint or several, (collectively, “Claims”) incurred in investigating,

                                                 14
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 96 of 128



preparing or defending any action, claim, suit, inquiry, proceeding, investigation or appeal taken
from the foregoing by or before any court or governmental, administrative or other regulatory
agency, body or the SEC, whether pending or threatened, whether or not an Indemnified Person
is or may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective amendment thereto
or in any filing made in connection with the qualification of the offering under the securities or
other “blue sky” laws of any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto with the SEC)
or the omission or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company of the 1933 Act,
the 1934 Act, any other law, including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified Person
arising out of or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of such Registration
Statement or any such amendment thereof or supplement thereto and (ii) shall not be available to
a particular Investor to the extent such Claim is based on a failure of such Investor to deliver or
to cause to be delivered the prospectus made available by the Company (to the extent
applicable), including, without limitation, a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by the Company pursuant to Section 3(d) and then only if,
and to the extent that, following the receipt of the corrected prospectus no grounds for such
Claim would have existed; and (iii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company, which consent
shall not be unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified Person and shall
survive the transfer of any of the Registrable Securities by any of the Investors pursuant to
Section 9.

        (b)     In connection with any Registration Statement in which an Investor is
participating, such Investor agrees to severally and not jointly indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section 6(a), the Company,
each of its directors, each of its officers who signs the Registration Statement and each Person, if
any, who controls the Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of them may
                                                  15
NY01\AdelM\3847432.1
   Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 97 of 128



become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case, to the extent,
and only to the extent, that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c) and the below provisos in this
Section 6(b), such Investor will reimburse an Indemnified Party any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating or defending any
such Claim; provided, however, the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed, provided further that
such Investor shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the transfer of any of the Registrable
Securities by any of the Investors pursuant to Section 9.

        (c)     Promptly after receipt by an Indemnified Person or Indemnified Party (as the case
may be) under this Section 6 of notice of the commencement of any action or proceeding
(including, without limitation, any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party (as the case may be) shall, if a Claim in respect thereof
is to be made against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof, and the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or the Indemnified
Party (as the case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees and expenses of such
counsel to be paid by the indemnifying party if: (i) the indemnifying party has agreed in writing
to pay such fees and expenses; (ii) the indemnifying party shall have failed promptly to assume
the defense of such Claim and to employ counsel reasonably satisfactory to such Indemnified
Person or Indemnified Party (as the case may be) in any such Claim; or (iii) the named parties to
any such Claim (including, without limitation, any impleaded parties) include both such
Indemnified Person or Indemnified Party (as the case may be) and the indemnifying party, and
such Indemnified Person or such Indemnified Party (as the case may be) shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in which case, if such
Indemnified Person or such Indemnified Party (as the case may be) notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the indemnifying
party, then the indemnifying party shall not have the right to assume the defense thereof and such
counsel shall be at the expense of the Indemnifying Party, provided further that in the case of
clause (iii) above the indemnifying party shall not be responsible for the reasonable fees and
expenses of more than one (1) separate legal counsel for such Indemnified Person or Indemnified
Party (as the case may be). The Indemnified Party or Indemnified Person (as the case may be)
shall reasonably cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish to the
                                                   16
NY01\AdelM\3847432.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 98 of 128



indemnifying party all information reasonably available to the Indemnified Party or Indemnified
Person (as the case may be) which relates to such action or Claim. The indemnifying party shall
keep the Indemnified Party or Indemnified Person (as the case may be) reasonably apprised at all
times as to the status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or proceeding effected
without its prior written consent; provided, however, the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party shall, without the
prior written consent of the Indemnified Party or Indemnified Person (as the case may be),
consent to entry of any judgment or enter into any settlement or other compromise which does
not include as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person (as the case may be) of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any admission as to
fault on the part of the Indemnified Party. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnified Party or Indemnified
Person (as the case may be) with respect to all third parties, firms or corporations relating to the
matter for which indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or Indemnified Party
(as the case may be) under this Section 6, except to the extent that the indemnifying party is
materially and adversely prejudiced in its ability to defend such action.

         (d)    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or defense, as and when
bills are received or Indemnified Damages are incurred.

         (e)   The indemnity and contribution agreements contained herein shall be in addition
to (i) any cause of action or similar right of the Indemnified Party or Indemnified Person against
the indemnifying party or others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

7.      Contribution.

         To the extent any indemnification by an indemnifying party is prohibited or limited by
law, the indemnifying party agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however: (i) no contribution shall be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set forth in Section 6 of
this Agreement, (ii) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933 Act) in
connection with such sale shall be entitled to contribution from any Person involved in such sale
of Registrable Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in amount to the amount
of net proceeds received by such seller from the applicable sale of such Registrable Securities
pursuant to such Registration Statement. Notwithstanding the provisions of this Section 7, no
Investor shall be required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the applicable sale of the
Registrable Securities subject to the Claim exceeds the amount of any damages that such
                                                17
NY01\AdelM\3847432.1
      Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 99 of 128



Investor has otherwise been required to pay, or would otherwise be required to pay under
Section 6(b), by reason of such untrue or alleged untrue statement or omission or alleged
omission.

8.       Reports Under the 1934 Act.

       With a view to making available to the Investors the benefits of Rule 144, so long as the
Investors hold any Registrable Securities, the Company agrees to:

       (a)     make and keep public information available, as those terms are understood and
defined in Rule 144;

       (b)    file with the SEC in a timely manner all reports and other documents required of
the Company under the 1933 Act and the 1934 Act so long as the Company remains subject to
such requirements (it being understood and agreed that nothing herein shall limit any obligations
of the Company under the Securities Purchase Agreement) and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

         (c)    furnish to each Investor so long as such Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it has complied with
the reporting, submission and posting requirements of Rule 144 and the 1934 Act, (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the SEC if such reports are not publicly available via EDGAR, and
(iii) such other information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

9.       Assignment of Registration Rights.

        All or any portion of the rights under this Agreement shall be automatically assignable by
each Investor to any transferee or assignee (as the case may be) of all or any portion of such
Investor’s Registrable Securities or Warrants if: (i) such Investor agrees in writing with such
transferee or assignee (as the case may be) to assign all or any portion of such rights, and a copy
of such agreement is furnished to the Company within a reasonable time after such transfer or
assignment (as the case may be); (ii) the Company is, within a reasonable time after such transfer
or assignment (as the case may be), furnished with written notice of (a) the name and address of
such transferee or assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further disposition of such
securities by such transferee or assignee (as the case may be) is restricted under the 1933 Act or
applicable state securities laws if so required; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence such transferee or assignee (as the case
may be) agrees in writing with the Company to be bound by all of the provisions contained
herein; (v) the transfer of the related Registrable Securities shall have been made in accordance
with the applicable requirements of the Securities Purchase Agreement and the Warrants (as the
case may be); and (vi) such transfer or assignment (as the case may be) shall have been
conducted in accordance with all applicable federal and state securities laws.

10.      Amendment of Registration Rights.
                                                18
NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 100 of 128



        Provisions of this Agreement may be amended only with the written consent of the
Company and the Required Holders. Any amendment effected in accordance with this
Section 10 shall be binding upon each Investor and the Company, provided that no such
amendment shall be effective to the extent that it (1) applies to less than all of the holders of
Registrable Securities or (2) imposes any obligation or liability on any Investor without such
Investor’s prior written consent (which may be granted or withheld in such Investor’s sole
discretion). No waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.

11.     Miscellaneous.

       (a)    Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns, or is deemed to own, of record such
Registrable Securities. If the Company receives conflicting instructions, notices or elections
from two or more Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record owner of such
Registrable Securities.

        (b)    Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically generated and kept on
file by the sending party); (iii) with respect to Section 3(c), by electronic mail (provided
confirmation of transmission is electronically generated and kept on file by the sending party); or
(iv) one (1) Business Day after deposit with a nationally recognized overnight delivery service
with next day delivery specified, in each case, properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

                If to the Company:

                       Patriot National, Inc.
                       401 East Las Olas Boulevard, Suite 1650
                       Fort Lauderdale, Florida 33301
                       Facsimile: 954-333-5326
                       Attention: Christopher A. Pesch, Executive Vice President and General
                       Counsel
                       E-Mail: cpesch@patnat.com




                                                19
NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 101 of 128



                With a copy (for informational purposes only) to:

                       Simpson Thacher & Bartlett LLP
                       425 Lexington Avenue
                       New York, New York 10017
                       Attn: Gary Horowitz
                             Lesley Peng
                       Facsimile: 212-455-2502
                       Email: ghorowitz@stblaw.com
                              lpeng@stblaw.com

                If to the Transfer Agent:

                       American Stock Transfer & Trust Company, LLC
                       6201 15th Avenue
                       Brooklyn, New York 11219
                       Telephone: (718) 921-8200 ext. 6544
                       Facsimile: (718) 765-8717
                       Attention: Janice Santiago

                If to Legal Counsel:

                       Kelley Drye & Warren LLP
                       101 Park Avenue
                       New York, NY 10178
                       Telephone: (212) 808-7540
                       Facsimile: (212) 808-7897
                       Attention: Michael A. Adelstein, Esq.
                       E-mail: madelstein@kelleydrye.com

If to a Buyer, to its address and facsimile number set forth on the Schedule of Buyers attached to
the Securities Purchase Agreement, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers, or to such other address and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice given to each other
party five (5) days prior to the effectiveness of such change, provided that Kelley Drye &
Warren LLP shall only be provided notices sent to the lead investor. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine or electronic mail
transmission containing the time, date, recipient facsimile number or electronic mail address and
an image of the first page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

        (c)    Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not operate as a waiver
thereof. The Company and each Investor acknowledge and agree that irreparable damage would

                                                20
NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 102 of 128



occur in the event that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed that each party
hereto shall be entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement by any other party hereto and to enforce specifically the terms and
provisions hereof (without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which any party may be
entitled by law or equity.

        (d)     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought in an inconvenient
forum or that the venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the address for such notices
to it under this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

        (e)     If any provision of this Agreement is prohibited by law or otherwise determined
to be invalid or unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or unenforceability of
such provision shall not affect the validity of the remaining provisions of this Agreement so long
as this Agreement as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

       (f)     This Agreement, the other Transaction Documents, the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein constitute the entire
agreement among the parties hereto and thereto solely with respect to the subject matter hereof
and thereof. There are no restrictions, promises, warranties or undertakings, other than those set
                                                  21
NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 103 of 128



forth or referred to herein and therein. This Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments referenced herein and
therein supersede all prior agreements and understandings among the parties hereto solely with
respect to the subject matter hereof and thereof; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i) have any effect
on any agreements any Investor has entered into with the Company or any of its Subsidiaries
prior to the date hereof with respect to any prior investment made by such Investor in the
Company, (ii) waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries or any rights of or benefits to any Investor or any other Person in any
agreement entered into prior to the date hereof between or among the Company and/or any of its
Subsidiaries and any Investor and all such agreements shall continue in full force and effect or
(iii) limit any obligations of the Company under any of the other Transaction Documents.

        (g)    Subject to compliance with Section 9 (if applicable), this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each of the parties
hereto. This Agreement is not for the benefit of, nor may any provision hereof be enforced by,
any Person, other than the parties hereto, their respective permitted successors and assigns and
the Persons referred to in Sections 6 and 7 hereof.

        (h)     The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof. Unless the context clearly indicates otherwise,
each pronoun herein shall be deemed to include the masculine, feminine, neuter, singular and
plural forms thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement instead of just the
provision in which they are found.

       (i)     This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. In the event that
any signature is delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an original thereof.

        (j)    Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other agreements, certificates,
instruments and documents as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

        (k)    The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict construction will be applied
against any party. Notwithstanding anything to the contrary set forth in Section 10, terms used in
this Agreement but defined in the other Transaction Documents shall have the meanings ascribed
to such terms on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by each Investor.
                                               22
NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 104 of 128



       (l)     All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this Agreement, by the
Required Holders, determined as if all of the outstanding Warrants then held by Investors have
been exercised for Registrable Securities without regard to any limitations on exercise of the
Warrants.

        (m)    This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

         (n)    The obligations of each Investor under this Agreement and the other Transaction
Documents are several and not joint with the obligations of any other Investor, and no Investor
shall be responsible in any way for the performance of the obligations of any other Investor
under this Agreement or any other Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto or thereto,
shall be deemed to constitute the Investors as, and the Company acknowledges that the Investors
do not so constitute, a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the Transaction
Documents or any matters, and the Company acknowledges that the Investors are not acting in
concert or as a group, and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by this Agreement or any of the other the
Transaction Documents. Each Investor shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The use of a single agreement with respect
to the obligations of the Company contained herein was solely in the control of the Company,
not the action or decision of any Investor, and was done solely for the convenience of the
Company and not because it was required or requested to do so by any Investor. It is expressly
understood and agreed that each provision contained in this Agreement and in each other
Transaction Document is between the Company and an Investor, solely, and not between the
Company and the Investors collectively and not between and among Investors.




                                     [signature page follows]




                                                23
NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 105 of 128



        IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of the date first
written above.


                                           COMPANY:

                                           PATRIOT NATIONAL, INC.



                                           By:
                                                 Name:
                                                 Title:




NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 106 of 128



        IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of the date first
written above.


                                           BUYERS:

                                           CVI INVESTMENTS, INC.




                                           By:
                                                 Name:
                                                 Title:




NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 107 of 128



        IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of the date first
written above.


                                           HUDSON BAY MASTER FUND LTD




                                           By:
                                                 Name:
                                                 Title:




NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 108 of 128



        IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of the date first
written above.


                                           ALTO OPPORTUNITY MASTER FUND, SPC




                                           By:
                                                 Name:
                                                 Title:




NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 109 of 128



                                                                                    EXHIBIT A

                         FORM OF NOTICE OF EFFECTIVENESS
                           OF REGISTRATION STATEMENT




______________________
______________________
______________________
Attention: _____________

                Re:    Patriot National, Inc.

Ladies and Gentlemen:

                [We are][I am] counsel to Patriot National, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) entered into by and among the
Company, a stockholder of the Company and the buyers named therein (collectively, the
“Holders”) pursuant to which the Company issued (and such stockholder resold) to the Holders
certain shares (the “Common Shares”) of common stock, $[        ] par value, of the Company (the
“Common Stock”), and warrants exercisable for shares of Common Stock (the “Warrants”).
Pursuant to the Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant to which
the Company agreed, among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the Common Shares and the shares of Common Stock
issuable upon exercise of the Warrants, under the Securities Act of 1933, as amended (the “1933
Act”). In connection with the Company’s obligations under the Registration Rights Agreement,
on ____________ ___, 20__, the Company filed a Registration Statement on Form [S-1][S-3]
(File No. 333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which names each of
the Holders as a selling stockholder thereunder.

               In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone or by EDGAR filing that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale under the 1933 Act
pursuant to the Registration Statement.

               This letter shall serve as our standing notice to you that the Common Shares and
the shares of Common Stock underlying the Warrants are freely transferable by the Holders
pursuant to the Registration Statement. You need not require further letters from us to effect any
future legend-free issuance or reissuance of such shares of Common Stock to the Holders as

NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 110 of 128



contemplated by the Company’s Irrevocable Transfer Agent Instructions dated _________ __,
20__.

                                                Very truly yours,

                                                [ISSUER’S COUNSEL]

                                                By:_____________________


CC:     CVI Investments, Inc.
        Hudson Bay Master Fund Ltd
        Alto Opportunity Master Fund, SPC




NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 111 of 128



                                                                                     EXHIBIT B

                                SELLING STOCKHOLDERS

        The shares of common stock being offered by the selling stockholders are those
previously issued to the selling stockholders and those issuable to the selling stockholders upon
exercise of the warrants. For additional information regarding the issuance of common stock and
the warrants, see “Private Placement of Common Shares and Warrants” above. We are
registering the shares of common stock in order to permit the selling stockholders to offer the
shares for resale from time to time. Except for the ownership of the common stock and the
warrants issued pursuant to the Securities Purchase Agreement, the selling stockholders have not
had any material relationship with us within the past three years.

        The table below lists the selling stockholders and other information regarding the
beneficial ownership (as determined under Section 13(d) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder) of the shares of common stock held by
each of the selling stockholders. The second column lists the number of shares of common stock
beneficially owned by the selling stockholders, based on their respective ownership of shares of
common stock and warrants, as of ________, 201_, assuming exercise of the warrants held by
each such selling stockholder on that date but taking account of any limitations on exercise set
forth therein.

        The third column lists the shares of common stock being offered by this prospectus by
the selling stockholders and does not take in account any limitations on exercise of the warrants
set forth therein.

        In accordance with the terms of a registration rights agreement with the holders of the
common stock and the warrants, this prospectus generally covers the resale of the sum of (i) the
number of shares of common stock issued or resold in connection with the Securities Purchase
Agreement (ii) the maximum number of shares of common stock issuable upon exercise of the
Series A Warrants and (iii) 150% of the maximum number of shares of common stock issuable
upon exercise of the Series B Warrants, in each case, determined as if the outstanding warrants
were exercised in full (without regard to any limitations on exercise contained therein) as of the
trading day immediately preceding the date this registration statement was initially filed with the
SEC. Because the exercise price of the warrants may be adjusted, the number of shares that will
actually be issued may be more or less than the number of shares being offered by this
prospectus. The fourth column assumes the sale of all of the shares offered by the selling
stockholders pursuant to this prospectus.

         Under the terms of the warrants, a selling stockholder may not exercise the warrants to
the extent (but only to the extent) such selling stockholder or any of its affiliates would
beneficially own a number of shares of our common stock which would exceed 4.99%. The
number of shares in the second column reflects these limitations. The selling stockholders may
sell all, some or none of their shares in this offering. See “Plan of Distribution.”




NY01\AdelM\3847432.1
     Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 112 of 128



                                         Number of Shares of   Maximum Number of Shares      Number of Shares of
                                        Common Stock Owned     of Common Stock to be Sold     Common Stock of
Name of Selling Stockholder               Prior to Offering    Pursuant to this Prospectus   Owned After Offering




CVI Investments, Inc. (1)

Hudson Bay Master Fund Ltd (2)

Alto Opportunity Master Fund, SPC (3)




  (1)       [                 ]

  (2)       [                 ]

  (3)       [                 ]




  NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 113 of 128



                                   PLAN OF DISTRIBUTION

        We are registering the shares of common stock previously issued and the shares of
common stock issuable upon exercise of the warrants to permit the resale of these shares of
common stock by the holders of the common stock and warrants from time to time after the date
of this prospectus. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

        The selling stockholders may sell all or a portion of the shares of common stock held by
them and offered hereby from time to time directly or through one or more underwriters, broker-
dealers or agents. If the shares of common stock are sold through underwriters or broker-dealers,
the selling stockholders will be responsible for underwriting discounts or commissions or agent’s
commissions. The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices determined at the time
of sale or at negotiated prices. These sales may be effected in transactions, which may involve
crosses or block transactions, pursuant to one or more of the following methods:

        •   on any national securities exchange or quotation service on which the securities may
            be listed or quoted at the time of sale;

        •   in the over-the-counter market;

        •   in transactions otherwise than on these exchanges or systems or in the over-the-
            counter market;

        •   through the writing or settlement of options, whether such options are listed on an
            options exchange or otherwise;

        •   ordinary brokerage transactions and transactions in which the broker-dealer solicits
            purchasers;

        •   block trades in which the broker-dealer will attempt to sell the shares as agent but
            may position and resell a portion of the block as principal to facilitate the transaction;

        •   purchases by a broker-dealer as principal and resale by the broker-dealer for its
            account;

        •   an exchange distribution in accordance with the rules of the applicable exchange;

        •   privately negotiated transactions;

        •   short sales made after the date the Registration Statement is declared effective by the
            SEC;

        •   broker-dealers may agree with a selling security holder to sell a specified number of
            such shares at a stipulated price per share;


NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 114 of 128



        •   a combination of any such methods of sale; and

        •   any other method permitted pursuant to applicable law.

        The selling stockholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather than under this
prospectus. In addition, the selling stockholders may transfer the shares of common stock by
other means not described in this prospectus. If the selling stockholders effect such transactions
by selling shares of common stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from purchasers of
the shares of common stock for whom they may act as agent or to whom they may sell as
principal (which discounts, concessions or commissions as to particular underwriters, broker-
dealers or agents may be in excess of those customary in the types of transactions involved). In
connection with sales of the shares of common stock or otherwise, the selling stockholders may
enter into hedging transactions with broker-dealers, which may in turn engage in short sales of
the shares of common stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and deliver shares of common stock
covered by this prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or pledge shares of
common stock to broker-dealers that in turn may sell such shares.

        The selling stockholders may pledge or grant a security interest in some or all of the
warrants or shares of common stock owned by them and, if they default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell the shares of
common stock from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending, if
necessary, the list of selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of common stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

        To the extent required by the Securities Act and the rules and regulations thereunder, the
selling stockholders and any broker-dealer participating in the distribution of the shares of
common stock may be deemed to be “underwriters” within the meaning of the Securities Act,
and any commission paid, or any discounts or concessions allowed to, any such broker-dealer
may be deemed to be underwriting commissions or discounts under the Securities Act. At the
time a particular offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed, which will set forth the aggregate amount of shares of common
stock being offered and the terms of the offering, including the name or names of any broker-
dealers or agents, any discounts, commissions and other terms constituting compensation from
the selling stockholders and any discounts, commissions or concessions allowed or re-allowed or
paid to broker-dealers.

        Under the securities laws of some states, the shares of common stock may be sold in such
states only through registered or licensed brokers or dealers. In addition, in some states the

NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 115 of 128



shares of common stock may not be sold unless such shares have been registered or qualified for
sale in such state or an exemption from registration or qualification is available and is complied
with.

      There can be no assurance that any selling stockholder will sell any or all of the shares of
common stock registered pursuant to the registration statement, of which this prospectus forms a
part.

        The selling stockholders and any other person participating in such distribution will be
subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and sales of any of
the shares of common stock by the selling stockholders and any other participating person. To
the extent applicable, Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities with respect to
the shares of common stock. All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making activities with
respect to the shares of common stock.

         We will pay all expenses of the registration of the shares of common stock pursuant to
the registration rights agreement, estimated to be $[ ] in total, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with state
securities or “blue sky” laws; provided, however, that we have agreed to reimburse legal
expenses of the selling stockholders only up to $10,000 and provided further that a selling
stockholder will pay all underwriting discounts and selling commissions, if any. We will
indemnify the selling stockholders against liabilities, including some liabilities under the
Securities Act in accordance with the registration rights agreements or the selling stockholders
will be entitled to contribution. We may be indemnified by the selling stockholders against civil
liabilities, including liabilities under the Securities Act that may arise from any written
information furnished to us by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements or we may be entitled to contribution.

        Once sold under the registration statement, of which this prospectus forms a part, the
shares of common stock will be freely tradable in the hands of persons other than our affiliates.




NY01\AdelM\3847432.1
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 116 of 128
                                                                                      Exhibit D-1




                                                                              December [ ], 2015

The Investors Listed on Schedule I hereto
(collectively, the “Purchasers”)

Ladies and Gentlemen:

       We have acted as counsel to Patriot National, Inc., a Delaware corporation (the

“Company”), and Steven M. Mariano (the “Selling Stockholder”) in connection with the

purchase by you of (i) an aggregate of 3,166,666 shares (the “Firm Shares”) of Common Stock,

par value $0.001 per share, of the Company (the “Common Stock”), from the Company and the

Selling Stockholder and (ii) the Warrants, dated December [ ], 2015 (the “Warrants”), to

purchase up to an aggregate of 4,083,333 shares (the “Warrant Shares”) from the Company

pursuant to the Securities Purchase Agreement, dated December 13, 2015 (the “Purchase

Agreement”), among the Company, the Selling Stockholder and you.

       We have examined the Company’s Annual Report on Form 10-K for the fiscal year

ended December 31, 2014, the Company’s Quarterly Reports on Form 10-Q for the quarterly

periods ended March 31, 2015, June 30, 2015 and September 30, 2015, and the Company’s

Current Reports on Form 8-K filed on January 22, 2015, February 2, 2015, February 5, 2015

(only with respect to Items 1.01 and 2.03), April 1, 2015, April 8, 2015, April 20, 2015, April 27,

2015, May 26, 2015, June 3, 2015, June 18, 2015, July 9, 2015, July 21, 2015, August 17, 2015,

August 24, 2015, October 5, 2015, October 14, 2015, November 24, 2015 and December [ ],

2015 (collectively, the “Exchange Act Documents”), each as filed under the Securities Exchange

Act of 1934, as amended; the Purchase Agreement; the Registration Rights Agreement dated as

of December [ ], 2015 (the “Registration Rights Agreement”) among the Company and the

Purchasers; and the Warrants.      We also have examined a copy of a specimen certificate
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 117 of 128
The Investors Listed on Schedule I hereto      -2-                              December [ ], 2015


representing the Common Stock of the Company. In addition, we have examined, and have

relied as to matters of fact upon, the documents delivered to you at the closing and upon

originals, or duplicates or certified or conformed copies, of such records, agreements, documents

and other instruments and such certificates or comparable documents of public officials and of

officers and representatives of the Company and of the Selling Stockholder and have made such

other investigations, as we have deemed relevant and necessary in connection with the opinions

hereinafter set forth.

        In such examination, we have assumed the genuineness of all signatures, the legal

capacity of natural persons, the authenticity of all documents submitted to us as originals, the

conformity to original documents of all documents submitted to us as duplicates or certified or

conformed copies and the authenticity of the originals of such latter documents. In rendering the

opinions set forth below, we have assumed that the Selling Stockholder has duly executed and

delivered the Purchase Agreement in accordance with the law of the State of Florida and that the

Selling Stockholder is freely entering into such agreement. In addition, in connection with our

opinion set forth in paragraph 3 below, we have assumed that the Purchasers do not have notice

of any adverse claim (within the meaning of the Uniform Commercial Code as in effect in the

State of New York) to the Firm Shares to be sold by the Selling Stockholders.

        Based upon the foregoing, and subject to the qualifications, assumptions and limitations

stated herein, we are of the opinion that:

                1.     The Company is validly existing and in good standing as a corporation
        under the law of the State of Delaware and has full corporate power and authority to
        conduct its business as described in the Exchange Act Documents, and to execute and
        deliver the Purchase Agreement, the Registration Rights Agreement and the Warrants and
        perform its obligations thereunder.

                2.    The Purchase Agreement has been duly authorized, executed and
        delivered by the Company and executed and delivered by the Selling Stockholder in
        accordance with the law of the State of New York and, assuming that the Purchase
        Agreement is a valid and legally binding obligation of the Purchasers, the Purchase
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 118 of 128
The Investors Listed on Schedule I hereto      -3-                            December [ ], 2015


       Agreement constitutes a valid and legally binding obligation of the Company and the
       Selling Stockholder.

               3.      The Registration Rights Agreement has been duly authorized, executed
       and delivered by the Company and, assuming that the Registration Rights Agreement is
       the valid and legally binding obligation of the Purchasers, the Purchase Agreement
       constitutes a valid and legally binding obligation of the Company.

             4.     The Firm Shares to be sold by the Company have been duly authorized by
       the Company and, upon payment and delivery in accordance with the Purchase
       Agreement, will be validly issued, fully paid and nonassessable.

               5.      The Purchasers will acquire all of the rights of the Selling Stockholder in
       the Firm Shares being sold by the Selling Stockholder and will also acquire the Selling
       Stockholder’s interests in such Firm Shares free of any adverse claim upon (a) payment
       for such Firm Shares in accordance with the Purchase Agreement and (b) either (i)
       registration by the Company of the respective Purchasers as the registered owners of such
       Firm Shares upon registration of transfer of such Firm Shares or (ii) another person, other
       than a securities intermediary, either becoming the registered owner of such Firm Shares
       on behalf of the Purchasers or, having previously become the registered owner,
       acknowledging that it holds such Firm Shares for the Purchasers.

              6.       The Warrants have been duly authorized, executed and delivered by the
       Company and, upon payment and delivery in accordance with the Purchase Agreement,
       will constitute valid and legally binding obligations of the Company enforceable against
       the Company in accordance with their terms.

              7.     The Warrant Shares initially issuable upon the exercise of the Warrants
       have been duly authorized and reserved for issuance by the Company and, upon the
       issuance and delivery of Warrant Shares by the Company upon the exercise of Warrants
       and payment of the exercise price therefor in accordance with the terms and conditions of
       such Warrants, the Warrant Shares will be validly issued, fully paid and nonassessable.

               8.      The issue and sale of the Firm Shares by the Company, the issuance of the
       Warrant Shares initially issuable upon the valid exercise of Warrants, the execution,
       delivery and performance by the Company of the Purchase Agreement, the Registration
       Rights Agreement and the Warrants will not breach or result in a default under any
       indenture, mortgage, deed of trust, loan agreement or other agreement or instrument
       identified on Schedule II hereto, nor will such action violate the Amended and Restated
       Certificate of Incorporation or Amended and Restated By-laws of the Company or any
       federal or New York State statute or the Delaware General Corporation Law (the
       “DGCL”) or any rule or regulation that has been issued pursuant to any federal or New
       York State statute or the DGCL or any decree, judgment or order known to us by any
       federal or New York State court or governmental or regulatory agency or body having
       jurisdiction over the Company or any of its subsidiaries or any of their properties or any
       Delaware court or governmental or regulatory agency or body acting pursuant to the
       DGCL, except that it is understood that no opinion is given in this paragraph 8 with
       respect to any federal or state securities law or any rule or regulation issued pursuant to
       any federal or state securities law.
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 119 of 128
The Investors Listed on Schedule I hereto       -4-                             December [ ], 2015


               9.     No consent, approval, authorization, order, registration or qualification of
       or with any federal or New York State governmental or regulatory agency or body or any
       Delaware governmental or regulatory agency or body acting pursuant to the DGCL or, to
       our knowledge, any federal or New York State court or any Delaware court acting
       pursuant to the DGCL is required for the issue and sale of the Firm Shares by the
       Company, the issuance of Warrant Shares initially issuable upon the valid exercise of
       Warrants, the compliance by the Company with the provisions of the Purchase
       Agreement, the Registration Rights Agreement and the Warrants, except that it is
       understood that no opinion is given in this paragraph 9 with respect to any federal or state
       securities law or any rule or regulation issued pursuant to any federal or state securities
       law.

               10.     The sale of the Firm Shares by the Selling Stockholder and the execution,
       delivery and performance by the Selling Stockholder of the Purchase Agreement will not
       violate any federal or New York State statute or any rule or regulation that has been
       issued pursuant to any federal or New York State statute or any order known to us issued
       pursuant to any federal or New York State statute by any court or governmental agency
       or body having jurisdiction over the Selling Stockholder, except that it is understood that
       no opinion is given in this paragraph 10 with respect to any federal or state securities law
       or any rule or regulation issued pursuant to any federal or state securities law.

               11.     No consent, approval, authorization, order, registration or qualification of
       or with any federal or New York State governmental agency or body or, to our
       knowledge, any federal or New York State court is required for the sale of the Firm
       Shares by the Selling Stockholder, the compliance by the Selling Stockholder with the
       provisions of the Purchase Agreement, except that it is understood that no opinion is
       given in this paragraph 11 with respect to any federal or state securities law or any rule or
       regulation issued pursuant to any federal or state securities law.

               12.    There are no preemptive rights under federal or New York State law or
       under the DGCL to subscribe for or purchase shares of the Common Stock. There are no
       preemptive or other rights to subscribe for or purchase, resale rights or rights of first
       refusal, nor any restriction upon the voting or transfer of, any shares of the Common
       Stock pursuant to the Company’s Amended and Restated Certificate of Incorporation or
       Amended and Restated By-laws or any agreement or other instrument identified on
       Schedule II hereto.

               13.    The Company is not an “investment company” within the meaning of and
       subject to regulation under the Investment Company Act of 1940, as amended.

               14.     Assuming the accuracy of the representations of the Company, the Selling
       Stockholder and the Purchasers in the Purchase Agreement, the Warrants and the
       certificates of officer of the Company, the Selling Stockholder and officer of each of the
       Purchasers dated as of the date hereof, no registration under the Securities Act of 1933, as
       amended, of the Firm Shares or the Warrants is required for the offer and sale of the Firm
       Shares or the Warrants by the Company and the Selling Stockholder, as applicable, to the
       Purchasers solely in the manner contemplated by the Purchase Agreement.
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 120 of 128
The Investors Listed on Schedule I hereto            -5-                         December [ ], 2015


       Our opinions set forth in paragraphs 2, 3 and 6 above are subject to (i) the effects of

bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar

laws relating to or affecting creditors’ rights generally, (ii) general equitable principles (whether

considered in a proceeding in equity or at law) and (iii) an implied covenant of good faith and

fair dealing. Our opinions in paragraphs 2 and 3 above are further limited by considerations of

public policy.

       We express no opinion as to the validity, legally binding effect or enforceability of any

provision of the Purchase Agreement or the Registration Rights Agreement that requires or

relates to payment of any interest at a rate or in an amount that a court would determine in the

circumstances under applicable law to be commercially unreasonable or a penalty or a forfeiture.

In addition, we express no opinion as to the validity, legally binding effect or enforceability of

Section 9(d) of the Purchase Agreement relating to the severability of provisions of the Purchase

Agreement and Section 11(e) of the Registration Rights Agreement relating to the severability of

provisions of the Registration Rights Agreement.

       Our opinions set forth in paragraphs 8, 9, 10 and 11 above are based on our review of

only those statutes, regulations and rules that, in our experience, are customarily applicable to

transactions of the type contemplated by the Purchase Agreement and the Warrants.

       We do not express any opinion herein concerning any law other than the law of the State

of New York, the federal law of the United States and the Delaware General Corporation Law.

       This opinion letter is rendered to you in connection with the above-described transaction.

This opinion letter may not be relied upon by you for any other purpose, or relied upon by, or

furnished to, any other person, firm or corporation without our prior written consent, except that

American Stock Transfer & Trust Company, LLC, as transfer agent for the Common Stock, may

rely on the opinions set forth in paragraphs 4 and 14 of this letter, subject to the qualifications

and limitations set forth herein relating thereto.
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 121 of 128
The Investors Listed on Schedule I hereto     -6-                 December [ ], 2015


                                            Very truly yours,



                                            SIMPSON THACHER & BARTLETT LLP
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 122 of 128



                                    SCHEDULE I

CVI Investments, Inc.

Hudson Bay Master Fund Ltd

Alto Opportunity Master Fund, SPC
Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 123 of 128



                                     SCHEDULE II


1. Amended and Restated Stockholders Agreement, dated as of January 5, 2015, among
   Steven M. Mariano, John R. Del Pizzo, as Minority Stockholder, PennantPark Investment
   Corporation, PennantPark Floating Rate Capital Ltd., PennantPark SBIC II LP,
   PennantPark Credit Opportunities Fund LP and Patriot National, Inc.
2. Registration Rights Agreement, dated as of January 5, 2015, among Patriot National, Inc.
   and Steven M. Mariano
3. Credit Agreement, dated as of January 22, 2015, among Patriot National, Inc., as
   Borrower, BMO Harris Bank N.A., as Administrative Agent, Fifth Third Bank, as
   Syndication Agent, BMO Capital Markets Corp., Fifth Third Bank and Suntrust
   Robinson Humphrey, Inc., as Joint Lead Arrangers, BMO Capital Markets Corp., as Sole
   Book Runner, and the lenders party thereto
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 124 of 128
                                                                                    Exhibit D-2



                                                                             December [ ], 2015

The Investors Listed on Schedule I hereto (collectively, the “Purchasers”)

Ladies and Gentlemen:

       I am the Executive Vice President, General Counsel, Chief Legal Officer and Secretary

of Patriot National, Inc., a Delaware corporation (the “Company”). In such capacity, I have

acted as counsel for the Company in connection with the purchase by you of (i) an aggregate of

3,166,666 shares (the “Firm Shares”) of Common Stock, par value $0.001 per share, of the

Company (the “Common Stock”), from the Company a selling stockholder of the Company (the

“Selling Stockholder”) and (ii) the Warrants, dated December [ ], 2015 (the “Warrants”), to

purchase up to an aggregate of 4,083,333 shares (the “Warrant Shares”) from the Company

pursuant to the Securities Purchase Agreement, dated December 13, 2015 (the “Purchase

Agreement”), among the Company, the Selling Stockholder and you.

       I and/or other lawyers under my supervision have examined the Company’s Annual

Report on Form 10-K for the fiscal year ended December 31, 2014, the Company’s Quarterly

Reports on Form 10-Q for the quarterly period ended March 31, 2015, June 30, 2015 and

September 30, 2015, and the Company’s Current Reports on Form 8-K filed on January 22,

2015, February 2, 2015, February 5, 2015 (only with respect to Items 1.01 and 2.03), April 1,

2015, April 8, 2015, April 20, 2015, April 27, 2015, May 26, 2015, June 3, 2015, June 18, 2015,

July 9, 2015, July 21, 2015, August 17, 2015, August 24, 2015, October 5, 2015, October 14,

2015, November 24, 2015 and December [ ], 2015 (collectively, the “Exchange Act

Documents”), each as filed under the Securities Exchange Act of 1934, as amended; the

Purchase Agreement; the Registration Rights Agreement dated as of December [ ], 2015 (the

“Registration Rights Agreement”) among the Company and the Purchasers; and the Warrants. In

addition, I and/or other lawyers under my supervision have examined, and have relied as to
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 125 of 128
The Investors Listed on Schedule I hereto        -2-                              December [ ], 2015


matters of fact upon, the documents delivered to you at the closing and upon originals, or

duplicates or certified or conformed copies, of such records, agreements, documents and other

instruments and such certificates or comparable documents of public officials and of officers and

representatives of the Company, and have made such other investigations, as I have deemed

relevant and necessary in connection with the opinions hereinafter set forth.

        In such examination, I have assumed the genuineness of all signatures, the legal capacity

of natural persons, the authenticity of all documents submitted to me as originals, the conformity

to original documents of all documents submitted to me as duplicates or certified or conformed

copies and the authenticity of the originals of such latter documents.

        Based upon the foregoing, and subject to the qualifications, assumptions and limitations

stated herein, I am of the opinion that:

               1. All outstanding shares of the Company’s Common Stock have been duly
        authorized by the Company and are validly issued, fully paid and nonassessable.

                 2. Each subsidiary of the Company listed in Schedule II hereto (each, a
        “Subsidiary”) is validly existing and in good standing (to the extent applicable) as a
        corporation, limited liability company or other business entity, as applicable, under the
        law of its jurisdiction of incorporation or formation and has full corporate, limited
        liability company or other power and authority, as applicable, to conduct its business as
        described in the Exchange Act Documents, except to the extent that the failure to be so
        existing and in good standing or have such power and authority would not, individually
        or in the aggregate, have a material adverse effect on the business, properties, financial
        condition, prospects or results of operations of the Company and the Subsidiaries taken as
        a whole (a “Material Adverse Effect”).

                3. The Company and the Subsidiaries are each duly qualified to do business as a
        foreign corporation, limited liability company or other business entity, as applicable, and
        are in good standing in each jurisdiction where the ownership or leasing of their
        respective properties or the conduct of their respective businesses requires such
        qualification, except where the failure to be so qualified and in good standing would not,
        individually or in the aggregate, have a Material Adverse Effect.

                4. All of the issued shares of capital stock, units representing member interests
        or other equity interests of each Subsidiary have been duly authorized and are validly
        issued, fully paid and nonassessable (except for directors’ qualifying shares), and, based
        solely on an examination of each Subsidiary’s registry and minute books and an
        examination of certificates representing such shares of capital stock, units representing
        member or partner interests or other equity interests, if any, all such shares, units or other
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 126 of 128
The Investors Listed on Schedule I hereto      -3-                             December [ ], 2015


        interests are owned of record by the Company and/or a Subsidiary free of any security
        interest, other encumbrance or adverse claims, except as disclosed in the Exchange Act
        Documents.

        I do not express any opinion herein concerning any law other than the law of the State of
Illinois, the federal law of the United States, the Delaware General Corporation Law and the
Delaware Limited Liability Company Act.

        This opinion letter is rendered to you in connection with the above-described transaction.
This opinion letter may not be relied upon by you for any other purpose, or relied upon by, or
furnished to, any other person, firm or corporation without my prior written consent.


                                             Very truly yours,




                                             Christopher A. Pesch
                                             Executive Vice President, General Counsel,
                                             Chief Legal Officer and Secretary
  Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 127 of 128



                                    SCHEDULE I

CVI Investments, Inc.

Hudson Bay Master Fund Ltd

Alto Opportunity Master Fund, SPC
Case 1:19-cv-02960-GBD-SDA Document 14-1 Filed 06/03/19 Page 128 of 128



                                   SCHEDULE II


   Entity                                         Jurisdiction

   Patriot Services, Inc.                         Delaware
   Contego Services Group, LLC                    Delaware
   Contego Recovery, LLC                          Delaware
   Contego Investigative Services, Inc.           Delaware
   Patriot Recovery Services, Inc.                Delaware
   Patriot Technology Solutions, Inc.             Delaware
   Decision UR, LLC                               California
   Patriot Captive Management, Inc.               Delaware
   Patriot Captive Management (Cayman), Ltd.      Cayman Islands
   Patriot Captive Management (Bahamas), Ltd.     Bahamas
   Patriot Risk Services, Inc.                    Delaware
   Patriot Claim Services, Inc.                   Delaware
   Patriot Care, Inc.                             Delaware
   Patriot Care Holdings, Inc.                    Delaware
   Patriot Care Services, Inc.                    Delaware
   Patriot Care Management, Inc.                  Delaware
   Forza Lien, Inc.                               Delaware
   Patriot Underwriters, Inc.                     Delaware
   Patriot Legal Services, Inc.                   Delaware
